Exhibit 10.6

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED LNG TERMINAL USE AGREEMENT

between

CHENIERE MARKETING, INC.

and

SABINE PASS LNG, L.P.

Amended and Restated as of November 9, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PART ONE PRINCIPAL COMMERCIAL TERMS AND CONDITIONS

   i    A.   

Term

   i    B.   

Services Quantity

   ii    C.   

Fee and Retainage

   ii    D.   

Notices

   iii    E.   

Other Customers

   iii    G.   

Customer Cooperation Regarding SABINE Financing

   iv    H.   

Amendment and Restatement

   iv PART TWO GENERAL TERMS AND CONDITIONS    1

Article 1

  

DEFINITIONS

   1

Article 2

  

SERVICES AND SCOPE

   8    2.1   

Services to be Provided by SABINE

   8    2.2   

Additional Services

   8    2.3   

Activities Outside Scope of this Agreement

   8

Article 3

   SALE AND PURCHASE OF SERVICES    9    3.1   

Services

   9    3.2   

Customer’s Use of Services

   10    3.3   

No Pre-Delivery Right

   10    3.4   

Failure to Take Delivery of Gas at Delivery Point

   10    3.5   

Sabine Pass Services Manual

   11

Article 4

  

COMPENSATION FOR SERVICES

   11    4.1   

Fee

   11    4.2   

Taxes and New Regulatory Costs

   11    4.3   

Services Unavailability

   12    4.4   

Services Provided to Other Customers

   12

Article 5

  

SCHEDULING

   12    5.1   

Annual Delivery Program

   12    5.2   

Three Month Schedules

   15    5.3   

Gas Delivery

   16    5.4   

Standard

   17    5.5   

Scheduling Representative

   17    5.6   

Scheduling Coordination Among Customer and Other Customers

   18

Article 6

  

COMMERCIAL START DATE

   18

Article 7

  

SABINE PASS FACILITY

   18

 

I



--------------------------------------------------------------------------------

   7.1   

Sabine Pass Facility

   18    7.2   

Compatibility of Sabine Pass Facility with LNG Vessels

   20    7.3   

Customer Inspection Rights

   21

Article 8

   TRANSPORTATION AND UNLOADING    21    8.1   

LNG Vessels

   21    8.2   

Sabine Pass Marine Operations Manual

   24    8.3   

LNG Vessel Inspections; Right to Reject LNG Vessel

   24    8.4   

Advance Notices Regarding LNG Vessel and Cargoes

   25    8.5   

Notice of Readiness

   27    8.6   

Berthing Assignment

   28    8.7   

Unloading Time

   29    8.8   

Unloading at the Sabine Pass Facility

   30    8.9   

LNG Vessel Not Ready for Unloading; Excess Berth Time

   31

Article 9

   RECEIPT OF LNG    32    9.1   

Title, Custody and Risk of Loss

   32    9.2   

No Encumbrance

   32    9.3   

Receipt of LNG

   33    9.4   

Quality and Measurement of Customer’s LNG

   33    9.5   

Off-Specification LNG

   34

Article 10

   REDELIVERY OF GAS    35    10.1   

General

   35    10.2   

Customer’s Responsibility

   36    10.3   

Specifications and Measurement of Gas at the Delivery Point

   36    10.4   

Nonconforming Gas

   37 Article 11    PAYMENT    38    11.1   

Monthly Statements

   38    11.2   

Other Statements

   38    11.3   

Adjustments, Audit

   38    11.4   

Payment Due Dates

   39    11.5   

Payment

   40    11.6   

Nonpayment

   40    11.7   

Disputed Statements

   40    11.8   

Final Settlement

   41

Article 12

   DUTIES, TAXES AND OTHER GOVERNMENTAL CHARGES    41

Article 13

   INSURANCE    41    13.1   

SABINE’s Insurance

   41    13.2   

Customer’s Insurance

   42    13.3   

Port Liability Agreement

   43

 

II



--------------------------------------------------------------------------------

Article 14

   LIABILITIES    43    14.1   

Limitation of Liability of SABINE

   43    14.2   

Consequential Loss or Damage

   44    14.3   

Parties’ Liability

   44

Article 15

   FORCE MAJEURE    44    15.1   

Events of Force Majeure

   44    15.2   

Limitation on Scope of Force Majeure for Customer

   45    15.3   

Notice

   45    15.4   

Measures

   45    15.5   

No Extension of Term

   45    15.6   

Settlement of Industrial Disturbances

   46    15.7   

Allocation of Services

   46

Article 16

   CURTAILMENT OF SERVICES OR TEMPORARY DISCONTINUATION OF SERVICES    46   
16.1   

Scheduled Curtailment or Temporary Discontinuation of Services

   46    16.2   

Unscheduled Curtailment or Temporary Discontinuation of Services

   46

Article 17

   ASSIGNMENT    47    17.1   

Restrictions on Assignment

   47    17.2   

Permitted Assignments

   47    17.3   

Assignment as Novation

   49

Article 18

   TERMINATION    50    18.1   

Early Termination Events

   50    18.2   

Other Termination Provisions

   50    18.3   

Consequences of Termination

   51

Article 19

   APPLICABLE LAW    51

Article 20

   DISPUTE RESOLUTION    51    20.1   

Dispute Resolution

   51    20.2   

Expert Determination

   54

Article 21

   CONFIDENTIALITY    55    21.1   

Confidentiality Obligation

   55    21.2   

Public Announcements

   56

Article 22

   REPRESENTATIONS AND WARRANTIES    57    22.1   

Representations and Warranties of Customer

   57    22.2   

Representations and Warranties of SABINE

   57

Article 23

   NOTICES    58

 

III



--------------------------------------------------------------------------------

Article 24

  

COORDINATION

   58    24.1   

Terminal Operations Coordination Committee

   58    24.2   

Coordination Prior to Commercial Start Date

   59    24.3   

Coordination After Commercial Start Date

   59

Article 25

  

MISCELLANEOUS

   60    25.1   

Amendments

   60    25.2   

Approvals

   60    25.3   

Successors and Assigns

   60    25.4   

Waiver

   60    25.5   

No Third Party Beneficiaries

   60    25.6   

Rules of Construction

   61    25.7   

Survival of Rights

   61    25.8   

Rights and Remedies

   61    25.9   

Interpretation

   61    25.10   

Disclaimer of Agency

   62    25.11   

No Sovereign Immunity

   62    25.12   

Severance of Invalid Provisions

   63    25.13   

Compliance with Laws

   63    25.14   

Conflicts of Interest

   63    25.15   

Expenses

   63    25.16   

Scope

   64    25.17   

Counterpart Execution

   64    25.18   

Other Customer Rights Generally

   64    25.19   

Implementation of Other Customer Rights Under Section 25.18

   65

 

Annex I

  

Measurements and Tests of LNG at Receipt Point

Annex II

  

Measurements and Tests for Gas at Delivery Point

Exhibit A

  

Sabine Pass Services Manual

Exhibit B

  

Form of Port Liability Agreement

 

IV



--------------------------------------------------------------------------------

AMENDED AND RESTATED LNG TERMINAL USE AGREEMENT

This AMENDED AND RESTATED LNG TERMINAL USE AGREEMENT (the “Agreement”), dated as
of this 9th day of November, 2006, amending and restating that certain LNG
Terminal Use Agreement effective as of March 31, 2006 (the “Effective Date”) is
made by and between Cheniere Marketing, Inc. (f/k/a Cheniere LNG Marketing,
Inc.), a company incorporated under the laws of Delaware with an office at 717
Texas Avenue, Suite 3100, Houston, Texas, U.S.A. 77002 (“Customer”); and Sabine
Pass LNG, L.P., a Delaware limited partnership with a place of business at 717
Texas Avenue, Suite 3100, Houston, Texas, U.S.A. 77002 (“SABINE”).

RECITALS

WHEREAS, SABINE intends to construct, own and operate an LNG terminal facility
near the mouth of the Sabine River in Cameron Parish, Louisiana capable of
performing certain LNG terminalling services, including: the berthing of LNG
vessels; the unloading, receiving and storing of LNG; the regasification of LNG;
and the delivery of natural gas to the Delivery Point;

WHEREAS, Customer desires to purchase such LNG terminalling services from
SABINE;

WHEREAS, SABINE desires to make such LNG terminalling services available to
Customer and to Other Customers in accordance with the terms hereof; and

WHEREAS, the Parties entered into a terminal use agreement dated as of March 31,
2006 (“Original TUA”) and desire to amend and restate the Original TUA as set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Parties hereto and for the mutual
covenants contained herein, SABINE and Customer hereby agree as follows:

PART ONE

PRINCIPAL COMMERCIAL TERMS AND CONDITIONS

The Parties hereby incorporate the General Terms and Conditions included as Part
Two of this Agreement.

 

A. Term

 

  1. General. Subject to the provisions of this Agreement, the term of this
Agreement (“Term”) shall consist of the Initial Term and, if applicable, any
Extension Term.

 

  2. Initial Term. The initial term of this Agreement (“Initial Term”) shall
commence on the Effective Date and shall continue in full force and effect until
the expiration of twenty (20) years from the Commercial Start Date.

 

  3. Extension Term. Customer shall have the option of up to four (4) additional
ten (10) year extension terms (each an “Extension Term”). Customer must: (a)

 

i



--------------------------------------------------------------------------------

notify SABINE in writing of its good faith desire to elect the applicable
Extension Term at least five (5) years prior to the expiration of the then
current Term; and (b) no later than four (4) years prior to the expiration of
the then current Term send SABINE a binding confirmation (“Binding
Confirmation”) that the Term is extended by an Extension Term. Upon Customer’s
delivery of a Binding Confirmation to SABINE, this Agreement will then be
automatically extended for the applicable Extension Term. The Fee for an
Extension Term shall be determined in the same manner as the Fee for the Initial
Term.

 

B. Services

 

  1. The “Maximum LNG Reception Quantity” shall be the quantity of LNG that
Customer shall have the right to deliver to SABINE in any Contract Year which
shall be equal to seven hundred eighty one million eight hundred thirty thousand
(781,830,000) MMBTU per Contract Year. The quantity above shall be adjusted
pursuant to Section 3.1(b)(i) for leap years and for the first and last Contract
Years.

 

  2. The “Maximum Gas Redelivery Rate” shall be equal to two million one hundred
thousand (2,100,000) MMBTU per day.

 

  3. Customer shall at all times have the right to maintain the LNG equivalent
of at least six (6) billion Standard Cubic Feet of Customer’s LNG in storage at
the Sabine Pass Facility.

 

  4. Notwithstanding Clauses B.1, B.2, and B3, the Maximum LNG Reception
Quantity, the Maximum Gas Redelivery Rate and the right to storage shall be
adjusted downward to the extent that and for so long as the Sabine Pass Facility
is unable to provide Services up to such amounts as a result of the timing of
the start dates under the Existing Customer Agreements or delays in the Sabine
Pass Expansion Commercial Operations Completion; provided, however, that any
such downward adjustment to the Maximum LNG Reception Quantity shall not be
considered in calculating the Reservation Fee and Operating Fee pursuant to
Clause C.

 

C. Fee and Retainage

The fees to be paid under this Agreement in accordance with Article 4 shall
consist of the following:

 

  1. A “Reservation Fee” payable per month equal to the product of:

 

  a. twenty eight cents ($0.28) per MMBTU, and

 

  b. the quotient of the Maximum LNG Reception Quantity divided by twelve (12).

 

  2. An “Operating Fee” payable per month equal to the product of:

 

ii



--------------------------------------------------------------------------------

  a. four cents ($0.04) per MMBTU, and

 

  b. the quotient of the Maximum LNG Reception Quantity divided by twelve (12).

The Operating Fee shall be adjusted for inflation on January 1 of each Contract
Year based on the increase in the United States Consumer Price Index (All Urban
Consumers) from a basis set on January 1 of the year in which the Commercial
Start Date occurs.

Notwithstanding the above, the aggregate monthly Reservation Fee and Operating
Fee from the Commercial Start Date until December 31, 2008 shall be deemed to be
a total of five million dollars ($5,000,000) per month.

 

  3. “Retainage” equal to two percent (2%) of the LNG delivered at the Receipt
Point for Customer’s account. Included in such Retainage is fuel, including fuel
for self-generated power and Gas unavoidably lost.

 

D. Notices

Pursuant to Article 23, the Parties have designated the following addresses for
purposes of notices:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: President

Fax: (713) 659-5459

Telephone: (713) 659-1361

  

Cheniere Marketing, Inc.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: President

Fax: (713) 659-5459

Telephone: (713) 659-1361

     

 

E. Other Customers

Customer and SABINE acknowledge that TOTAL LNG USA, Inc. (“Total”) and Chevron
U.S.A., Inc. (“Chevron”) are Other Customers of the Sabine Pass Facility.
Customer and SABINE agree that Customer’s rights under this Agreement: (1) are
subject to Total’s rights under that certain Terminal Use Agreement dated
September 2, 2004, as amended, between Total and SABINE (“Total TUA”); and
(2) are subject to Chevron’s rights under that certain Terminal Use Agreement
dated November 8, 2004, as amended, between Chevron and SABINE (“Chevron TUA”).
No provision of this Agreement shall be effective if and to the extent that it
conflicts with a provision of an Existing Customer Agreement.

This Agreement is subject the obligations of Cheniere LNG, Inc. (“Cheniere LNG”)
under that certain Option Agreement (the “Option Agreement”) dated December 23,
2003 between Cheniere LNG and J&S Cheniere, S.A. (“J&S Cheniere”), but only as
it applies to the Sabine Pass Facility. If J&S Cheniere and SABINE enter into a
terminal use agreement pursuant to the Option Agreement, Customer agrees to
relinquish sufficient

 

iii



--------------------------------------------------------------------------------

capacity, up to 200 mmcf/d, under this Agreement to allow SABINE to satisfy its
obligations under any such terminal use agreement entered into with J&S
Cheniere.

 

F. Customer Cooperation Regarding SABINE Financing

Customer acknowledges that SABINE may obtain financing for the cost of
construction of the Sabine Pass Facility and may refinance those loans (together
the “Financing”). In addition to Customer’s obligations under Section 17.2(c),
Customer shall cooperate in a timely manner with SABINE in SABINE’s efforts to
obtain and maintain the Financing throughout the Term of the Agreement,
including by: (a) supplying the Lenders information concerning Customer (that is
in Customer’s possession and is not of a proprietary nature) reasonably
requested by the Lenders; (b) executing such additional documentation as is
reasonably requested by Lenders; and (c) taking such other actions as Lenders
may reasonably request in relation to the Financing.

 

G. Amendment and Restatement

As of the Effective Date, the Original TUA shall be amended and restated in its
entirety by this Agreement and shall be of no further force and effect.

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and signed by its duly authorized officer as of the Effective Date.

 

Sabine Pass LNG, L.P. By:   Sabine Pass LNG-GP, Inc., its General Partner By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer Cheniere Marketing, Inc. By:  

/s/ Don. A. Turkleson

Name:   Don A. Turkleson Title:   Chief Financial Officer

 

iv



--------------------------------------------------------------------------------

PART TWO

GENERAL TERMS AND CONDITIONS

ARTICLE 1

DEFINITIONS

In addition to any terms or expressions defined elsewhere in this Agreement, the
terms or expressions set forth below shall have the following meanings in this
Agreement:

 

1.1 “Adverse Weather Conditions” means weather and sea conditions actually
experienced at or near the Sabine Pass Facility that are sufficiently severe
either: (a) to prevent an LNG Vessel from proceeding to berth, or unloading or
departing from berth, in accordance with one or more of the following:
(i) regulations published by a Governmental Authority; (ii) an Approval; or
(iii) an order of a Pilot; or (b) to cause an actual determination by the master
of an LNG Vessel that it is unsafe for such vessel to berth, unload or depart
from berth.

 

1.2 “Affiliate” means a Person (other than a Party) that directly or indirectly
controls, is controlled by, or is under common control with, a Party to this
Agreement, and for such purposes the terms “control”, “controlled by” and other
derivatives shall mean the direct or indirect ownership of fifty percent
(50%) or more of the voting rights in a Person.

 

1.3 “Aggregate Contracted Capacity” means, for each Contract Year, the sum of
Customer’s Maximum LNG Reception Quantity and the maximum LNG reception quantity
of the Other Customers in such Contract Year.

 

1.4 “Agreement” means this agreement (including Part One and Part Two hereof),
together with the Annexes and Exhibits attached hereto, which are hereby
incorporated into and made a part hereof, as the same may be hereafter amended.

 

1.5 “Annual Delivery Program” shall have the meaning set forth in
Section 5.1(f).

 

1.6 “Approvals” means all consents, authorizations, licenses, waivers, permits,
approvals and other similar documents from or by a Governmental Authority.

 

1.7 “Available Unloading Date” means at any time an Unloading Date at one (1) of
the two (2) berths that is not a Scheduled Unloading Date for Customer or one of
the Other Customers at that berth.

 

1.8 “Base Rate” means: (a) the interest rate per annum equal to: (i) the prime
rate (sometimes referred to as the base rate) for corporate loans as published
by The Wall Street Journal in the money rates section on the applicable date; or
(ii) in the event The Wall Street Journal ceases or fails to publish such a
rate, the prime rate (or an equivalent thereof) in the United States for
corporate loans determined as the average of the rates referred to as prime
rate, base rate, or the equivalent thereof quoted by J.P. Morgan Chase & Co., or
any successor thereof, for short term corporate loans in New York on the
applicable date; plus (b) two percent (2%). The Base Rate shall change as and
when the underlying components thereof change, without notice to any Person.

 

1



--------------------------------------------------------------------------------

1.9 “British Thermal Unit” or “BTU” means the amount of heat required to raise
the temperature of one (1) avoirdupois pound of pure water from 59.0 degrees
Fahrenheit to 60.0 degrees Fahrenheit at an absolute pressure of 14.696 pounds
per square inch.

 

1.10 “Business Day” means any day that is not a Saturday, Sunday or legal
holiday in the State of Texas, or a day on which banking institutions chartered
by the State of Texas, or the United States of America, are legally required or
authorized to close.

 

1.11 “Cargo” means a quantity of LNG expressed in MMBTU carried by an LNG Vessel
in relation to which SABINE will render Services to Customer hereunder.

 

1.12 “Central Time” means U.S. Central Time Zone, as adjusted for Daylight
Saving Time and Standard Time.

 

1.13 “Claims” shall have the meaning set forth in Section 9.2(a) of this
Agreement.

 

1.14 “Commercial Operations Completion” means completion of the Sabine Pass
Phase 1 Facility so that the Sabine Pass Facility is ready to be used for its
intended purpose to provide the Services hereunder, with the contractor under
the engineering, procurement and construction contract for the facilities
described in Section 7.1(b) having achieved all minimum acceptance requirements
under such contract sufficient to provide the Services under this Agreement.

 

1.15 “Commercial Start Date” shall have the meaning set forth in Article 6.

 

1.16 “Contract Year” means each annual period starting on January 1 and ending
on December 31 during the Term of this Agreement; provided, however, that:
(a) the first Contract Year shall commence on the Commercial Start Date and end
on the following December 31; and (b) the last Contract Year shall commence on
January 1 immediately preceding the last day of the Term and end on the last day
of the Term as set forth in Clause A.

 

1.17 “Cubic Meter” means a volume equal to the volume of a cube each edge of
which is one (1) meter.

 

1.18 “Customer” means the Party identified as the Customer in the preamble to
this Agreement, unless and until substituted in whole by an assignee by novation
in accordance with Section 17.3, whereupon such assignee shall become Customer
to the extent of such assignment.

 

1.19 “Customer’s Inventory” means, at any given time, the quantity in MMBTU that
represents LNG and Gas owed by SABINE for Customer’s account. Customer’s
Inventory shall be determined after deduction of Retainage in accordance with
Clause C.

 

1.20 “Customer’s LNG” means, for the purposes of the Services, LNG received at
the Receipt Point for Customer’s account.

 

1.21 “Delivery Point” means the point of interconnect between the tailgate of
the Sabine Pass

 

2



--------------------------------------------------------------------------------

   Facility and a Downstream Pipeline.

 

1.22 “Dispute” means any dispute, controversy or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation, or otherwise)
arising out of, relating to, or connected with this Agreement, including any
dispute as to the construction, validity, interpretation, termination,
enforceability or breach of this Agreement, as well as any dispute over
arbitrability or jurisdiction.

 

1.23 “Downstream Pipeline” means all Gas pipelines with a connection at the
Delivery Point which transport Gas from the Sabine Pass Facility.

 

1.24 “Effective Date” means the date set forth in the preamble of this
Agreement.

 

1.25 “Existing Customer Agreements” means the Total TUA and the Chevron TUA.

 

1.26 “Expected Receipt Quantity” means, with respect to a given Cargo,
Customer’s reasonable estimate of the quantity of LNG (in MMBTU) expected to be
unloaded at the Receipt Point, as set forth in the notice delivered pursuant to
Sections 5.1(b)(ii) and 5.2(a), as such notice may be subsequently amended
pursuant to Section 8.4(a).

 

1.27 “Extension Term” shall have the meaning set forth in Clause A.3.

 

1.28 “Fee” shall have the meaning set forth in Section 4.1.

 

1.29 “Financing” shall have the meaning set forth in Clause F.

 

1.30 “Force Majeure” shall have the meaning set forth in Section 15.1.

 

1.31 “for Customer”, “for Customer’s account”, “on behalf of Customer” or other
phrases containing similar wording shall include LNG delivered to the Sabine
Pass Facility at Customer’s direction as well as Customer’s Inventory derived
therefrom.

 

1.32 “Gas” means any hydrocarbon or mixture of hydrocarbons consisting
predominantly of methane which is in a gaseous state.

 

1.33 “Governmental Authority” means, in respect of any country, any national,
regional, state, or local government, any subdivision, agency, commission or
authority thereof (including any maritime authorities, port authority or any
quasi-governmental agency) having jurisdiction over a Party, the Sabine Pass
Facility, Customer’s Inventory, an LNG Vessel, a Transporter, or a Downstream
Pipeline, as the case may be, and acting within its legal authority.

 

1.34 “GPA” shall have the meaning set forth in Annex I.

 

1.35 “Gross Heating Value” means the quantity of heat expressed in BTUs produced
by the complete combustion in air of one (1) cubic foot of anhydrous gas, at a
temperature of 60.0 degrees Fahrenheit and at an absolute pressure of 14.696
pounds per square inch, with the air at the same temperature and pressure as the
gas, after cooling the products of

 

3



--------------------------------------------------------------------------------

   the combustion to the initial temperature of the gas and air, and after
condensation of the water formed by combustion.

 

1.36 “Henry Hub Price” shall mean, with respect to any month, the final
settlement price in dollars per MMBTU as published by the New York Mercantile
Exchange for the Henry Hub Natural Gas futures contract for Gas to be delivered
during such month, such final price to be based upon the last trading day for
the contract for such month; provided, however, that if the Henry Hub Natural
Gas futures contract ceases to be traded, the Parties shall select a comparable
index to be used in its place that maintains the intent and economic effect of
the original index.

 

1.37 “Initial Term” shall have the meaning set forth in Clause A.2.

 

1.38 “International LNG Terminal Standards” means, to the extent not
inconsistent with the express requirements of this Agreement, the international
standards and practices applicable to the design, construction, equipment,
operation or maintenance of LNG receiving and regasification terminals,
established by the following (such standards to apply in the following order of
priority): (a) a Governmental Authority having jurisdiction over SABINE; (b) the
Society of International Gas Tanker and Terminal Operators (“SIGTTO”) to the
extent adopted by SABINE; and (c) any other internationally recognized
non-governmental agency or organization with whose standards and practices it is
customary for Reasonable and Prudent Operators of LNG receiving and
regasification terminals to comply.

 

1.39 “International LNG Vessel Standards” means, to the extent not inconsistent
with the expressed requirements of this Agreement, the international standards
and practices applicable to the ownership, design, equipment, operation or
maintenance of LNG vessels established by the following (such standards to apply
in the following order of priority): (a) a Governmental Authority; (b) the
International Maritime Organization; (c) SIGTTO; and (d) any other
internationally recognized non-governmental agency or organization with whose
standards and practices it is customary for Reasonable and Prudent Operators of
LNG vessels to comply.

 

1.40 “Lender” means any entity providing temporary or permanent debt financing
to SABINE in connection with construction or refinancing of the Sabine Pass
Facility.

 

1.41 “Liabilities” means all liabilities, costs, claims, disputes, demands,
arbitrations, suits, legal or administrative proceedings, judgments, damages,
losses and expenses (including reasonable attorneys’ fees and other reasonable
costs of arbitration, litigation or defense), and any and all fines, penalties
and assessments of, or responsibilities to, Governmental Authorities.

 

1.42 “Liquids” means liquid hydrocarbons capable of being extracted from LNG at
the Sabine Pass Facility, consisting predominately of ethane, propane, butane
and longer-chain hydrocarbons.

 

1.43 “LNG” means Gas in a liquid state at or below its boiling point at a
pressure of approximately one (1) atmosphere.

 

4



--------------------------------------------------------------------------------

1.44 “LNG Suppliers” means, in relation to performance of the obligations of
SABINE and Customer under this Agreement, those Persons who agree in writing
pursuant to an LNG purchase and sale agreement to supply or sell LNG to Customer
for delivery to the Sabine Pass Facility.

 

1.45 “LNG Vessel” means an ocean-going vessel suitable for transporting LNG that
Customer or an LNG Supplier uses for transportation of LNG to the Sabine Pass
Facility.

 

1.46 “Loading Port” means the port at which a Cargo is loaded on board an LNG
Vessel.

 

1.47 “Maximum Gas Redelivery Rate” shall have the meaning set forth in Clause B.

 

1.48 “Maximum LNG Reception Quantity” shall have the meaning set forth in Clause
B.1.

 

1.49 “MMBTU” means 1,000,000 BTUs.

 

1.50 “Minimum Gas Redelivery Rate” shall have the meaning set forth in
Section 5.3(d).

 

1.51 “New Regulatory Costs” shall have the meaning set forth in
Section 4.2(a)(ii).

 

1.52 “Notice of Readiness” or “NOR” shall have the meaning set forth in
Section 8.4(e).

 

1.53 “Operating Fee” shall have the meaning set forth in Section 4.2(a)(ii).

 

1.54 “Original TUA” shall have the meaning set forth in the fourth recital to
this Agreement.

 

1.55 “Other Customers” means, from time to time, Persons (other than Customer)
purchasing LNG terminalling services from SABINE similar to the Services,
regardless of the short-term or long-term duration of such terminal use
agreement.

 

1.56 “Party” and “Parties” means SABINE and Customer, and their respective
successors and assigns.

 

1.57 “Person” means any individual, sole proprietorship, corporation, trust,
company, voluntary association, partnership, joint venture, limited liability
company, unincorporated organization, institution, Governmental Authority or any
other legal entity.

 

1.58 “Pilot” means any Person engaged by Transporter to come on board an LNG
Vessel to assist the master in pilotage, mooring and unmooring of such LNG
Vessel.

 

1.59 “Pilot Boarding Station” shall have the meaning set forth in
Section 8.4(e).

 

1.60 “Port Charges” means all charges of whatsoever nature (including rates,
tolls, dues of every description, and payments in lieu of taxes) in respect of
an LNG Vessel entering or leaving the Sabine Pass Facility, including charges
imposed by fire boats, tugs and other escort vessels, the U.S. Coast Guard, a
Pilot, and any other Person assisting an LNG Vessel to enter or leave the Sabine
Pass Facility. Port Charges shall include port use fees, throughput fees and
similar fees payable by users of the Sabine Pass Facility (or by

 

5



--------------------------------------------------------------------------------

   SABINE on behalf of such users) to the local authorities.

 

1.61 “Proposed Unloading Date” means, for any applicable Contract Year, an
unloading date proposed by Customer pursuant to Section 5.1.

 

1.62 “psig” means pounds per square inch gauge.

 

1.63 “Reasonable and Prudent Operator” means a Person seeking in good faith to
perform its contractual obligations, and in so doing, and in the general conduct
of its undertaking, exercising that degree of skill, diligence, prudence and
foresight which would reasonably and ordinarily be expected from a skilled and
experienced operator engaged in the same type of undertaking under the same or
similar circumstances and conditions.

 

1.64 “Receipt Point” means the point at the Sabine Pass Facility at which the
flange coupling of the Sabine Pass Facility’s receiving line joins the flange
coupling of the LNG unloading manifold on board an LNG Vessel.

 

1.65 “Regasified LNG” means Gas derived from the conversion of LNG (received by
SABINE at the Receipt Point) from its liquid state to a gaseous state.

 

1.66 “Reservation Fee” shall have the meaning set forth in Clause C.1.

 

1.67 “Retainage” shall have the meaning set forth in Clause C.3.

 

1.68 “SABINE” means Sabine Pass LNG, L.P. and its successors and assigns.

 

1.69 “Sabine Pass Expansion Commercial Operations Completion” means completion
of the Sabine Pass Expansion Facilities so that the Sabine Pass Facility is
ready to be used for its intended purpose to provide the Services hereunder,
with the contractor under the engineering, procurement and construction contract
for the facilities described in Section 7.1(c) having achieved all minimum
acceptance requirements under such contract sufficient to provide the Services
under this Agreement.

 

1.70 “Sabine Pass Expansion Facilities” means the LNG receiving terminal
facilities described in Section 7.1(c).

 

1.71 “Sabine Pass Facility” means the Sabine Pass Phase 1 Facilities and the
Sabine Pass Expansion Facilities (including the port, berthing and unloading
facilities, LNG storage facilities, and regasification facilities, together with
equipment and facilities related thereto) necessary to provide Services
hereunder, as such facilities will be constructed and modified from time to time
in accordance with this Agreement.

 

1.72 “Sabine Pass Marine Operations Manual” shall have the meaning set forth in
Section 8.2.

 

1.73 “Sabine Pass Phase 1 Facilities” means the LNG receiving terminal
facilities described in Section 7.1(b).

 

6



--------------------------------------------------------------------------------

1.74 “Sabine Pass Services Manual” shall have the meaning set forth in
Section 3.5.

 

1.75 “Sabine Pass Website” means the internet based computer system used by
SABINE to communicate with Customer and Other Customers regarding LNG
terminalling services at the Sabine Pass Facility.

 

1.76 “SABINE Taxes” shall have the meaning set forth in Section 4.2(a)(i).

 

1.77 “Scheduled Unloading Date” means, for any applicable Contract Year, an
Unloading Date that is allocated either to Customer or any Other Customer
pursuant to Section 5.1 or 5.2.

 

1.78 “Scheduling Representative” means the individual appointed by Customer in
accordance with Section 5.5.

 

1.79 “Services” shall have the meaning set forth in Sections 2.1 and 3.1(b).

 

1.80 “Services Unavailability” shall have the meaning set forth in Section 4.3.

 

1.81 “Standard Cubic Foot” means the quantity of Gas, free of water vapor,
occupying a volume equal to the volume of a cube whose edge is one (1) foot at a
temperature of 60.0 degrees Fahrenheit and at an absolute pressure of 14.696
pounds per square inch.

 

1.82 “Taxes” means all customs, taxes, royalties, excises, fees, duties, levies,
sales and use taxes and value added taxes, charges and all other assessments,
including payments in lieu of taxes, which may now or hereafter be enacted,
levied or imposed, directly or indirectly, by a Governmental Authority, except
Port Charges and taxes based on income, revenues, gross receipts or net worth
and all state franchise, license and similar taxes required for the maintenance
of corporate existence that are assessed against a Party.

 

1.83 “Term” shall have the meaning set forth in Clause A.1.

 

1.84 “Transporter” means any Person who owns or operates an LNG Vessel.

 

1.85 “Unloading Date” means a twenty-four (24) hour window starting at 6:00
a.m., Central Time on a specified day and ending twenty-four (24) consecutive
hours thereafter.

 

1.86 “Vacated LNG” shall have the meaning set forth in Section 9.1(c).



 

7



--------------------------------------------------------------------------------

ARTICLE 2

SERVICES AND SCOPE

 

2.1 Services to be Provided by SABINE

During the Term and subject to the provisions of this Agreement, SABINE shall
make available the following services to Customer (such available services being
herein referred to as the “Services”) in the manner set forth herein:

 

  (a) reasonable access to a berth for LNG Vessels at the Sabine Pass Facility;

 

  (b) the unloading and receipt of LNG from LNG Vessels at the Receipt Point;

 

  (c) the storage of Customer’s Inventory;

 

  (d) the regasifying of LNG;

 

  (e) the transportation and delivery of such Regasified LNG to the Delivery
Point (it being acknowledged that SABINE may, at its option, cause Gas to be
redelivered to Customer at the Delivery Point from sources other than Regasified
LNG); and

 

  (f) other activities directly related to performance by SABINE of the
foregoing, including metering, custody transfer and reporting.

 

2.2 Additional Services

From time to time during the Term, the representatives of SABINE and Customer
may supplement this Agreement in accordance with Section 25.1 to provide that
SABINE will also make available services to Customer in addition to the Services
set forth in Section 2.1.

 

2.3 Activities Outside Scope of this Agreement

The Parties confirm that except to the extent specifically set forth herein, the
following activities, inter alia, are not Services provided by SABINE to
Customer and, therefore, such activities are outside of the scope of this
Agreement:

 

  (a) harbor, mooring and escort services, including those relating to tugs,
service boats, line boats, fire boats, and other escort vessels;

 

  (b) the construction, operation, ownership, maintenance, repair and removal of
facilities downstream of the Delivery Point;

 

  (c) the transportation of Gas beyond the Delivery Point;

 

  (d) the marketing of Gas and all activities related thereto (except as
expressly provided in Section 3.4); and

 

8



--------------------------------------------------------------------------------

  (e) the removal, marketing and transportation of Liquids and all activities
related thereto. SABINE reserves the right to separate and/or extract Liquids
from LNG upstream of the Delivery Point, provided that such separation does not
result in Gas failing to meet the quality specifications at the Delivery Point
required under Section 10.3 and provided, further, that SABINE delivers at the
Delivery Point a quantity of Gas that is the thermal equivalent of the quantity
of Gas nominated for delivery by Customer pursuant to Section 5.3(b). If
Customer desires to have SABINE cause the Sabine Pass Facility to obtain the
facilities necessary to reduce the Gross Heating Value of LNG and/or Gas (such
capability being referred to as “BTU Control”), then Customer shall notify
SABINE of such desire in writing, and the Parties shall discuss such matter in
accordance with the following procedure:

 

  (i) SABINE will investigate: (a) the construction of facilities to extract
Liquids and/or inject nitrogen which are either an integral part of the Sabine
Pass Facility or a separate project from the Sabine Pass Facility; and (b) the
processing of Gas to extract Liquids and/or inject nitrogen in existing
facilities in the area; and

 

  (ii) if SABINE elects to construct facilities or make other processing
arrangements to achieve BTU Control, the Parties shall discuss a commercially
reasonable arrangement to compensate SABINE for such facilities or processing.

ARTICLE 3

SALE AND PURCHASE OF SERVICES

 

3.1 Services

 

  (a) Purchase and Sale of Services. During each Contract Year, SABINE shall
make available to Customer, and Customer shall purchase and pay for in an amount
equal to the Fee, the Services as described in Section 3.1(b).

 

  (b) Services. The Services SABINE shall make available to Customer during each
Contract Year, and which Customer shall purchase and pay for pursuant to
Section 4.1, shall consist of the following:

 

  (i) Unloading of LNG. SABINE shall make the Sabine Pass Facility available
during a sufficient number of Unloading Dates during each Contract Year to
permit the berthing, unloading and receipt as ratably as practical throughout
such Contract Year of a quantity of Customer’s LNG equal to the Maximum LNG
Reception Quantity; provided, however, that for purposes of the first and last
Contract Years and any Contract Year that is a leap year, the Maximum LNG
Reception Quantity shall be prorated based upon the ratio that the number of
days during such Contract Year bears to three hundred sixty-five (365);

 

9



--------------------------------------------------------------------------------

  (ii) Storage of Customer’s Inventory. Customer’s LNG shall be stored by SABINE
and then redelivered to Customer in accordance with Section 3.1(b)(iii) below;
and

 

  (iii) Redelivery of Gas. Each day during the Contract Year, SABINE shall make
Gas from Customer’s Inventory available to Customer at the Delivery Point in the
quantities nominated by Customer pursuant to this Agreement.

 

3.2 Customer’s Use of Services

 

  (a) Use Generally. Customer shall be entitled to use the Services in whole or
in part by itself, or Customer may assign its rights and obligations as provided
in Article 17.

 

  (b) Expiration of Services. Notwithstanding any other term or condition of
this Agreement, Customer’s failure or inability: (i) in any Contract Year to
deliver Customer’s Maximum LNG Reception Quantity to SABINE; or (ii) on any day
to take Gas for redelivery at the Delivery Point at the rate nominated in
accordance with Section 5.3(a), including any portion of the Services not used
in connection with a Partial Assignment, shall not serve to increase or decrease
the Services to which Customer is entitled under Section 3.1(b) in any
subsequent time period.

 

3.3 No Pre-Delivery Right

On any given day during a Contract Year, Customer shall not be entitled to
receive quantities of Gas in excess of Customer’s Inventory.

 

3.4 Failure to Take Delivery of Gas at Delivery Point

If on any day Customer fails to: (a) nominate the quantity of Gas required by
Section 5.3(b) to be redelivered for its account at the Delivery Point on the
following day; or (b) fails materially to take redelivery at the Delivery Point
of Gas at the rate nominated in accordance with Section 5.3(b) for its account
on such day, and such failure is for reasons other than an event of Force
Majeure or the inability of a Downstream Pipeline to take delivery of Customer’s
Gas, such inability being not reasonably within the control of Customer, then
SABINE may, at its sole discretion, take title to the quantity of Gas not
nominated or taken on such day, free and clear of any Claims, and sell or
otherwise dispose of such Gas using good faith efforts to obtain commercially
reasonable prices and to minimize costs. Customer shall indemnify, defend and
hold harmless SABINE, its Affiliates, and their respective directors, officers,
members and employees, for the actual and reasonable costs incurred by SABINE as
a result of such sale or other disposition of same by SABINE. SABINE shall
credit to Customer’s account the net proceeds from the sale or other disposition
of Gas from Customer’s Inventory to which it takes title hereunder, minus actual
transportation costs, any other third party charges and an administrative fee of
five U.S. cents ($0.05) per MMBTU; provided, however, that if the amount of the
credit exceeds the amount due to SABINE under the next monthly statement, then
SABINE agrees to pay any such excess amount to Customer within five

 

10



--------------------------------------------------------------------------------

(5) Business Days after delivery of such monthly statement. In the event SABINE
is required to dispose of Customer’s Gas more than three (3) times in any
Contract Year, the administrative fee shall be increased to ten U.S. cents
($0.10) per MMBTU for each occasion thereafter in such Contract Year.

 

3.5 Sabine Pass Services Manual

Acting as a Reasonable and Prudent Operator, SABINE shall develop and maintain a
single services manual (the “Sabine Pass Services Manual”), applicable to
Customer and all Other Customers, which shall take into consideration
International LNG Terminal Standards, and which shall contain detailed
implementation procedures consistent with the terms and provisions of this
Agreement necessary for performance of this Agreement with regard to the matters
set forth in Exhibit A attached hereto (but excluding the matters governed by
the Sabine Pass Marine Operations Manual). SABINE shall deliver to Customer and
all Other Customers a copy of the Sabine Pass Services Manual and any amendments
thereto promptly after they have been finalized or amended, as the case may be.
Customer shall comply and cause its Scheduling Representative to comply with
such Sabine Pass Services Manual in all respects. SABINE will undertake to
develop a Services Manual that is consistent with this Agreement; however, in
the event of a conflict between the terms of this Agreement and the Sabine Pass
Services Manual, the terms of this Agreement shall control.

ARTICLE 4

COMPENSATION FOR SERVICES

 

4.1 Fee

Commencing with the Commercial Start Date, each month Customer shall, as full
compensation for the performance by SABINE of its obligations under this
Agreement, bear the Retainage and in addition pay to SABINE the sum of the
following three (3) components (such sum collectively referred to as the “Fee”).

 

  (a) the Reservation Fee paid monthly in advance (prorated for any partial
month);

 

  (b) the Operating Fee paid monthly in advance (prorated for any partial
month); and

 

  (c) any additional charges to be paid by Customer under Section 4.2 herein.

 

4.2 Taxes and New Regulatory Costs

 

  (a) If any Governmental Authority:

 

  (i) imposes any Taxes on SABINE (excluding any Taxes on the capital revenue or
income derived by SABINE) with respect to the Services, or on the Sabine Pass
Facility (“SABINE Taxes”); or

 

  (ii) subsequent to November 8, 2004, has enacted or does enact any safety or
security related regulations which increases the costs of SABINE in

 

11



--------------------------------------------------------------------------------

     relation to the Services or the Sabine Pass Facility (“New Regulatory
Costs”);

then, Customer shall bear such SABINE Taxes and New Regulatory Costs
proportionately with Other Customers with Customer’s share being determined for
the given Contract Year based on the following ratio:

 

  (x) Maximum LNG Reception Quantity; divided by

 

  (y) Aggregate Contracted Capacity.

For the purposes hereof, SABINE Taxes shall not be reduced due to any inability
to obtain, or the loss or expiration of, any abatement of SABINE Taxes; shall
include any early payment of SABINE Taxes; and shall exclude any Taxes paid by
Customer pursuant to Section 4.2(b).

 

  (b) If any Governmental Authority imposes a sales or use tax on Customer’s
Retainage or any Tax or fee on the Services provided by SABINE to Customer, such
tax shall be paid by Customer or reimbursed to SABINE by Customer if assessed on
and paid by SABINE.

 

4.3 Services Unavailability

If some or all of the Services are unavailable to Customer on any day (or
portion of a day) during the Term as a result of: (a) Force Majeure; or (b) an
unscheduled curtailment or temporary discontinuation of Services pursuant to
Section 16.2 (collectively a “Services Unavailability”), the Parties agree that
the Fee shall not be adjusted. SABINE shall use its reasonable efforts to
restore Customer’s Services and allow Customer the ability to make-up any
Services that have been lost as a result of the interruption of Services to the
Sabine Pass Facility for no additional compensation.

 

4.4 Services Provided to Other Customers

Customer acknowledges that: (i) the compensation paid by Customer from time to
time for Services may be less than, or more than, the price paid by Other
Customers for the same or similar LNG terminalling services; and (ii) SABINE
makes no representations or warranties to Customer in this regard.

ARTICLE 5

SCHEDULING

 

5.1 Annual Delivery Program

Procedures for the receipt of LNG at the Receipt Point and redelivery of Gas at
the Delivery Point will be detailed in the Sabine Pass Services Manual, as
modified from time to time, but generally in accordance with the following:

 

12



--------------------------------------------------------------------------------

  (a) SABINE Deliverables. Not later than one hundred and twenty (120) days
prior to the beginning of each Contract Year, SABINE shall provide to the
Scheduling Representative a non-binding written assessment of the dates of any
planned maintenance to or modifications of the Sabine Pass Facility for such
Contract Year and the expected impact of such activities on the availability of
Services. SABINE shall use reasonable endeavors to limit the number of days of
any planned maintenance to or modifications of the Sabine Pass Facility.

 

  (b) Notice from Scheduling Representative. Not later than one hundred and five
(105) days prior to the beginning of each Contract Year, the Scheduling
Representative shall provide SABINE with the following:

 

  (i) a programming schedule for the unloading of up to the Maximum LNG
Reception Quantity over the course of the next Contract Year, which schedule
shall specify, for each Cargo to be delivered to the Receipt Point, the proposed
arrival date (the “Proposed Unloading Date”) of the applicable LNG Vessel and
which schedule must result in a delivery pattern whereby: (a) deliveries in any
given month do not materially exceed one twelfth (1/12) of the Maximum LNG
Reception Quantity; (b) deliveries in any given month are generally ratable over
the month; (c) deliveries take into consideration the planned maintenance and
modification dates furnished to Customer by SABINE as set forth in
Section 5.1(a); and (d) deliveries shall not be scheduled so as to utilize both
unloading berths simultaneously; and

 

  (ii) for each Proposed Unloading Date proposed pursuant to Section 5.1(b)(i),
the name of the LNG Vessel expected to deliver LNG to the Sabine Pass Facility
(if the identity of the LNG Vessel is known to Customer at such time), the
Expected Receipt Quantity, and the anticipated Gross Heating Value of the LNG to
be delivered.

 

  (c) Notices from Other Customers. Customer acknowledges that Other Customers
will submit similar notices to SABINE regarding the matters provided for in
Section 5.1(b).

 

  (d) Customer Preliminary Receipt Schedule. SABINE shall take into
consideration the notices that it receives from the Scheduling Representative
and the Other Customers and, not later than ninety (90) days prior to the
beginning of each Contract Year, SABINE shall issue to Customer via the Sabine
Pass Website (or via an alternative electronic means of transmitting written
communications if the Sabine Pass Website is unavailable) a preliminary receipt
schedule for such Contract Year (the “Customer Preliminary Receipt Schedule”)
showing a “Scheduled Unloading Date” for the LNG Vessel carrying each of
Customer’s scheduled Cargos, which schedule must result in a delivery pattern in
which: (i) deliveries in any given month do not materially exceed one twelfth
(1/12) of the Maximum LNG Reception Quantity; (ii) deliveries in any given month
are generally ratable over the month; (iii) SABINE’s planned maintenance and

 

13



--------------------------------------------------------------------------------

modification dates are reflected; and (iv) deliveries are not scheduled so as to
utilize both unloading berths simultaneously. Customer may propose to SABINE to
change any such Scheduled Unloading Date, and SABINE agrees to give due
consideration to, and use reasonable efforts to accommodate, such change.

 

  (e) Other Customers’ Preliminary Receipt Schedules and Mutual Cooperation.
Customer acknowledges that SABINE will issue to each Other Customer via the
Sabine Pass Website (or alternative electronic means) a preliminary receipt
schedule similar to the Customer Preliminary Receipt Schedule described in
Section 5.1(d), but customized for each such Other Customer (“Other Customers’
Preliminary Receipt Schedules”). Customer also acknowledges that conflicts will
occur in the preparation of the Customer Preliminary Receipt Schedule and Other
Customers’ Preliminary Receipt Schedules because of the joint use of the Sabine
Pass Facility among Customer and Other Customers. Accordingly, Customer agrees
to cooperate with SABINE to assist SABINE in resolving any such conflict to the
extent such cooperation does not result in material additional costs to Customer
or unduly adversely impact the Services provided to Customer hereunder.

 

  (f) Consultation; Annual Delivery Program. If the Scheduling Representative
desires to consult with SABINE regarding the contents of the Customer
Preliminary Receipt Schedule, the Scheduling Representative shall, no later than
fifteen (15) days from the issuance of the Customer Preliminary Receipt
Schedule, request to meet with SABINE by providing notice thereof (the
“Consultation Notice”) to SABINE, and SABINE shall, no later than fifteen
(15) days after receipt of the Consultation Notice, meet with the Scheduling
Representative to discuss the Customer Preliminary Receipt Schedule. If: (i) the
Scheduling Representative does not submit a Consultation Notice to SABINE on a
timely basis; or (ii) the Scheduling Representative and SABINE meet pursuant to
a Consultation Notice and are able during such meeting to agree upon revisions
to the Customer Preliminary Receipt Schedule, then such Customer Preliminary
Receipt Schedule, as so revised (and as updated from time to time for such
Contract Year in accordance with the provisions of this Agreement by SABINE via
the Sabine Pass Website), together with the planned maintenance and modification
dates selected by SABINE, shall constitute the “Annual Delivery Program”. If the
Scheduling Representative and SABINE meet pursuant to a Consultation Notice and
are unable during such meeting to agree upon revisions to the Customer
Preliminary Receipt Schedule, then SABINE shall determine, while using its
reasonable efforts to accommodate Customer’s views, the Annual Delivery Program.
Such Annual Delivery Program shall, to the extent practicable, result in a
delivery pattern in which: (i) deliveries in any given month do not materially
exceed one twelfth (1/12) of the Maximum LNG Reception Quantity; (ii) deliveries
in any given month are generally ratable over the month; (iii) SABINE’s planned
maintenance and modification dates are reflected; and (iv) deliveries are not
scheduled so as to utilize both unloading berths simultaneously. SABINE shall
issue via the Sabine Pass Website (or via an alternative electronic means of
transmitting written communications if the Sabine Pass Website is unavailable)

 

14



--------------------------------------------------------------------------------

the Annual Delivery Program no later than sixty (60) days prior to the first day
of the Contract Year.

 

  (g) Other Customers’ Annual Delivery Programs. Customer acknowledges that
SABINE shall issue to each Other Customer a final receipt schedule similar to
the Annual Delivery Program described in Section 5.1(f) but customized for each
such Other Customer (such schedules referred to as “Other Customers’ Annual
Delivery Programs”).

 

  (h) Adjustment to Schedules. Upon written request by Customer, SABINE shall
use reasonable efforts to modify the time periods expressly set forth in
Sections 5.1(b) and 5.1(d) to allow Customer to interface these periods with
corresponding time periods for scheduling agreed upon by Customer and its LNG
Suppliers. For purposes of this Section 5.1, SABINE shall be deemed to have used
reasonable efforts if SABINE rejects Customer’s request because it determines,
acting as a Reasonable and Prudent Operator, that any such modification would
infringe on the contractual rights of Other Customers.

 

  (i) Available Unloading Dates. Throughout the Contract Year, SABINE shall
maintain on the Sabine Pass Website (or via an alternative electronic means of
transmitting written communications if the Sabine Pass Website is unavailable) a
current list of Available Unloading Dates.

 

  (j) Equal Customer Treatment. SABINE has entered into an agreement with an
Other Customer that allows the Other Customer the first choice of Unloading
Dates at the Sabine Pass LNG Terminal for only one (1) berth and only in the
preparation of such Other Customer’s Annual Delivery Program. As of the
Effective Date, this Other Customer has an annual maximum LNG reception quantity
equivalent to approximately one (1) billion Standard Cubic Feet per day. With
this exception, Customer shall have equal priority with all Other Customers,
including the Other Customer referenced above, in the scheduling of Unloading
Dates and berth access, including all Unloading Date Change Requests.

 

5.2 Three Month Schedules

 

  (a) Proposed Schedules. Not later than the first (1st) day of each month in a
Contract Year, Customer shall deliver the following to SABINE: a proposed
three-month forward plan of delivery of LNG (“Proposed Three Month Unloading
Schedule”), which follows the Annual Delivery Program as nearly as practicable
and sets forth by voyages and the projected dates thereof the pattern of
shipments forecast for each of the next three (3) months and the Expected
Receipt Quantity of each such shipment.

 

  (b) Three Month Unloading Schedules. Thereafter, and not later than the
twentieth (20th) day of each month in which a Proposed Three Month Unloading
Schedule is delivered, SABINE shall deliver the following to Customer: a final
three-month forward plan of delivery of LNG (“Three Month Unloading Schedule”),
which

 

15



--------------------------------------------------------------------------------

shall supersede Customer’s Proposed Three Month Unloading Schedule and prior
Three Month Unloading Schedules as well as the portion of the Annual Delivery
Program covering the same time periods and which shall reflect to the extent
operationally practicable Customer’s Proposed Three Month Unloading Schedule.

 

  (c) Customer Changes to the Annual Delivery Program or Three Month Unloading
Schedule. At any time following the issuance of the Annual Delivery Program and
any applicable Three Month Unloading Schedule, Customer’s Scheduling
Representative may submit to SABINE a written request to change a Scheduled
Unloading Date to any Available Unloading Date (such request to change, a
“Customer Unloading Date Change Request”). Customer understands that: (a) Other
Customers shall also have the right to submit to SABINE similar scheduling
requests (each an “Other Customer Unloading Date Change Request”); (b) SABINE
shall have no obligation to consult with the Scheduling Representative,
Customer, or Other Customers regarding any Customer Unloading Date Change
Request or Other Customer Unloading Date Change Request (collectively,
“Unloading Date Change Requests”); and (c) SABINE shall accept any Unloading
Date Change Request on a first-come, first-served basis. Upon accepting a
Customer Unloading Date Change Request, SABINE shall notify Customer via the
Sabine Pass Website (or via an alternative electronic means of transmitting
written communications if the Sabine Pass Website is unavailable) as soon as
practical but not later than 5:00 p.m. Central Time of the day following the
date of receipt by SABINE of the applicable Unloading Date Change Request.
Notwithstanding anything herein to the contrary, Customer shall use its
reasonable efforts to keep to a minimum the number of Customer Unloading Date
Change Requests it submits to SABINE.

 

  (d) Other Modifications to the Annual Deliver Program or Three Month Unloading
Schedule. If Customer is unable to berth during its Scheduled Unloading Date due
to a Force Majeure event (an “Unloading Services Unavailability”), each affected
Scheduled Unloading Date allocated to Customer during such period shall be
cancelled, to the extent affected; provided, however, that in the event of an
Unloading Services Unavailability causing the cancellation of one or more
Scheduled Unloading Dates allocated to Customer and/or Other Customers, SABINE
shall make reasonable efforts to change the Three Month Unloading Schedule and
Other Customers’ Annual Delivery Programs in order to maximize efficient usage
of the Sabine Pass Facility to assist Customer and Other Customers to unload
quantities of LNG which would otherwise have been unloaded at the Sabine Pass
Facility during such cancelled Scheduled Unloading Dates.

 

5.3 Gas Delivery

 

  (a) Preliminary Nomination Schedule. Not later than the fifteenth (15th) day
of each month, commencing the month immediately prior to the Commercial Start
Date, Scheduling Representative shall provide to SABINE a nonbinding nomination
schedule (“Preliminary Nomination Schedule”) that sets forth, for each day of

 

16



--------------------------------------------------------------------------------

the succeeding month, the quantities of Gas Customer expects to nominate for
redelivery for its account at the Delivery Point.

 

  (b) Daily Nomination Schedule. Each day by no later than 9:00 a.m. Central
Time Customer shall notify SABINE of its actual nomination of the quantities of
Gas to be redelivered, by hour, for its account at the Delivery Point on the
following day in compliance with this Section 5.3(b) and Sections 5.3(c) and
5.3(d). SABINE shall be obligated to redeliver such quantities to Customer in
accordance with its nomination. Any nomination submitted by Customer’s
Scheduling Representative in accordance with the foregoing provision, which does
not specify a non-uniform flow pattern, shall be ratable throughout the day and
shall remain in effect until changed by it in accordance with such provision.

 

  (c) Maximum Gas Redelivery Rate. Except as modified pursuant to
Section 5.3(e), Customer’s daily nomination shall not exceed the lesser of:

 

  (i) the Maximum Gas Redelivery Rate; and

 

  (ii) the projected remaining quantity of Customer’s Inventory at 9:00 a.m.
Central Time on that day.

 

  (d) Minimum Gas Redelivery Rate. Customer’s daily nomination shall not be less
than Customer’s commercially reasonable share of tank boil-off (“Minimum Gas
Redelivery Rate”).

 

  (e) Changes in Gas Redelivery Rates. To the extent, on any day, that SABINE
has the ability to allow Customer to nominate a higher Gas redelivery rate than
the Maximum Gas Redelivery Rate or a lower Gas redelivery rate than the Minimum
Gas Redelivery Rate, SABINE shall advise Customer of the amount of such change
that is available on such day.

 

5.4 Standard

SABINE shall act as a Reasonable and Prudent Operator in performing the
scheduling activities required by this Article 5.

 

5.5 Scheduling Representative

By no later than six (6) months prior to the Commercial Start Date, Customer
shall appoint an individual to act as Scheduling Representative for the purposes
of this Article 5; provided, however, that Customer shall have the right to
change its appointed Scheduling Representative at any time by notice to SABINE.
Unless otherwise stated herein, Customer hereby authorizes the Scheduling
Representative to do and perform any and all acts for and on behalf of Customer
with regard to scheduling matters provided for in this Article 5. SABINE
acknowledges that Customer and any Other Customer may agree to coordinate their
activities so as to make the most efficient use of the Sabine Pass Facility, and
may for purposes of this Agreement and the terminal use agreements of the Other
Customers jointly appoint a Scheduling Representative.

 

17



--------------------------------------------------------------------------------

5.6 Scheduling Coordination Among Customer and Other Customers

Customer shall have the right to request SABINE to arrange a joint meeting with
Other Customers with respect to any matter in relation to the performance of
this Article 5. SABINE shall use reasonable efforts to organize such a meeting,
provided that SABINE may elect to include additional Other Customers if SABINE
determines that such matter affects such additional Other Customers. If the
Other Customers invited by SABINE agree to participate in such a joint meeting
among Customer, Other Customers and SABINE, the joint meeting shall be held as
soon as practical. SABINE shall have the right to settle any scheduling disputes
that may arise among Customer and Other Customers. Unless otherwise agreed, any
such joint meeting shall be held in Houston, Texas or by telephone, as
appropriate.

ARTICLE 6

COMMERCIAL START DATE

The “Commercial Start Date” shall be the later of January 1, 2008 or the date on
which Commercial Operations Completion occurs, regardless of whether any
unloading of Customer’s LNG at the Sabine Pass Facility actually occurs on such
date.

ARTICLE 7

SABINE PASS FACILITY

 

7.1 Sabine Pass Facility

 

  (a) Standard of Operation. SABINE shall cause the Sabine Pass Facility to be
constructed and commissioned so as to achieve Commercial Operations Completion.
On and after the Commercial Start Date, SABINE shall at all times provide,
maintain and operate (or cause to be provided, maintained and operated) the
Sabine Pass Facility taking into consideration the following: (i) International
LNG Terminal Standards; and (ii) to the extent not inconsistent with
International LNG Terminal Standards, such good and prudent practices as are
generally followed in the LNG industry by Reasonable and Prudent Operators of
LNG receiving and regasification terminals.

 

  (b) Sabine Pass Phase 1 Facilities to be Provided. Subject to Section 7.1(a),
the Sabine Pass Phase 1 Facilities shall include the following:

 

  (i) appropriate systems for communications with LNG Vessels;

 

  (ii) two unloading berths, each capable of berthing an LNG Vessel having a
displacement of no more than 166,600 tonnes, an overall length of no more than
1,140 feet, a beam of no more than 175 feet, and a draft of no more than 40
feet, which LNG Vessels can safely reach, fully laden, and safely depart, and at
which LNG Vessels can lie safely berthed and unload safely afloat;

 

18



--------------------------------------------------------------------------------

  (iii) lighting sufficient to permit unloading operations by day or by night,
to the extent permitted by Governmental Authorities and Pilots (it being
acknowledged, however, that SABINE shall in no event be obligated to allow
nighttime berthing operations at the Sabine Pass Facility if SABINE determines,
acting as a Reasonable and Prudent Operator, that such operations during
nighttime hours could pose safety risks to the Sabine Pass Facility, an LNG
Vessel, or a third party);

 

  (iv) unloading facilities capable of receiving LNG at a rate of up to an
average of 12,000 Cubic Meters per hour when the pressure at the Receipt Point
is at least 5.6 bars (gauge), with three (3) unloading arms each having a
reasonable operating envelope to allow for ship movement and manifold strainers
of sixty (60) mesh;

 

  (v) a vapor return line system of sufficient capacity to transfer to an LNG
Vessel quantities of Gas necessary for the safe unloading of LNG at the required
rates, pressures and temperatures;

 

  (vi) facilities allowing ingress and egress between the Sabine Pass Facility
and the LNG Vessel by: (a) representatives of Governmental Authorities for
purposes of unloading operations; and (b) an independent surveyor for purposes
of conducting tests and measurements of LNG on board the LNG Vessel in
accordance with Annex I;

 

  (vii) LNG storage facilities with a working capacity of approximately four
hundred eighty thousand (480,000) Cubic Meters of LNG;

 

  (viii) LNG regasification facilities with a total daily capacity of up to 2.6
billion Standard Cubic Feet; and

 

  (ix) metering, piping and flange at the Delivery Point necessary for the
purpose of connecting to the Downstream Pipeline.

 

  (c) Sabine Pass Expansion Facilities to be Provided. Subject to
Section 7.1(a), the Sabine Pass Expansion Facilities shall include at least the
following:

 

  (i) LNG storage facilities with a working capacity of approximately three
hundred twenty thousand (320,000) Cubic Meters of LNG; and

 

  (ii) LNG regasification facilities with a total daily capacity of
approximately 1.4 billion Standard Cubic Feet.

 

  (d) Facilities Not Provided. Services and facilities not provided at the
Sabine Pass Facility include the following:

 

  (i) facilities and loading lines for liquid or gaseous nitrogen to service an
LNG Vessel;

 

19



--------------------------------------------------------------------------------

  (ii) facilities for providing bunkers; and

 

  (iii) facilities for the handling and delivery to the LNG Vessel of ship’s
stores, provisions and spare parts.

 

  (e) Expansion. SABINE shall have the right, but not the obligation, from time
to time, to expand the Sabine Pass Facility or to construct or acquire other
facilities.

 

7.2 Compatibility of Sabine Pass Facility with LNG Vessels

 

  (a) Sabine Pass Facility General Specifications. SABINE has provided to
Customer the general specifications for the LNG berthing and unloading
facilities of the Sabine Pass Facility as of the date hereof.

 

  (b) LNG Vessel Compatibility. Customer shall ensure, at no cost to SABINE,
that each of the LNG Vessels is fully compatible with the Sabine Pass Facility
as set forth in such general specifications. Should an LNG Vessel fail
materially either to be compatible with the Sabine Pass Facility, or to be in
compliance with the provisions of Article 8, Customer shall not employ such LNG
Vessel until it has been modified to be so compatible or to so comply.

 

  (c) Modifications to Terminal Generally. The Parties agree that, after the
date hereof, SABINE shall be entitled to modify the Sabine Pass Facility in any
manner whatsoever, provided that: (x) such modifications do not render the
Sabine Pass Facility incompatible with an LNG Vessel that was previously
compatible with the Sabine Pass Facility under Section 7.2(b) above; (y) such
modifications, once finalized, do not reduce the ability of SABINE to provide
the Services to Customer on the basis set forth in this Agreement; and (z) such
modifications do not otherwise conflict with SABINE’s obligations under this
Agreement. Notwithstanding the foregoing, SABINE may modify the Sabine Pass
Facility in a manner that would render it incompatible with an LNG Vessel
provided that:

 

  (i) such modification is necessary for SABINE to comply with its obligations
under Section 7.1(a); or

 

  (ii) the LNG Vessel is capable of being modified, and such modification is
minor in nature, to maintain compatibility with both the Sabine Pass Facility
and other terminals in its normal/intended trade and, in connection with a
modification, SABINE reimburses Customer for the reasonable actual costs
incurred by Customer in causing Transporter to modify the LNG Vessel to maintain
compatibility with the Sabine Pass Facility as so modified; provided, further,
that Customer shall use its best efforts to minimize costs to be borne by SABINE
hereunder, shall notify SABINE reasonably in advance of the nature and expected
cost of all such LNG Vessel modifications by Transporter, and shall certify to
SABINE the actual amount and detail of all costs incurred for which such
reimbursement from SABINE is requested.

 

20



--------------------------------------------------------------------------------

  (d) Modifications to Terminal Resulting From Changes in International LNG
Vessel Standards. In the event of a change in International LNG Vessel Standards
which requires an LNG Vessel to be modified but such vessel modification would
render such LNG Vessel incompatible with the Sabine Pass Facility, then SABINE
shall use its best efforts to modify the Sabine Pass Facility to render it
compatible with such modified LNG Vessel provided that:

 

  (i) such modifications do not render the Sabine Pass Facility incompatible
with another LNG vessel that was previously compatible with the Sabine Pass
Facility;

 

  (ii) such modifications, once finalized, do not reduce the Services; and

 

  (iii) such modifications do not otherwise conflict with SABINE’s obligations
under this Agreement.

 

7.3 Customer Inspection Rights

Upon obtaining SABINE’s prior written consent, which consent shall not be
unreasonably withheld or delayed, a reasonable number of Customer’s designated
representatives (including LNG Suppliers) may from time to time (including
during the period of initial construction) inspect the operation of the Sabine
Pass Facility so long as such inspection occurs from 8:00 a.m. Central Time to
5:00 p.m. Central Time on a Business Day. Any such inspection shall be at
Customer’s sole risk and expense. Customer (and its designees) shall carry out
any such inspection without any interference with or hindrance to the safe and
efficient operation of the Sabine Pass Facility. Customer’s right to inspect and
examine the Sabine Pass Facility shall be limited to verifying SABINE’s
compliance with SABINE’s obligations under this Agreement and shall not entitle
Customer to make direct requests to SABINE regarding any aspect of the Sabine
Pass Facility. No inspection (or lack thereof) of the Sabine Pass Facility by
Customer hereunder, or any requests or observations made to SABINE or its
representatives by or on behalf of Customer in connection with any such
inspection, shall (a) modify or amend SABINE’s obligations, representations,
warranties and covenants under this Agreement or under any agreement or
instrument contemplated by this Agreement; or (b) constitute an acceptance or
waiver by Customer of SABINE’s obligations under this Agreement.

ARTICLE 8

TRANSPORTATION AND UNLOADING

 

8.1 LNG Vessels

 

  (a) Customer to Cause LNG Vessels to Comply. Customer shall be responsible for
the transportation of LNG from the Loading Port to the Receipt Point. In this
regard, Customer shall cause each LNG Vessel to comply with the requirements of
this Article 8 in all respects.

 

21



--------------------------------------------------------------------------------

  (b) Approvals and Documentation. Each LNG Vessel shall comply with the
regulations of, and obtain all Approvals required by, Governmental Authorities
to enable such LNG Vessel to enter, leave and carry out all required operations
at the Sabine Pass Facility. Each LNG Vessel shall at all times have on board
valid documentation evidencing all such Approvals. Each LNG Vessel shall comply
fully with the International Safety Management Code for the Safe Operation of
Ships and Pollution Prevention effective July 1, 1998, and at all times be in
possession of a valid safety management certificate.

 

  (c) Tugs, Fireboats, Escort Vessels and Port Charges. Customer shall arrange
for, or cause the appropriate Person to arrange for, such number and types of
tugs, line boats, fireboats and other escort vessels as are required by
Governmental Authorities to attend the LNG Vessel so as to permit safe and
efficient movement of the LNG Vessel within the maritime safety areas located in
the approaches to and from the Sabine Pass Facility. SABINE requires that
Customer arrange for, or cause the appropriate Person to arrange for, a minimum
of three (3) 5000-horsepower, greater than fifty (50) short tons bollard pull
tug boats with fire-fighting capability. Customer shall pay all Port Charges
directly to the appropriate Person.

 

  (d) LNG Vessel Requirements. Each LNG Vessel must satisfy the following
requirements:

 

  (i) Specifications. Except as otherwise mutually agreed in writing by the
Parties, each LNG Vessel shall be compatible with the specifications of the
Sabine Pass Facility identified in Section 7.1(b). Notwithstanding the
foregoing, in the event an LNG Vessel is compatible with the specifications set
forth in Section 7.1(b) or otherwise acceptable to SABINE, but a Governmental
Authority or Pilot prohibits or otherwise hinders the utilization of such LNG
Vessel, Customer’s obligations under this Agreement shall not be excused or
suspended by reason of Customer’s inability (pursuant to the foregoing) to use
such a vessel as an LNG Vessel.

 

  (ii) LNG Vessel Capacity. Except as otherwise agreed in writing by SABINE,
each LNG Vessel shall have an LNG cargo containment capacity of no less than
eighty seven thousand six hundred (87,600) Cubic Meters.

 

  (iii) Condition of the LNG Vessel. Each LNG Vessel shall be, in accordance
with International LNG Vessel Standards: (a) fitted in every way for the safe
loading, unloading, handling and carrying of LNG in bulk at atmospheric
pressure; and (b) tight, staunch, strong and otherwise seaworthy with cargo
handling and storage systems (including instrumentation) necessary for the safe
loading, unloading, handling, carrying and measuring of LNG in good order and
condition. The location of the unloading manifold shall allow a safe margin for
movement of the arms within the operating envelope.

 

22



--------------------------------------------------------------------------------

  (iv) Classification Society. Each LNG Vessel shall at all times be maintained
in class with any of the following: American Bureau of Shipping, Lloyd’s
Register for Shipping, Bureau Veritas, Germanischer Lloyd, NKK, Det Norske
Veritas or any other classification society that is mutually agreeable to the
Parties.

 

  (v) Construction. Each LNG Vessel shall have been constructed to all
applicable International LNG Vessel Standards (including the International Code
for the Construction and Equipment of Ships Carrying Liquefied Gases in Bulk).

 

  (vi) Operation and Maintenance. Each LNG Vessel shall comply with, and shall
be fully equipped, supplied and maintained to comply with, all applicable
International LNG Vessel Standards. Unless approved by SABINE in writing, which
approval shall not be unreasonably withheld or delayed, an LNG Vessel shall be
prohibited from engaging in any maintenance, repair or in-water surveys while
berthed at the Sabine Pass Facility. Each LNG Vessel shall comply fully with the
guidelines of any Governmental Authority of the United States, including the
National Oceanographic and Atmospheric Administration (NOAA), in relation to
actions to avoid strikes in U.S. waters with protected sea turtles and cetaceans
(e.g., whales and other marine mammals) and with regard to the reporting of any
strike by the LNG Vessel which causes injury to such protected species.

 

  (vii) Crew. The officers and crew of each LNG Vessel shall have the ability,
experience, licenses and training commensurate with the performance of their
duties in accordance with internationally accepted standards as adopted on
first-class LNG vessels and as required by Governmental Authorities and any
labor organization having jurisdiction over the LNG Vessel or her crew. Without
in any way limiting the foregoing, the master, chief engineer, all cargo
engineers and all deck officers shall be fluent in written and oral English and
shall maintain all records and provide all reports with respect to the LNG
Vessel in English.

 

  (viii) Communications. Each LNG Vessel shall have communication equipment
complying with applicable regulations of Governmental Authorities and permitting
such LNG Vessel to be in constant communication with the Sabine Pass Facility
and with other vessels in the area (including fireboats, escort vessels and
other vessels employed in port operations).

 

  (ix) Pumping Time. Provided that the Sabine Pass Facility supplies a suitable
vapor return line meeting the requirements of Section 7.1(b)(v), then:

 

  a. an LNG Vessel with an LNG cargo containment capacity less than or equal to
one hundred forty thousand (140,000) Cubic Meters

 

23



--------------------------------------------------------------------------------

shall be capable of unloading LNG in a maximum of fifteen (15) hours; and

 

  b. an LNG Vessel with an LNG cargo containment capacity greater than one
hundred forty thousand (140,000) Cubic Meters shall be capable of unloading LNG
in the number of hours derived after applying the following formula:

15 + x = maximum LNG unloading time (in hours)

where:

x = y/12,000 Cubic Meters; and

y = the LNG cargo containment capacity of the LNG Vessel in excess of 140,000
Cubic Meters.

Time for connecting, cooling, stripping and disconnecting, and cooling of liquid
arms shall not be included in the computation of pumping time.

 

  (x) Prequalification. Customer shall prequalify LNG Vessels which it intends
to berth at the Sabine Pass Facility by providing information reasonably
required by SABINE to ensure each LNG Vessel complies with this Article 8 and
other reasonable operating requirements of SABINE.

 

8.2 Sabine Pass Marine Operations Manual

Acting as a Reasonable and Prudent Operator, SABINE shall develop and maintain a
single marine operations manual (the “Sabine Pass Marine Operations Manual”)
that governs activities at the Sabine Pass Facility, applies to all LNG Vessels
and vessels used by Other Customers and which shall take into consideration
International LNG Vessel Standards (but excluding the matters governed by the
Sabine Pass Services Manual). SABINE shall deliver to Customer and all Other
Customers a copy of the Sabine Pass Marine Operations Manual and any amendments
thereto promptly after they have been finalized or amended, as the case may be.
Customer shall comply, and shall cause its Scheduling Representative to comply,
with such Sabine Pass Marine Operations Manual in all respects.

 

8.3 LNG Vessel Inspections; Right to Reject LNG Vessel

 

  (a) Inspections. During the Term, on prior reasonable notice to Customer,
SABINE acting as a Reasonable and Prudent Operator may, at its sole risk, send
its representatives (including an independent internationally recognized
maritime consultant) to inspect during normal working hours any LNG Vessel as
SABINE may consider necessary to ascertain whether the LNG Vessel complies with
the provisions of this Agreement. SABINE shall bear the costs and expenses in
connection with any inspection conducted hereunder. Any such inspection may
include, as far as is practicable having regard to the LNG Vessel’s operational

 

24



--------------------------------------------------------------------------------

schedule, examination of the LNG Vessel’s hull, cargo and ballast tanks,
machinery, boilers, auxiliaries and equipment; examination of the LNG Vessel’s
deck and engine scrap/rough and fair copy/official log books; review of records
of surveys by the LNG Vessel’s classification society and relevant Governmental
Authorities; and review of the LNG Vessel’s operating procedures and performance
of surveys, both in port and at sea. Any inspection carried out pursuant to this
Section 8.3(a): (i) shall not interfere with, or hinder, any LNG Vessel’s safe
and efficient construction or operation; and (ii) shall not entitle SABINE or
any of its representatives to make any request or recommendation directly to
Transporter except through Customer. No inspection (or lack thereof) of an LNG
Vessel hereunder shall: (x) modify or amend Customer’s obligations,
representations, warranties and covenants under this Agreement or under any
agreement or instrument contemplated by this Agreement; or (y) constitute an
acceptance or waiver by SABINE of Customer’s obligations under this Agreement.

 

  (b) Right to Reject LNG Vessel. SABINE shall have the right to reject any LNG
Vessel that Customer intends to use to deliver LNG to the Sabine Pass Facility
if such LNG Vessel does not comply materially with the provisions of this
Agreement, provided that:

 

  (i) neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Customer to SABINE in respect of such LNG Vessel and her
operation, nor increase SABINE’s responsibilities to Customer or third parties
for the same; and

 

  (ii) Customer’s obligations under this Agreement shall not be excused or
suspended by reason of Customer’s inability (pursuant to the foregoing) to use a
vessel as an LNG Vessel.

 

8.4 Advance Notices Regarding LNG Vessel and Cargoes

 

  (a) Change in Expected Receipt Quantity. If, subsequent to issuing the notice
required under Section 5.1(b)(ii) and Section 5.2(a), Customer anticipates a
change, by way of either increase or decrease, of at least five percent (5%) in
the Expected Receipt Quantity for a particular Cargo, Customer shall promptly
provide notice thereof to SABINE and include in such notice Customer’s new
estimate of the Expected Receipt Quantity. SABINE shall use reasonable endeavors
to accept any increase in the quantity but shall at all times have the right not
to accept such new increased quantity if, in its sole discretion, such increased
quantity would conflict with any Other Customer’s unloading schedule or
entitlement to Services or exceed Customer’s Service entitlements at the Sabine
Pass Facility.

 

  (b) LNG Vessel Nomination. As soon as practicable but no later than five
(5) days prior to the scheduled loading date for a Cargo (unless the Cargo is a
diversion cargo, in which case the deadline shall be as soon as practicable
after such diversion), Customer shall notify SABINE of the information specified
below:

 

25



--------------------------------------------------------------------------------

  (i) name of LNG Vessel and, in reasonable detail, the dimensions,
specifications, operator, and owner of such LNG Vessel;

 

  (ii) name of Loading Port;

 

  (iii) expected departure date of LNG Vessel from Loading Port;

 

  (iv) estimated arrival date at the Sabine Pass Facility; and

 

  (v) any changes in the Expected Receipt Quantity since Customer’s prior
notice.

Moreover, if the vessel that Customer proposes to use as an LNG Vessel has not,
within the immediately preceding Contract Year, delivered LNG to the Sabine Pass
Facility, Customer shall notify SABINE thereof at least sixty (60) days prior to
the applicable Scheduled Unloading Date.

 

  (c) LNG Vessel Movements. With respect to each Cargo of LNG to be delivered
hereunder, Customer shall give, or cause the master of the LNG Vessel to give,
to SABINE the following notices:

 

  (i) A first notice (“First Notice”), which shall be sent upon the departure of
the LNG Vessel from the Loading Port and which shall set forth the time and date
that loading was completed, the volume (expressed in Cubic Meters) of LNG loaded
on board the LNG Vessel, the estimated time of arrival of the LNG Vessel at the
Pilot Boarding Station (“ETA”), and any operational deficiencies in the LNG
Vessel that may affect its performance at the Sabine Pass Facility or berth;

 

  (ii) A second notice (“Second Notice”), which shall be sent ninety-six
(96) hours prior to the ETA set forth in the First Notice, stating the LNG
Vessel’s then ETA. If, thereafter, such ETA changes by more than six (6) hours,
Customer shall give promptly, or cause the master of the LNG Vessel to give
promptly, to SABINE notice of the corrected ETA;

 

  (iii) A third notice (“Third Notice”), which shall be sent twenty-four
(24) hours prior to the ETA set forth in the Second Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
three (3) hours, Customer shall give promptly, or cause the master of the LNG
Vessel to give promptly, to SABINE notice of the corrected ETA;

 

  (iv) A fourth notice (“Final Notice”), which shall be sent twelve (12) hours
prior to the ETA set forth in the Third Notice (as corrected), confirming or
amending such ETA. If, thereafter, such ETA changes by more than one (1) hour,
Customer shall give promptly, or cause the master of the LNG Vessel to give
promptly, to SABINE notice of the corrected ETA; and

 

26



--------------------------------------------------------------------------------

  (v) An NOR, which shall be given at the time prescribed in Section 8.5(a)
below.

Provided, however, the above notice requirements shall be waived by SABINE to
the extent Customer is unable to practically provide the applicable notice as a
result of Customer choosing to deliver recently acquired spot LNG Cargoes.

 

  (d) Characteristics of Cargoes. With the First Notice, Customer shall notify
SABINE, or cause SABINE to be notified, for SABINE’s information only, of the
following characteristics of the LNG comprising its Cargo as determined at the
time of loading:

 

  (i) Gross Heating Value per unit;

 

  (ii) molecular percentage of individual hydrocarbon components and nitrogen;

 

  (iii) average temperature; and

 

  (iv) density at loading.

 

  (e) Right to Reject Certain Quantities. Without prejudice to any other rights
and remedies arising hereunder or by law or otherwise, SABINE shall for any
reason have the right to reject, and shall not be required to unload, those
quantities of LNG on board an LNG Vessel that exceed one hundred and five
percent (105%) of the Expected Receipt Quantity for such Cargo as specified in,
whichever is applicable: (i) the notice delivered pursuant to Section 5.1(b)(ii)
or Section 5.2(a) and utilized by SABINE for the purposes of determining Annual
Delivery Program or any Three Month Unloading Schedule, respectively; or
(ii) any subsequent notice delivered pursuant to Section 8.4(a) and accepted by
SABINE.

 

8.5 Notice of Readiness

 

  (a) Issuance. Subject to any applicable restrictions, including any nighttime
transit restrictions imposed by Governmental Authorities or Pilots or any other
reasonable timing restrictions imposed by SABINE (in light of SABINE’s
obligation to have the capability to provide Services twenty-four (24) hours a
day, seven (7) days a week), the master of an LNG Vessel or its agent shall give
to SABINE its notice of readiness (“NOR”), to unload upon arrival of such LNG
Vessel at the specific location off the Sabine Pass Facility at which Pilots
customarily board the LNG Vessel (such location referred to as the “Pilot
Boarding Station”).

 

  (b) Effectiveness. An NOR given under Section 8.5(a) shall become effective as
follows:

 

  (i) For an LNG Vessel arriving at the Pilot Boarding Station at any time
before 6:00 a.m. Central Time on the Scheduled Unloading Date allocated

 

27



--------------------------------------------------------------------------------

to such LNG Vessel, an NOR shall be deemed effective at 6:00 a.m. Central Time
on such Scheduled Unloading Date;

 

  (ii) For an LNG Vessel arriving at the Pilot Boarding Station at any time
between the period of 6:00 a.m. Central Time on the Scheduled Unloading Date
allocated to such LNG Vessel and 6:00 a.m. Central Time on the day immediately
following such Scheduled Unloading Date, an NOR shall become effective at the
time of its issuance; or

 

  (iii) For an LNG Vessel arriving at the Pilot Boarding Station at any time
after the expiration of the Scheduled Unloading Date, an NOR shall become
effective upon SABINE’s notice to the LNG Vessel that it is ready to receive the
LNG Vessel at berth.

 

8.6 Berthing Assignment

 

  (a) General Rule. SABINE shall determine the berthing sequence of all LNG
Vessels at the Sabine Pass Facility in order to ensure compliance with the
Annual Delivery Program and Three Month Unloading Schedules. If an LNG Vessel is
not ready to unload for any reason, SABINE may refuse to allow it to berth.

 

  (b) Timely Arrival. SABINE shall berth an LNG Vessel arriving before or during
its Scheduled Unloading Date at the first opportunity that SABINE determines
such LNG Vessel will not interfere with berthing and unloading of any other
scheduled LNG vessel with a higher berthing priority. Berthing priority for LNG
vessels arriving before or during their respective Scheduled Unloading Dates
shall be determined as follows:

 

  (i) The first berthing priority on any day shall be for LNG vessels with a
Scheduled Unloading Date on such day. Priority within this group shall be given
to the LNG vessel which has first given SABINE its NOR; and

 

  (ii) The second berthing priority on any day shall be for LNG vessels with a
Scheduled Unloading Date on a future day. Priority within this group shall be
given to the LNG vessel which has first given SABINE its NOR.

For the avoidance of doubt, SABINE will allow berthing and unloading of LNG
vessels from the priority group in Section 8.6(b)(ii) above only if, in SABINE’s
sole judgment, such berthing and unloading will not cause the Sabine Pass
Facility to lack either berthing space or sufficient storage capacity to allow
unloading of an LNG vessel from the priority group in Section 8.6(b)(i).

 

  (c) Late Arrival. SABINE shall berth an LNG Vessel arriving after its
Scheduled Unloading Date at the first opportunity that SABINE reasonably
determines such LNG Vessel will not cause the Sabine Pass Facility to lack
either berthing space or sufficient storage capacity to allow unloading of an
LNG vessel from the priority group in Section 8.6(b)(i).

 

28



--------------------------------------------------------------------------------

8.7 Unloading Time

 

  (a) Allotted Unloading Time. The allotted unloading time for each LNG Vessel
(“Allotted Unloading Time”) shall be thirty-six (36) hours, subject to
extensions for:

 

  (i) reasons attributable to Customer, a Pilot, a Governmental Authority, the
LNG Vessel or its master, crew, owner or operator, tugs, line boats, service
boats, fire boats or other escort vessels, or attributable to any other party
whose performance is required for the transiting and berthing of the LNG Vessel
and whose performance is outside the control of SABINE;

 

  (ii) Force Majeure;

 

  (iii) unscheduled curtailment or temporary discontinuation of operations at
the Sabine Pass Facility in accordance with Section 16.2; provided that in the
circumstances described in Section 16.2(a), the repairs giving rise to such
curtailment or discontinuance are reasonably necessary for the delivery of
Services to Customer or Other Customers or for reasons of safety;

 

  (iv) occupancy of the berth by an LNG vessel that arrived at berth at the
Sabine Pass Facility no later than 6:00 p.m. Central Time of the scheduled
unloading window allocated to such LNG vessel, which shall result in an
extension of no more than nine (9) hours;

 

  (v) additional time to unload an LNG Vessel with an LNG cargo containment
capacity greater than one hundred forty thousand (140,000) Cubic Meters, such
increase over thirty-six (36) hours to be calculated in the same manner as
increases over twenty-four (24) hours under Section 8.9(b)(i)b;

 

  (vi) failure of an LNG Vessel to send the Final Notice pursuant to
Section 8.4(c)(iv) or, pursuant to Section 8.4(c)(ii), failure of an LNG Vessel
to give an NOR within six (6) hours of the ETA given to SABINE in the Second
Notice; and

 

  (vii) night time transit restrictions.

For the avoidance of doubt, SABINE shall have the right to delay berthing of the
LNG Vessel for any of the reasons set forth in (i) to (viii) above.

 

  (b) Actual Unloading Time. The actual unloading time for each LNG Vessel
(“Actual Time”) shall commence when the NOR is effective and shall end when the
unloading and return lines of the LNG Vessel are disconnected from the Sabine
Pass Facility’s unloading and return lines.

 

  (c) Demurrage

In the event Actual Unloading Time exceeds Allotted Unloading Time (including
any extension in accordance with Section 8.7(a) (“Demurrage Event”), SABINE
shall pay to Customer as liquidated damages demurrage in United States dollars

 

29



--------------------------------------------------------------------------------

(which shall be prorated for a portion of a day) determined in accordance with
the rate set out in the following table:

 

LNG Vessel Cargo Capacity

  

Demurrage Rate

in $/day

Less than 120,000 Cubic Meters

   $ 45,000

120,000 Cubic Meters or greater up to, but not including, 160,000 Cubic Meters

   $ 55,000

160,000 Cubic Meters or greater up to, but not including, 200,000 Cubic Meters

   $ 65,000

200,000 Cubic Meters or greater

   $ 83,000

If a Demurrage Event occurs, Customer shall invoice SABINE for such demurrage
within thirty (30) days pursuant to Section 11.2.

 

  (d) Excess Boil-Off. If an LNG Vessel is delayed in berthing at the Sabine
Pass Facility and/or commencement of unloading due to an event occurring at the
Sabine Pass Facility and for a reason that would not result in an extension of
Allotted Unloading Time under Section 8.7, and if, as a result thereof, the
commencement of unloading is delayed beyond twenty-four (24) hours after the
Notice of Readiness is effective; then, for each full hour by which commencement
of unloading is delayed beyond such twenty-four (24) hour period, SABINE shall
pay Customer as liquidated damages an amount, on account of excess boil-off,
equal to the Henry Hub Price for the month in which the delay occurs multiplied
by the quantity in MMBTUs equal to 0.0052% of the Cargo. Customer shall invoice
SABINE for such excess boil-off pursuant to Section 11.2. This provision shall
not apply if the LNG Vessel has onboard reliquefaction capability for boil-off.

 

8.8 Unloading at the Sabine Pass Facility

 

  (a) Efficiency. SABINE shall cooperate with Transporters (or their agents) and
with the master of each LNG Vessel to facilitate the continuous and efficient
delivery of LNG hereunder.

 

  (b) Vapor Return Line. During unloading of each Cargo of LNG, SABINE shall
return to the LNG Vessel Gas in such quantities as are necessary for the safe
unloading of the LNG at such rates, pressures and temperatures as may be
required by the design of the LNG Vessel, and such returned Gas shall not be
deemed to be volume unloaded for Customer’s account.

 

30



--------------------------------------------------------------------------------

8.9 LNG Vessel Not Ready for Unloading; Excess Berth Time

 

  (a) Vessel Not Ready for Unloading. If any LNG Vessel, previously believed to
be ready for unloading, is determined not to be ready after being berthed,
SABINE may direct the LNG Vessel’s master to vacate the berth and proceed to
anchorage, whether or not other LNG vessels are awaiting the berth, unless it
appears reasonably certain to SABINE that such LNG Vessel can be made ready
without disrupting the overall unloading schedule of the Sabine Pass Facility or
operations of the Sabine Pass Facility. When an unready LNG Vessel at anchorage
becomes ready for unloading, its master shall notify SABINE. Upon the
re-berthing of any LNG Vessel vacated pursuant to this Section 8.9(a), Customer
shall be responsible for any actual costs incurred by SABINE acting as a
Reasonable and Prudent Operator as a result of such LNG Vessel not being ready
for unloading.

 

  (b) Berth Limitations.

 

  (i) An LNG Vessel shall complete unloading and vacate the berth as soon as
possible but not later than the following allowed berth time:

 

  a. twenty-four (24) hours after the LNG Vessel has been berthed, in the case
of an LNG Vessel with an LNG cargo containment capacity less than or equal to
one hundred forty thousand (140,000) Cubic Meters; or

 

  b. in accordance with the following formula, in the case of an LNG Vessel with
an LNG cargo containment capacity greater than one hundred forty thousand
(140,000) Cubic Meters:

24 + x = allowed berth time (in hours)

where:

x = y/12,000 Cubic Meters; and

y = the LNG cargo containment capacity of the LNG Vessel in excess of 140,000
Cubic Meters.

 

  (ii) Notwithstanding the foregoing, the aforementioned time restrictions shall
be extended for: (a) reasons attributable to SABINE; (b) reasons attributable to
a Pilot or to a Governmental Authority; (c) Force Majeure; and (d) nighttime
transit restrictions.

 

  (iii) If an LNG Vessel fails to depart at the end of its allowed berth time,
SABINE may direct the LNG Vessel to vacate the berth and proceed to sea at
utmost dispatch.

 

31



--------------------------------------------------------------------------------

  (iv) If an LNG Vessel fails to vacate the berth after receipt of SABINE’s
notice to do so under this Section 8.9, Customer shall reimburse SABINE for any
and all reasonable and actual damages SABINE incurs as a result thereof,
including amounts SABINE becomes contractually obligated to pay as demurrage or
excess boil-off to any Other Customer.

 

  (v) In the event an LNG Vessel fails to vacate the berth pursuant to this
Section 8.9 and Customer is not taking actions to cause it to vacate the berth,
SABINE may effect such removal at the expense of the Customer.

ARTICLE 9

RECEIPT OF LNG

 

9.1 Title, Custody and Risk of Loss

 

  (a) Title to Customer’s Inventory, Risk of Loss. Subject to Section 3.4,
SABINE shall not assume title or risk of loss with respect to Customer’s
Inventory even during periods when it is in the possession and control of
SABINE. For the avoidance of doubt, title and risk of loss with respect to
Retainage shall pass to SABINE at the Receipt Point.

 

  (b) Possession and Control. Possession and control of Customer’s LNG shall
pass from Customer to SABINE upon delivery of same at the Receipt Point.
Possession and control of Customer’s Gas shall pass from SABINE to Customer upon
delivery of same at the Delivery Point.

 

  (c) Vacated LNG. Customer agrees that SABINE may from time to time vacate from
storage any quantity of Customer’s LNG as deemed appropriate by SABINE in its
sole discretion to achieve efficient operation of the Sabine Pass Facility
(“Vacated LNG”). Customer hereby consents to the transfer by SABINE of title and
risk of loss for any quantity of Vacated LNG to itself, an Affiliate, or any
other party. Such transfers shall not affect the responsibility of SABINE to
store or otherwise account for Customer’s Inventory, as provided in
Section 3.1(b)(ii), and to make available a quantity of Gas expressed in MMBTU
equivalent to that of the Vacated LNG in accordance with Customer’s nominations,
as provide in Section 3.1(b)(iii).

 

9.2 No Encumbrance

 

  (a) Customer’s Covenants. Customer agrees to fully defend, indemnify and hold
SABINE and its Affiliates harmless against all Encumbrances and Liabilities
relating to such Encumbrances (collectively, “Claims”) regarding Customer’s
Inventory, including Claims brought by Other Customers, other than any Claims
caused by SABINE’s acts or omissions. For purposes of this Section 9.2(a), the
term “Encumbrance” shall include any mortgage, pledge, lien, charge, adverse
claim, proprietary right, assignment by way of security, security interest,
title retention, preferential right or trust arrangement or any other security
agreement or arrangement having the effect of security.

 

32



--------------------------------------------------------------------------------

  (b) SABINE’s Covenants. SABINE covenants that it will deliver to Customer at
the Delivery Point all Gas held for Customer’s account free from all Claims
relating thereto caused by SABINE’s acts or omissions. SABINE agrees to fully
defend, indemnify and hold Customer and its Affiliates harmless from and against
all Claims regarding Customer’s Inventory caused by the acts or omissions of
SABINE and Other Customers.

 

9.3 Receipt of LNG

The receipt of LNG from an LNG Vessel at the Receipt Point shall be carried out
by use of pumps and other equipment on the LNG Vessel under such reasonable and
customary conditions as are specified in the Sabine Pass Marine Operations
Manual.

 

9.4 Quality and Measurement of Customer’s LNG

Customer’s LNG shall be measured and tested in accordance with Annex I. Customer
shall ensure that all LNG delivered at the Receipt Point for Customer’s account
shall conform to the following specifications:

 

  (a) Gross Heating Value.

LNG when delivered by Customer to SABINE shall have, in a gaseous state, a Gross
Heating Value of not less than 950 BTU per Standard Cubic Foot and not more than
1165 BTU per Standard Cubic Foot.

 

  (b) Components.

 

  (i) The LNG when delivered by Customer to SABINE shall, in a gaseous state,
contain not less than eighty-four molecular percentage (84.0 MOL%) of methane
(C1) and, for the components and substances listed below, such LNG shall not
contain more than the following:

 

  a. Nitrogen (N2), 1.5 MOL%;

 

  b. Ethane (C2), 11 MOL%;

 

  c. Propane (C3), 3.5 MOL%;

 

  d. Butanes (C4) and heavier, 2 MOL%;

 

  e. Pentanes (C5) and heavier, 0.09 MOL%;

 

  f. Hydrogen sulfide (H2S), 0.25 grains per 100 Standard Cubic Feet; and

 

  g. Total sulfur content, 1.35 grains per 100 Standard Cubic Feet.

 

33



--------------------------------------------------------------------------------

  (ii) The LNG when delivered by Customer to SABINE shall contain no water,
active bacteria or bacterial agents (including sulfate reducing bacteria or acid
producing bacteria) or other contaminants or extraneous material.

 

9.5 Off-Specification LNG

 

  (a) Refusal of Off-Spec LNG. Without prejudice to any other rights and
remedies of SABINE hereunder, SABINE may refuse to take delivery of all or part
of any LNG not conforming to the quality specifications set forth in Section 9.4
(“Off-Spec LNG”).

 

  (b) Notice. Customer shall provide notice to SABINE as soon as reasonably
practicable of any existing or anticipated failure of the LNG available for
delivery to SABINE hereunder to conform to the quality specifications set forth
in Section 9.4, giving details of the nature and expected magnitude of the
variance, the cause of the non-compliance and the probable duration thereof,
including the Cargoes and Scheduled Unloading Dates to be affected thereby. If
so notified, SABINE shall as soon as possible inform Customer whether it intends
to reject any of such Off-Spec LNG. If SABINE is notified by Customer prior to
the commencement of unloading of a Cargo at the Sabine Pass Facility that the
LNG is Off-Spec LNG and the quantity is delivered to the Sabine Pass Facility,
SABINE shall use reasonable endeavors to take delivery of any Cargoes which it
would otherwise be entitled to reject; provided, however that SABINE shall be
entitled to delay unloading of Off-Spec LNG for the period of time reasonably
required for SABINE to determine whether it can take delivery of such Off-Spec
LNG pursuant to this Section 9.5(b). Subject to SABINE first using its
reasonable endeavors to take delivery of any Cargoes containing Off-Spec LNG,
SABINE shall:

 

  (i) notify Customer that SABINE will take delivery of some or all of the
affected Cargoes, without prejudice to SABINE’s rights and remedies with respect
to such Off-Spec LNG other than SABINE’s right to reject said Cargo; or

 

  (ii) reject all or any of the affected Cargoes.

 

  (c) Customer’s Responsibility. If SABINE accepts delivery of a Cargo of
Off-Spec LNG which it would otherwise be entitled to reject, Customer shall:

 

  (i) bear the financial responsibility for all reasonable and actual
incremental costs (other than capital costs) and Liabilities incurred by SABINE
or any of SABINE’s Affiliates, in each case acting as a Reasonable and Prudent
Operator, in connection with receiving and treating Off-Spec LNG by such means
as are appropriate, including mixing such Off-Spec LNG with lower calorific
value Gas or injecting nitrogen if facilities to allow for such mixing or
injection presently exist at the Sabine Pass Facility; and

 

34



--------------------------------------------------------------------------------

  (ii) indemnify and hold harmless SABINE, its Affiliates and their respective
directors, officers and employees from any and all Liabilities, including any of
same attributable to claims of any Person and any Other Customers, which arise
out of, are incident to, or result from the acceptance, handling, disposal or
use of Off-Spec LNG.

 

  (d) No Continuing Waiver. Acceptance of Off-Spec LNG shall not prevent SABINE
from refusing future deliveries of Off-Spec LNG. No waiver by SABINE of any
default by Customer of any of the specifications set forth in this Article 9
shall ever operate as a continuing waiver of such specification or as a waiver
of any subsequent default, whether of a like or different character.

 

  (e) Extended Delivery of Off-Spec LNG. If: (i) Customer notifies SABINE
pursuant to Section 9.5(b) of an anticipated delivery of two (2) or more Cargoes
of Off-Spec LNG; and (ii) the Parties agree for SABINE to incur incremental
capital costs in order to accept delivery of such Cargoes, then Customer shall,
in addition to its payment and indemnification obligations under Section 9.5(c),
bear the financial responsibility for and directly fund, at SABINE’s election,
all such incremental capital costs.

ARTICLE 10

REDELIVERY OF GAS

 

10.1 General

 

  (a) Delivery Point. SABINE shall deliver to Customer at the Delivery Point the
quantity of Gas nominated by Customer for any day pursuant to Section 5.3.

 

  (b) Commingled Stream. Customer acknowledges and agrees that Gas from
Customer’s Inventory may be delivered by SABINE in a commingled stream,
including Gas derived from LNG received by SABINE from Other Customers. Customer
furthers acknowledges and agrees that Customer shall have no right to receive
Gas of the same quality as Customer’s LNG. SABINE shall deliver at the Delivery
Point a quantity of Gas that is, less Retainage, equal (in MMBTU) to the
quantity of LNG received by SABINE for Customer’s account at the Receipt Point,
and which Gas shall satisfy the requirements set forth in Section 10.3.

 

  (c) Odorization. SABINE will deliver Gas from Customer’s Inventory at the
Delivery Point in its natural state without the addition of any odorizing agent,
and SABINE shall not be obligated to add odorizing agents to any Gas unless
required to do so by a Governmental Authority. SABINE does not assume any
responsibility for Liabilities by reason of the fact that it has not odorized
the Gas from Customer’s Inventory prior to its delivery to Customer, except to
the extent such liabilities arise from a failure to comply with the requirements
of a Governmental Authority.

 

35



--------------------------------------------------------------------------------

10.2 Customer’s Responsibility

 

  (a) Downstream Arrangements. Customer shall arrange for the transportation of
Gas by Downstream Pipelines in order to meet its obligations to take redelivery
of Gas in accordance with the provisions of Section 3.4 at the rates nominated
by it pursuant to Section 5.3. In this regard, Customer shall be solely
responsible for making all necessary arrangements with third parties at or
downstream of the Delivery Point to enable SABINE to deliver Gas to Downstream
Pipelines on a timely basis pursuant to the terms and conditions of this
Agreement. Customer shall also be solely responsible for ensuring that all such
arrangements are consistent with the terms and conditions of this Agreement and
shall require all relevant third parties to confirm to SABINE all of Customer’s
nominations and scheduling of deliveries of Gas, such confirmation to be by
telephone, electronic transmission, or other means acceptable to SABINE and the
Downstream Pipelines. Such third-party arrangements shall be timely communicated
to, and coordinated with, SABINE, and SABINE shall have no liability whatsoever
for any failure of any such third party to provide downstream arrangements. The
rules, guidelines, and policies of a Downstream Pipeline transporting or
purchasing any Gas for or from Customer at the Delivery Point (as may be changed
from time to time by the Downstream Pipeline) shall set forth, among other
things, the manner in which Gas from Customer’s Inventory is transported from
the Delivery Point. Customer and SABINE recognize that the receipt and delivery
on the Downstream Pipeline’s facilities of Gas shall be subject to the
operational procedures of such Downstream Pipeline.

 

  (b) Imbalance Charges. Customer shall use its reasonable efforts to avoid
imposition of any scheduling fees, imbalance charges, cash out costs or similar
costs, fees or damages for imbalances (“Imbalance Charges”) imposed by any
Downstream Pipeline. Customer shall indemnify and hold harmless SABINE, its
Affiliates and their respective directors, officers and employees from all
Liabilities arising out of, incident to or resulting from any Imbalance Charges
directly resulting from Customer’s acts or omissions.

 

  (c) Limitation. Customer shall ensure that its Gas transportation and sales
arrangements are in compliance with all applicable laws and regulations.

 

10.3 Specifications and Measurement of Gas at the Delivery Point

Gas delivered to Customer at the Delivery Point shall be measured and tested in
accordance with Annex II. SABINE shall ensure that all Gas delivered at the
Delivery Point for Customer’s account shall conform to the following
specifications:

 

  (a) Gross Heating Value. Gas when delivered by SABINE to Customer shall have a
Gross Heating Value of not less than 950 BTU per Standard Cubic Foot and not
more than 1165 BTU per Standard Cubic Foot.

 

36



--------------------------------------------------------------------------------

  (b) Components

 

  (i) Gas when delivered by SABINE to Customer shall contain not less than
eighty-two molecular percentage (82 MOL%) of methane (C1) and, for the
components and substances listed below, such Gas shall not contain more than the
following:

 

  a. Nitrogen (N2), 3 MOL%;

 

  b. Pentanes (C5) and heavier, 0.1 MOL%;

 

  c. Hydrogen sulfide (H2S), 0.25 grains per 100 Standard Cubic Feet;

 

  d. Total sulfur content, 5 grains per 100 Standard Cubic Feet;

 

  e. Oxygen (O2), 10 parts per million;

 

  f. Carbon dioxide (CO2), 2 MOL%; and

 

  g. Water (H2O), 7 pounds per one million Standard Cubic Feet.

 

  (ii) Gas when delivered by SABINE to Customer shall contain no active bacteria
or bacterial agents (including sulfate reducing bacteria or acid producing
bacteria) or other contaminants or extraneous material.

 

  (c) Gas Delivery Pressure. Gas from Customer’s Inventory shall be delivered to
the Delivery Point at the pressure necessary for the Gas to enter the system of
the appropriate Downstream Pipeline but no greater than the maximum lawful
operating pressure of the Downstream Pipeline, provided, however, that such
pressure shall not be required to be less than 1000 psig and shall not be
required to be greater than 1440 psig and at a temperature of not less than 40°
Fahrenheit.

 

10.4 Nonconforming Gas

 

  (a) Right to Reject. Unless SABINE has accepted Off-Spec LNG from Customer
pursuant to Section 9.5, Customer shall have the right to reject Gas that does
not conform to the specifications set forth in Section 10.3 (“Nonconforming
Gas”) if the failure of such Nonconforming Gas to satisfy such specifications
would: (i) be grounds for an operator of a Downstream Pipeline or a Person under
contract with Customer to purchase such Gas (“Downstream Purchaser”) to reject
such Nonconforming Gas; or (ii) otherwise materially and adversely affect
Customer, in Customer’s reasonable opinion.

 

  (b) SABINE Indemnity. If Customer accepts delivery of Non-Conforming Gas which
it would otherwise be entitled to reject, SABINE shall indemnify and hold
harmless Customer, its Affiliates and their respective directors, officers and
employees from any and all Liabilities, including any of same attributable to
claims of any Person (including Other Customers, a Downstream Pipeline, and a

 

37



--------------------------------------------------------------------------------

     Downstream Purchaser), which arise out of, are incident to, or result from
the acceptance, handling, disposal or use of Non-Conforming Gas. If Customer
accepts delivery of Non-Conforming Gas which it would otherwise be entitled to
reject, SABINE shall bear the financial responsibility for all reasonable and
actual incremental costs (other than capital costs) and Liabilities incurred by
Customer or any of Customer’s Affiliates, in each case acting as a Reasonable
and Prudent Operator, in connection with accepting delivery of Non-Conforming
Gas.

ARTICLE 11

PAYMENT

 

11.1 Monthly Statements

Between the first (1st) day of each month and the tenth (10th) day of each
month, commencing with the month prior to the Commercial Start Date, SABINE
shall deliver to Customer a statement setting forth the following:

 

  (a) the Reservation Fee for the following month;

 

  (b) the Operating Fee for the following month; and

 

  (c) any charges under Section 4.2 and/or Section 8.9 for the prior month.

 

11.2 Other Statements

If any other moneys are due from one Party to the other hereunder and if
provision for the invoicing of that amount due is not made elsewhere in this
Article 11, then the Party to whom such moneys are due shall furnish a statement
therefore to the other Party, along with pertinent information showing the basis
for the calculation thereof.

 

11.3 Adjustments, Audit

 

  (a) General. If, within ninety (90) days of the issuance by SABINE of a
statement, SABINE acquires information indicating the necessity of an adjustment
to such statement rendered hereunder, then SABINE shall promptly serve on
Customer a written notice setting forth that information. Unless otherwise
provided herein, after obtaining that information, SABINE shall promptly prepare
and serve on Customer an adjusted statement, showing the necessary payment, the
calculation of the payment amount, and the Party from whom the payment is owed.
In the event Customer issued a statement and subsequently acquires information
indicating the necessity of an adjustment to such statement, Customer shall
follow the same procedure in issuing an adjusted statement.

 

  (b) Audit. Upon thirty (30) days written notice issued within six (6) months
of the conclusion of any Contract Year, Customer shall have the right to cause
an internationally recognized firm of accountants, appointed by Customer at
Customer’s sole expense, to audit the books, records and accounts of SABINE that
are directly relevant to the determination of SABINE Taxes and New

 

38



--------------------------------------------------------------------------------

Regulatory Costs, LNG receipts and Gas deliveries for such prior Contract Year,
as provided in statements issued to Customer pursuant to this Article 11. Such
audit shall be conducted at the head office of SABINE and shall be completed
within the Contract Year in which Customer’s notice is sent to SABINE. If
Customer obtains information indicating the necessity of an adjustment to any
statement rendered hereunder, then within ninety (90) days following completion
of the audit pertaining to the affected Contract Year, Customer shall promptly
serve on SABINE a statement pursuant to Section 11.2 and written notice setting
forth the information and basis for such statement. If Customer waives its right
to conduct an audit, statements may be contested by Customer only if, within a
period of ninety (90) days after the end of the Contract Year, Customer serves
on SABINE notice questioning their correctness. If no such notice is served,
statements shall be deemed correct and accepted by both Parties. Promptly after
resolution of any Dispute as to a statement, the amount of any overpayment or
underpayment (plus interest as provided in Section 11.4(c)) shall be paid by
SABINE or Customer to the other, as the case may be.

 

  (c) Records. SABINE shall keep all books and records relevant to such audit
for a period of three (3) years following the end of the relevant Contract Year;
provided that where SABINE is on notice of a Dispute, SABINE shall keep all such
books, records, and other information until such Dispute has been finally
resolved.

 

11.4 Payment Due Dates

 

  (a) Due Date for Payment of Monthly Statement. Each monthly statement
submitted pursuant to Section 11.1 shall become due and payable on the later of:
(i) ten (10) days after delivery by SABINE of such monthly statement; or
(ii) the twenty-fifth (25th) day of the month in which such monthly statement
was received; provided that if such day is not a Business Day, it shall become
due and payable on the next Business Day.

 

  (b) Due Date for Payment of Other Statements. Each statement submitted
pursuant to Section 11.2 shall become due and payable on the thirtieth
(30th) day after the date on which it is received; provided that if such payment
due date is not a Business Day, the due date for such payment shall be extended
to the next Business Day. For purposes of this Section 11.4(b), a facsimile copy
of an invoice shall be deemed received by a Party on the next Business Day
following the day on which it was sent.

 

  (c) Interest. Except as provided in Section 11.4(d), if the full amount of any
statement is not paid when due, the unpaid amount thereof shall bear interest at
the Base Rate, compounded annually, from and including the day following the due
date up to and including the date when payment is made.

 

  (d) Recurring Late Payments. If three (3) monthly statements submitted
pursuant to Section 11.1 in a Contract Year are not paid when due, then, in
addition to the remedies provided in Section 11.6 any late payment thereafter
shall bear a charge

 

39



--------------------------------------------------------------------------------

equal to two percent (2%) of the unpaid amount thereof in lieu of interest at
the Base Rate as provided in Section 11.4(c).

 

11.5 Payment

Each Party shall pay, or cause to be paid, in United States dollars in
immediately available funds, all amounts that become due and payable by such
Party pursuant to any statement issued hereunder, to a bank account or accounts
designated by and in accordance with instructions issued by the other Party.
Each payment of any amount owing hereunder shall be in the full amount due
without reduction or offset for any reason (except as expressly allowed under
this Agreement), including Taxes, exchange charges, or bank transfer charges.
Notwithstanding the preceding sentence, the paying Party shall not be
responsible for a designated bank’s disbursement of amounts remitted to such
bank, and a deposit in immediately available funds of the full amount of each
statement with such bank shall constitute full discharge and satisfaction of the
statement.

 

11.6 Nonpayment

The term “Cumulative Delinquency Amount” shall mean, with respect to a Party,
the cumulative amount, expressed in United States dollars, that is owed by that
Party to the other Party under this Agreement and is past due. Without prejudice
to a Party’s right of offset, if a Party’s failure to pay when due an amount
owing hereunder causes its Cumulative Delinquency Amount to exceed three
(3) times the Reservation Fee, then the Party to which such amount is owed shall
have the right, upon giving thirty (30) days written notice (such notice
hereinafter referred to as the “Delinquency Notice”) to the owing Party, to
suspend performance of its obligations under this Agreement until such amount,
with interest in accordance with Section 11.4(c), has been paid in full;
provided, however, that: (a) no such suspension of a Party’s obligations under
this Section 11.6 shall excuse the owing Party from the performance of its
obligations hereunder; and (b) in the event that SABINE suspends performance
under this Section 11.6: (i) Customer shall continue to be liable for the Fee
pursuant to Section 4.1; and (ii) SABINE may offer Customer’s unutilized
Services to the Other Customers. If any such Cumulative Delinquency Amount has
not been paid within sixty (60) days after the issuance of the Delinquency
Notice, then the Party to whom such amount is owed shall have the right, upon
not less than thirty (30) days notice to the other Party, to terminate this
Agreement without the necessity of any further action, unless within that thirty
(30) day period, the Party to which such amount is owed receives payments from
or on behalf of the owing Party equal to the Cumulative Delinquency Amount. Any
such termination shall be without prejudice to any other rights and remedies of
the terminating Party arising hereunder or by law or otherwise, including the
right of such Party to receive payment in respect of all obligations and claims
that arose or accrued prior to such termination or by reason of such default by
the owing Party.

 

11.7 Disputed Statements

In the event of disagreement concerning any statement, Customer or SABINE (as
the case may be) shall make provisional payment of the total amount thereof and
shall

 

40



--------------------------------------------------------------------------------

immediately notify the other Party of the reasons for such disagreement, except
that in the case of an obvious error in computation, Customer or SABINE (as the
case may be) shall pay the correct amount disregarding such error. Subject to
Section 11.3(b), statements may be contested by Customer or SABINE (as the case
may be) only if, within a period of ninety (90) days after a Party’s receipt
thereof, Customer or SABINE (as the case may be) serves on the other Party
notice questioning their correctness. If no such notice is served, statements
shall be deemed correct and accepted by both Parties. Promptly after resolution
of any Dispute as to a statement, the amount of any overpayment or underpayment
(plus interest as provided in Section 11.4(c)) shall be paid by SABINE or
Customer to the other, as the case may be.

 

11.8 Final Settlement

Within sixty (60) days after expiration of the Term, SABINE and Customer shall
determine the amount of any final reconciliation payment. After the amount of
the final settlement has been determined, SABINE shall send a statement to
Customer, or Customer shall send a statement to SABINE, as the case may be, in
United States dollars for amounts due under this Section 11.8, and SABINE or
Customer, as the case may be, shall pay such final statement no later than
twenty (20) days after the date of receipt thereof.

ARTICLE 12

DUTIES, TAXES AND OTHER GOVERNMENTAL CHARGES

Notwithstanding Section 4.2, Customer shall be responsible for and pay, or cause
to be paid, all Taxes that may be imposed or levied on Customer’s Inventory
(including receipt or redelivery thereof) and the LNG Vessels including any
sales and use taxes that may be imposed on the Services or on SABINE for
providing the Services to Customer. Customer shall reimburse and hold harmless
SABINE for any such Taxes that may be required by law to be remitted by SABINE
and shall pay such additional amount (including Taxes and corresponding interest
at the Base Rate) as is necessary to ensure receipt by SABINE of the full
amounts otherwise due to it under this Agreement. Notwithstanding the foregoing,
neither Party shall be responsible for Taxes on the capital, revenue or income
derived by the other Party. If any Governmental Authority requires Customer or
SABINE to remit Taxes for which the other Party is responsible, the Party
responsible for such Taxes shall promptly reimburse the other Party for such
Taxes. Any Party entitled to an exemption from any such Taxes or charges shall
furnish the other Party any necessary documentation thereof.

ARTICLE 13

INSURANCE

 

13.1 SABINE’s Insurance

SABINE shall be responsible for obtaining and maintaining insurance for the
Sabine Pass Facility to the extent required by applicable law; and additional
insurance, as is reasonably necessary and available on reasonable commercial
terms, against such other risks and at such levels as a Reasonable and Prudent
Operator of a shared use LNG

 

41



--------------------------------------------------------------------------------

receiving and regasification terminal would obtain. SABINE shall obtain such
insurance from a reputable insurer (or insurers) reasonably believed to have
adequate financial reserves. SABINE shall exercise its best efforts to collect
any amount due to SABINE under such insurance policies. Any insurance policy
required pursuant to this Section 13.1 shall contain a standard waiver of
subrogation endorsement. In the event of a casualty that destroys or materially
impairs the Sabine Pass Facility, SABINE, upon consent of Lenders, shall be
required to utilize such insurance proceeds to cause the facility to be rebuilt
or repaired as quickly as commercially practicable. Upon request of Customer,
SABINE shall provide to Customer satisfactory evidence that the insurance
required pursuant to this Section 13.1 is in effect. In any event SABINE shall
be required to obtain the following insurance coverages:

 

  (a) Commercial General Liability Insurance / Marine Terminal Operator’s
Liability Insurance;

 

  (b) Workers’ Compensation / Employer’s Liability;

 

  (c) All-Risk Property Insurance; and

 

  (d) Wharfingers Liability Insurance.

In addition, during construction of the Sabine Pass Facility, SABINE shall cause
the contractor under the engineering, procurement and construction contract to
carry an appropriate level of insurance, including Construction All-Risk
Insurance.

 

13.2 Customer’s Insurance

 

  (a) Loss of Product Insurance. Customer acknowledges that SABINE shall not at
any time be responsible for securing or maintaining loss of product insurance
covering the risk of loss of Customer’s Inventory and that Customer shall be
responsible for insuring against such risk. If Customer elects to obtain loss of
product insurance that insures the physical damage or loss of Customer’s
Inventory, SABINE shall, upon request of Customer, provide Customer all
documents and information reasonably necessary to enable Customer to obtain such
loss of product insurance.

 

  (b) LNG Vessel Insurance. Customer shall ensure that insurances are procured
and maintained for each LNG Vessel in accordance with the following provisions.
In all cases, such insurance shall establish insurance coverages consistent with
insurances to the standards which a ship owner operating reputable LNG vessels,
as a Reasonable and Prudent Operator, should observe in insuring LNG vessels of
similar type, size, age and trade as such LNG Vessel. In this regard:

 

  (i) Hull and Machinery Insurance shall be placed and maintained with reputable
marine underwriters; and

 

  (ii) Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained as an unlimited entry, if such entry is available, with, and

 

42



--------------------------------------------------------------------------------

subject to, and on the basis of, the rules of any of the reputable international
P&I insurance associations experienced in providing P&I Insurance for LNG
vessels.

 

  (c) Evidence of Insurance. Prior to the commencement of deliveries to the
Sabine Pass Facility and thereafter at least once each Contract Year, Customer
shall furnish the following evidence of insurance to SABINE in relation to each
LNG Vessel: cover notes, certificates of entry, the latest rules of the
particular provider, and detailed written information concerning all required
insurance policies. These policies shall provide SABINE with thirty (30) days
prior written notice of any cancellation, material change or alteration in
coverage. These policies shall also contain a waiver of subrogation clause and
name SABINE as an additional insured. The receipt of such information shall not
impose any obligation on SABINE.

 

13.3 Port Liability Agreement

Notwithstanding any other provision of this Agreement and any rights that a
Transporter may have under applicable law, each of SABINE and Customer agree to
the Port Liability Agreement set forth in Exhibit B in relation to Liabilities
for incidents involving an LNG Vessel occurring at the Sabine Pass Facility.
Customer shall cause Transporter to execute the Port Liability Agreement in the
form set forth on Exhibit B prior to Transporter’s LNG Vessel’s arrival at the
Sabine Pass Facility. In the event a Transporter fails to execute such Port
Liability Agreement, Customer shall indemnify and hold SABINE harmless from any
Liabilities incurred by SABINE arising from such failure.

ARTICLE 14

LIABILITIES

 

14.1 Limitation of Liability of SABINE

In no case shall the liability of SABINE to Customer arising out of, relating
to, or connected with an Event under this Agreement exceed three (3) times the
Reservation Fee; provided, however, that the foregoing limitation shall not
apply to Liabilities caused by the Gross Negligence/Willful Misconduct of
SABINE.

For purposes of this Section 14.1, an “Event” means any occurrence or series of
occurrences having the same origin, and “Gross Negligence/Willful Misconduct”
means any act or failure to act (whether sole, joint or concurrent) by SABINE
which was intended to cause, or which was in reckless disregard of or wanton
indifference to, harmful consequences SABINE knew, or should have known, such
act or failure would have on the safety or property of another Person.

 

43



--------------------------------------------------------------------------------

14.2 Consequential Loss or Damage

Notwithstanding any other provision of this Agreement to the contrary, no Party
shall be liable to the other Party for or in respect of:

 

  (a) any consequential loss or damage, including loss of profits or business
interruption; or

 

  (b) any special, incidental or punitive damages

suffered or incurred by the other Party or any Person resulting from breach of
or failure to perform this Agreement or the breach of any representation or
warranty hereunder, whether express or implied, and whether such damages are
claimed under breach of warranty, breach of contract, tort, or other theory or
cause of action at law or in equity, except to the extent such damages have been
awarded to a third party and are subject to allocation between or among the
parties to the Dispute. For purposes of this Agreement, any amounts payable by
Customer to its Gas purchasers or Gas suppliers for replacement Gas or other
similar Liabilities shall be deemed to be a consequential loss or damage.

 

14.3 Parties’ Liability

Customer’s sole recourse and remedy under this Agreement for a breach hereof or
a default hereunder shall be against SABINE and its assets. Except as otherwise
provided herein, SABINE’s sole recourse and remedy under this Agreement shall be
against Customer and its assets for a breach hereof or a default hereunder. In
the event of a breach of this Agreement, the non-breaching Party shall exercise
commercially reasonable efforts to mitigate its damages resulting therefrom.

ARTICLE 15

FORCE MAJEURE

 

15.1 Events of Force Majeure

Neither Party shall be liable to the other for any delay or failure in
performance hereunder if and to the extent such delay or failure is a result of
Force Majeure. Subject to the provisions of this Article 15, the term “Force
Majeure” shall mean any cause not within the control of the Party claiming
suspension, and which by the exercise of due diligence, such Party has been
unable to prevent or overcome, including without limitation acts of God, the
government, or a public enemy: strikes, lockout, or other industrial
disturbances; wars, blockades or civil disturbances of any kind; epidemics,
Adverse Weather Conditions, fires, explosions, arrests and restraints of
governments or people; freezing of, breakage or accident to, or the necessity
for making repairs or alterations to tanks, machinery or lines of pipe, and
unplanned outages of the Sabine Pass Facility. Nothing in this Article 15 shall
be construed to require a Party to observe a higher standard of conduct than
that required of a Reasonable and Prudent Operator as a condition to claiming
the existence of Force Majeure.

 

44



--------------------------------------------------------------------------------

15.2 Limitation on Scope of Force Majeure for Customer

Notwithstanding Section 15.1 of this Agreement, no Force Majeure shall relieve,
suspend, or otherwise excuse Customer from performing any obligation to
indemnify, reimburse, hold harmless or otherwise pay SABINE under this
Agreement, including the obligations set forth in Clause C, Sections 3.4, 4.1,
7.3, 8.9, 9.2, 9.5, 10.2 and Article 4, Article 11, Article 12 and Article 20.

 

15.3 Notice

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure event that prevents,
interferes with or delays the performance by SABINE or Customer, in whole or in
part, of any of its obligations hereunder, the Party affected shall give notice
thereof to the other Party describing such event and stating the obligations the
performance of which are affected (either in the original or in supplemental
notices) and stating, as applicable:

 

  (a) the estimated period during which performance may be prevented, interfered
with or delayed, including, to the extent known or ascertainable, the estimated
extent of such reduction in performance;

 

  (b) the particulars of the program to be implemented to resume normal
performance hereunder;

 

  (c) the anticipated portion of the Services for a Contract Year that will not
be made available or received, as the case may be, by reason of Force Majeure;
and

 

  (d) where Section 15.7 applies, the quantity of Services that SABINE
reasonably expects to allocate to Customer.

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.

 

15.4 Measures

In order to resume normal performance of this Agreement within the shortest time
practicable, the Party affected by the Force Majeure shall take all measures to
this end which are commercially reasonable under the circumstances, taking into
account the consequences resulting from such event of Force Majeure. Prior to
resumption of normal performance, the Parties shall continue to perform their
obligations under this Agreement to the extent not excused by such event of
Force Majeure.

 

15.5 No Extension of Term

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.

 

45



--------------------------------------------------------------------------------

15.6 Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing herein shall require such Party to settle industrial disputes by
yielding to demands made on it when it considers such action inadvisable.

 

15.7 Allocation of Services

If, as a result of an event of Force Majeure, SABINE is unable to meet its
contractual obligations to Customer and any Other Customers under LNG terminal
use agreements, SABINE shall allocate the available capability of the Sabine
Pass Facility to perform activities similar to the Services to Customer and
Other Customers in a reasonable manner based on the ratio that the Maximum LNG
Reception Quantity bears to the Aggregate Contracted Capacity for the remainder
of such Contract Year.

ARTICLE 16

CURTAILMENT OF SERVICES

OR TEMPORARY DISCONTINUATION OF SERVICES

 

16.1 Scheduled Curtailment or Temporary Discontinuation of Services

To the extent that SABINE has notified Customer under Section 5.1(a) in
connection with the preparation of the Annual Delivery Program of maintenance to
or modification of the Sabine Pass Facility, SABINE shall, in addition to the
rights set forth in Section 16.2, have the right during any Contract Year to
curtail or temporarily discontinue the Services, in whole or in part due to such
maintenance or modification. During the period of such curtailment or temporary
discontinuation of Services, SABINE shall, from time to time, use reasonable
endeavors to update Customer on the expected progress towards completing the
maintenance or modification, whichever applicable. For purposes of this
Section 16.1, a curtailment of or temporary discontinuation of Services shall
mean any curtailment or temporary discontinuation lasting no more than three
(3) consecutive days. Notwithstanding the foregoing, SABINE agrees that, for
purposes of this Section 16.1, neither a curtailment nor a temporary
discontinuation of Services pursuant to this Section shall reduce SABINE’s
obligations to provide Services for Customer’s LNG in a quantity up to the
Maximum LNG Reception Quantity.

 

16.2 Unscheduled Curtailment or Temporary Discontinuation of Services

SABINE shall have the right to curtail or temporarily discontinue the Services,
in whole or in part, at any time in order to: (a) repair the Sabine Pass
Facility or (b) protect persons and property, including the Sabine Pass
Facility, from harm or damage due to operational or safety conditions. SABINE
shall use reasonable endeavors to provide Customer such notice of curtailment or
temporary discontinuation as is reasonable under the circumstances, and such
notice may be issued for a specific period of time or until further notice is
given. If, as a result of any unscheduled curtailment or temporary
discontinuation of Services pursuant to this Section 16.2, SABINE is unable to
meet its

 

46



--------------------------------------------------------------------------------

contractual obligations to Customer and any Other Customers under LNG terminal
use agreements, SABINE shall allocate the available capability of the Sabine
Pass Facility to perform activities similar to the Services to Customer and
Other Customers in a reasonable manner based on the ratio that the Maximum LNG
Reception Quantity bears to the Aggregate Contracted Capacity for the remainder
of such Contract Year. If a curtailment or temporary discontinuation of Services
occurs under this Section 16.2, SABINE may direct Customer to adjust receipts of
LNG and deliveries of Gas from Customer’s Inventory as the case may be; provided
that SABINE shall use commercially reasonable efforts to implement such
curtailment or discontinuance of Services among Customer and Other Customers as
equitably as reasonably practicable under the circumstances. Notwithstanding the
foregoing, SABINE shall have no responsibility to inform Transporters, LNG
Vessels, Downstream Pipelines, LNG Suppliers, or any other Persons involved in
the transaction as to such curtailment or temporary discontinuation of Services.

ARTICLE 17

ASSIGNMENT

 

17.1 Restrictions on Assignment

 

  (a) Consent of Other Party Required. Except as otherwise provided in this
Article 17, neither this Agreement nor any rights or obligations hereunder may
be assigned by any Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.

 

  (b) Obligation of Assignee. If consent is granted pursuant to Section 17.1(a)
or in the case of an assignment permitted under Section 17.2 (other than
Section 17.2(c) or 17.2(d)), the assignee to such assignment must, as a
condition to such assignment, deliver to the non-assigning Party its written
undertaking to be bound by and perform all obligations of the assignor under
this Agreement.

 

  (c) Certain Restrictions

Notwithstanding anything to the contrary contained herein, (i) this Agreement
shall not be assignable by Customer, in whole or in part, prior to the first
business day after the occurrence of the Commercial Start Date as defined in the
Existing Customer Agreement with TOTAL LNG USA, Inc.); (ii) no assignment shall
be authorized hereunder that triggers or is likely to trigger the provisions of
article 13 of that certain Omnibus Agreement between TOTAL LNG USA, Inc. and
SABINE dated September 2, 2004; and (iii) no assignment by Customer other than
to an Affiliate, including an assignment of all rights and obligations, shall
include the rights set forth in Section 25.18 and Section 25.19, which rights
shall remain with Customer following any such assignment.

 

17.2 Permitted Assignments

 

47



--------------------------------------------------------------------------------

  (a) Affiliates of SABINE. Notwithstanding the provisions of Section 17.1,
SABINE may freely assign all of its rights and obligations under this Agreement
to an Affiliate, upon notice to, but without requiring the consent of, Customer.

 

  (b) Affiliates of Customer. Subject to the provisions of Section 17.1(c), and
notwithstanding the provisions of Section 17.1(a), Customer may freely assign
all of its rights and obligations under this Agreement to an Affiliate upon
notice to, but without requiring the consent of, SABINE.

 

  (c) Financing. Notwithstanding the provisions of Section 17.1, SABINE shall be
entitled to assign, mortgage, or pledge all or any of its rights, interests, and
benefits hereunder to secure payment of any indebtedness incurred or to be
incurred in connection with the construction and term financing of the Sabine
Pass Facility. Customer shall provide to the Lenders to whom such indebtedness
is owed a consent to assignment or similar document in form and substance
customary for similar financing transactions and agreed by such Lenders and
Customer. Moreover, Customer agrees to enter into customary direct agreements
with such Lenders in form and substance customary for similar financing
transactions and agreed by such Lenders and Customer covering matters that are
customary in project financings of this type, including Lender assignments or
security rights with respect to this Agreement (appended hereto as Exhibit C),
direct notices to Lenders and Lenders step-in/step-out rights; provided,
however, in no event shall Customer be required to agree to any amendment to
this Agreement or to provide (or cause to be provided) any guaranty or similar
commitment in favor of Lenders, or any other Person. No assignment under this
Section 17.2(c) shall serve as a novation to this Agreement.

 

  (d) Partial Assignments. Subject to the provisions of Section 17.1(c),
Customer may assign a portion of the Services it is entitled to hereunder (a
“Partial Assignment”) for any period of time up to and including the remainder
of the Term, or all of its entitlements for a period of time that is less than
the remaining Term, upon notice but without the prior consent of SABINE, to one
or more assignees, provided that; and:

 

  (i) Customer and all assignees designate one of them, or a third party, to act
on behalf of Customer and all assignees as Scheduling Representative for
purposes of giving and receiving all notices, statements and other
communications from or to Customer and exercising all rights of Customer under
this Agreement (including all rights under Clause A, Sections 2.3, 3.5, 8.2,
10.2, 11.3, 18.1, 20.1, and 20.2) jointly, without delay or hindrance to each
Party’s performance of this Agreement; and

 

  (ii) no Partial Assignment shall reduce the responsibility of Customer or
SABINE in respect of the Services or increase SABINE’s responsibilities to
Customer and the assignees under this Agreement. Customer shall remain liable
for all payments due under this Agreement and SABINE shall continue to send all
statements required under Article 11 to

 

48



--------------------------------------------------------------------------------

Customer. Customer shall indemnify and hold SABINE harmless from any Liabilities
incurred by SABINE arising from a failure by Customer and all assignees to
designate a Scheduling Representative under Section 17.2(d)(i) above.

 

17.3 Assignment as Novation

 

  (a) Except as provided in Section 17.2(b), an assignment under this Article 17
of all, but not less than all, of Customer’s or SABINE’s rights and obligations
under this Agreement for the remaining Term of the Agreement shall not serve as
a novation of this Agreement unless and until, but shall serve as a novation if:

 

  (i) the assignee delivers to the non-assigning Party its written undertaking
to be bound by and perform all obligations of the assignor (including the
assumption of all liabilities of the assignor from the Effective Date through
the date of such assignment) under this Agreement, as if it were the assignor;
and

 

  (ii) in the case of Customer, assignee having demonstrated to SABINE that its
creditworthiness (including credit support from an irrevocable letter of credit,
a parent guarantee or other security) at the time of the assignment is
reasonably acceptable to SABINE. For the purposes of the preceding sentence, the
creditworthiness at the time of the assignment of the proposed assignee shall be
deemed acceptable to SABINE if: (i) the credit rating of such assignee is at
such time equivalent to or better than no less than two of the following three
ratings: “A3” by Moody’s Investor Service, “A-” by Standard and Poor’s and “A-”
by Fitch Ratings; and (ii) the minimum market capitalization of such assignee is
three billion five hundred million U.S. dollars ($3,500,000,000); or

 

  (iii) in the case of SABINE, assignee having demonstrated to Customer that:

 

  a. its creditworthiness at the time of the assignment is the same or better
than the creditworthiness of SABINE; and

 

  b. it has succeeded to substantially all of the assets comprising the Sabine
Pass Facility and is willing and able to make available the Services to
Customer.

 

  (b) In the event of a novation, the assignee shall be deemed to be a Party to
this Agreement for all purposes with respect to rights and obligations
pertaining to operations hereunder from and after the effective date of the
assignment and the assignor shall be relieved of all rights and obligations
hereunder from and after the effective date of the assignment.

 

49



--------------------------------------------------------------------------------

ARTICLE 18

TERMINATION

 

18.1 Early Termination Events

 

  (a) Termination by Customer. Customer may terminate this Agreement pursuant to
the other provisions of this Article 18, if:

 

  (i) SABINE has declared Force Majeure with respect to a period that is either
projected by SABINE to extend for eighteen (18) months or has in fact extended
eighteen (18) months;

 

  (ii) From and after the Commercial Start Date, for reasons not excused by
Force Majeure or Customer’s actions:

 

  a. SABINE failed to deliver to the Delivery Point an amount aggregating to
201,972,750 MMBTUs or more of Customer’s total Gas nominations in a twelve
(12) month period;

 

  b. SABINE has failed entirely to receive for Customer’s account at least
seventeen (17) Cargoes, nominated by Customer, over a period of ninety
(90) consecutive days; or

 

  c. SABINE failed to unload at the Receipt Point, or has notified Customer that
it would be unable to unload, the aggregate of fifty three (53) Cargoes or more
scheduled in the Customer LNG Receipt Schedule for a twelve (12) month period.

 

  (b) Termination by SABINE. SABINE may terminate this Agreement pursuant to the
other provisions of this Article 18 if Customer passes a resolution, commences
proceedings or has proceedings commenced against it (which are not stayed within
sixty (60) days of service thereof) in the nature of bankruptcy or
reorganization resulting from insolvency or for its liquidation of, or the
appointment of a receiver, trustee in bankruptcy or liquidator of, its
undertaking or assets.

 

  (c) Notice. SABINE or Customer, as the case may be, shall give notice of its
exercise of any termination right hereunder to the other Party.

 

  (d) Cure. At any time after the expiration of a period of thirty (30) days
after the terminating Party gives notice of termination pursuant to
Section 18.1(c), such Party may terminate this Agreement with immediate effect
by giving notice of such termination; provided, however, that the terminating
Party may not terminate this Agreement if the circumstances giving rise to such
termination right have been fully remedied or have ceased to apply.

 

18.2 Other Termination Provisions

This Agreement is also subject to the termination provisions provided in
Section 11.6.

 

50



--------------------------------------------------------------------------------

18.3 Consequences of Termination

Termination of this Agreement under this Article 18 or any other provision of
this Agreement shall be without prejudice to any other rights and remedies of
either Party arising hereunder or by law or otherwise which arose or accrued
prior to or as a result of such termination or by reason of default of either
Party, provided, however, that in no event shall Customer be entitled to recover
damages or pursue any other remedy against SABINE in relation to Services which
would have been performed by SABINE after the date of termination by Customer.

ARTICLE 19

APPLICABLE LAW

The substantive laws of the State of New York, United States of America,
exclusive of any conflicts of laws principles that could require the application
of any other law, shall govern this Agreement for all purposes, including the
resolution of all Disputes between or among the Parties.

ARTICLE 20

DISPUTE RESOLUTION

 

20.1 Dispute Resolution

 

  (a) Arbitration. Any Dispute (other than a Dispute regarding measurement under
Annex I or Annex II) shall be exclusively and definitively resolved through
final and binding arbitration, it being the intention of the Parties that this
is a broad form arbitration agreement designed to encompass all possible
disputes.

 

  (b) Rules. The arbitration shall be conducted in accordance with the
International Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) (as then in effect).

 

  (c) Number of Arbitrators. The arbitral tribunal (“Tribunal”) shall consist of
three (3) arbitrators, who shall endeavor to complete the final hearing in the
arbitration within six (6) months after the appointment of the last arbitrator.

 

  (d) Method of Appointment of the Arbitrators. If there are only two
(2) parties to the Dispute, then each party to the Dispute shall appoint one
(1) arbitrator within thirty (30) days of the filing of the arbitration, and the
two arbitrators so appointed shall select the presiding arbitrator within thirty
(30) days after the latter of the two arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
Party-appointed arbitrator or if the two Party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall serve as the appointing authority and shall appoint
the remainder of the three arbitrators not yet appointed. If the arbitration is
to be conducted by three arbitrators and there are more than two parties to the
Dispute, then within thirty (30) days of the filing of the arbitration,

 

51



--------------------------------------------------------------------------------

all claimants shall jointly appoint one arbitrator and all respondents shall
jointly appoint one arbitrator, and the two arbitrators so appointed shall
select the presiding arbitrator within thirty (30) days after the latter of the
two arbitrators has been appointed by the parties to the Dispute. For the
purposes of appointing arbitrators under this Article 20: (i) Customer and all
persons whose interest in this Agreement derives from them shall be considered
as one Party; and (ii) SABINE and all persons whose interest in this Agreement
derives from SABINE shall be considered as one Party. If either all claimants or
all respondents fail to make a joint appointment of an arbitrator, or if the
Party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA as the appointing
authority shall make the prescribed appointment.

 

  (e) Consolidation. If the Parties initiate multiple arbitration proceedings
under this Agreement, the subject matters of which are related by common
questions of law or fact and which could result in conflicting awards or
obligations, then either Party may request prior to the appointment of the
arbitrators for such multiple or subsequent disputes that all such proceedings
be consolidated into a single arbitral proceeding. Such request shall be
directed to the AAA, which shall consolidate appropriate proceedings into a
single proceeding unless consolidation would result in undue delay for the
arbitration of the Disputes.

 

  (f) Place of Arbitration. Unless otherwise agreed by all parties to the
Dispute, the place of arbitration shall be Houston, Texas.

 

  (g) Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.

 

  (h) Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Article 23, as well as any other procedure authorized by law.

 

  (i) Notice. All notices required for any arbitration proceeding shall be
deemed properly given if given in accordance with Article 23.

 

  (j) Qualifications and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.

 

  (k) Interim Measures. Any party to the Dispute may apply to a court in Harris
County, Texas for interim measures: (i) prior to the constitution of the
arbitral tribunal (and thereafter as necessary to enforce the arbitral
tribunal’s rulings); or (ii) in the absence of the jurisdiction of the arbitral
tribunal to rule on interim

 

52



--------------------------------------------------------------------------------

measures in a given jurisdiction. The Parties agree that seeking and obtaining
such interim measures shall not waive the right to arbitration. The arbitrators
(or in an emergency the presiding arbitrator acting alone in the event one or
more of the other arbitrators is unable to be involved in a timely fashion) may
grant interim measures including injunctions, attachments and conservation
orders in appropriate circumstances, which measures may be immediately enforced
by court order. Hearings on requests for interim measures may be held in person,
by telephone, by video conference or by other means that permit the parties to
the Dispute to present evidence and arguments.

 

  (l) Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (i) the fees and expenses of
the arbitrators; (ii) the costs of assistance required by the tribunal,
including its experts; (iii) the fees and expenses of the administrator;
(iv) the reasonable costs for legal representation of a successful Party; and
(v) any such costs incurred in connection with an application for interim or
emergency relief and to allocate those costs between the parties to the Dispute.
The costs of the arbitration proceedings, including attorneys’ fees, shall be
borne in the manner determined by the arbitral tribunal.

 

  (m) Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral award, from the date of any default or other breach
of this Agreement until the arbitral award is paid in full. Interest shall
accrue at the Base Rate.

 

  (n) Currency of Award. The arbitral award shall be made and payable in United
States dollars, free of any tax or other deduction.

 

  (o) Waiver of Challenge to Decision or Award. To the extent permitted by law,
the Parties hereby waive any right to appeal from or challenge any arbitral
decision or award, or to oppose enforcement of any such decision or award before
a court or any governmental authority, except with respect to the limited
grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.

 

  (p) Confidentiality. Any arbitration or expert determination relating to a
Dispute (including a settlement resulting from an arbitral award, documents
exchanged or produced during an arbitration proceeding, and memorials, briefs or
other documents prepared for the arbitration) shall be confidential and may not
be disclosed by the Parties, their employees, officers, directors, counsel,
consultants, and expert witnesses, except (in accordance with Article 21) to the
extent necessary to enforce this Section 20.1 or any arbitration award, to
enforce other rights of a party to the Dispute, or as required by law; provided,
however, that breach of this confidentiality provision shall not void any
settlement, expert determination or award.

 

53



--------------------------------------------------------------------------------

20.2 Expert Determination

 

  (a) General. In the event of any disagreement between the Parties regarding a
measurement under Annex I or Annex II (a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an expert
selected as provided in this Section 20.2. The expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
to the Measurement Dispute notice of the request for such determination. If the
Parties to the Measurement Dispute are unable to agree upon an expert within ten
(10) days after receipt of the notice of request for an expert determination,
then, upon the request of any of the Parties to the Measurement Dispute, the
International Centre for Expertise of the International Chamber of Commerce
shall appoint such expert and shall administer such expert determination through
the ICC’s Rules for Expertise. The expert shall be and remain at all times
wholly impartial, and, once appointed, the expert shall have no ex parte
communications with any of the Parties to the Measurement Dispute concerning the
expert determination or the underlying Measurement Dispute. The Parties to the
Measurement Dispute shall cooperate fully in the expeditious conduct of such
expert determination and provide the expert with access to all facilities,
books, records, documents, information and personnel necessary to make a fully
informed decision in an expeditious manner. Before issuing a final decision, the
expert shall issue a draft report and allow the Parties to the Measurement
Dispute to comment on it. The expert shall endeavor to resolve the Measurement
Dispute within thirty (30) days (but no later than sixty (60) days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in dispute.

 

  (b) Final and Binding. The expert’s decision shall be final and binding on the
Parties to the Measurement Dispute unless challenged in an arbitration pursuant
to Section 20.1 within thirty (30) days of the date the expert’s decision. If
challenged: (i) the decision shall remain binding and be implemented unless and
until finally replaced by an award of the arbitrators; (ii) the decision shall
be entitled to a rebuttable presumption of correctness; and (iii) the expert
shall not be appointed in the arbitration as an arbitrator or as advisor to
either Party without the written consent of both Parties.

 

  (c) Arbitration of Expert Determination. In the event that a Party requests
Expert Determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Annex I
or Annex II, then either Party may elect to refer the entire Measurement Dispute
for arbitration under Section 20.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
Expert Determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.

 

54



--------------------------------------------------------------------------------

ARTICLE 21

CONFIDENTIALITY

 

21.1 Confidentiality Obligation

Neither this Agreement nor information or documents that come into the
possession of a Party by means of the other Party in connection with the
performance of this Agreement may be used or communicated to Persons (other than
the Parties) without the mutual written agreement of the Parties, except that
either Party shall have the right to disclose such information or documents
without obtaining the other Party’s prior consent in any of the situations
described below:

 

  (a) accountants, other professional consultants or underwriters, provided such
disclosure is solely to assist the purpose for which the aforesaid were so
engaged and further provided that such Persons agree to hold such information or
documents under terms of confidentiality equivalent to this Section 21.1, and
for the benefit of the Parties;

 

  (b) Lenders and other providers or prospective providers of finance to SABINE
in relation to the Sabine Pass Facility, provided that such Persons agree to
hold such information or documents confidential, and for the benefit of the
Parties, for a period of at least three (3) years (excepting information in
connection with the Fee, which shall be held confidential during the Term);

 

  (c) bona fide prospective purchasers of all or a part of a Party’s or its
Affiliate’s business, and bona fide prospective assignees of all or part of a
Party’s interest in this Agreement, provided that such Persons agree to hold
such information or documents under terms of confidentiality equivalent to this
Section 21.1, and for the benefit of the Parties;

 

  (d) to legal counsel, provided such disclosure is solely to assist the purpose
for which the aforesaid were so engaged;

 

  (e) if required by any court of law or any law, rule, or regulation, or if
requested by a Governmental Authority (including the United States Securities
and Exchange Commission) having or asserting jurisdiction over a Party and
having or asserting authority to require such disclosure in accordance with that
authority, or pursuant to the rules of any recognized stock exchange or agency
established in connection therewith;

 

  (f) to prospective assignees permitted under Article 17, to prospective and
actual LNG Suppliers and to any prospective and actual purchasers under the
Customer’s Gas sales contracts from Customer’s Inventory, in each case only to
the extent required for the execution and/or administration of such contracts;

 

  (g) to its Affiliates, its shareholders and partners, or its shareholders’ and
partners’ Affiliates, provided that such recipient entity has a bona fide
business need for

 

55



--------------------------------------------------------------------------------

such information and agrees to hold such information or documents under terms of
confidentiality equivalent to this Section 21.1;

 

  (h) to any Government Authorities to the extent such disclosure assists SABINE
and Customer in obtaining Approvals;

 

  (i) to an expert in connection with the resolution of a Dispute pursuant to
Section 20.2 or to an arbitration tribunal in connection with the resolution of
a Dispute under Section 20.1; and

 

  (j) to the extent any such information or document has entered the public
domain other than through the fault or negligence of the Party making the
disclosure.

Notwithstanding the foregoing, Customer acknowledges and agrees that certain
providers of finance to SABINE as well as SABINE’s shareholders and partners may
disclose this Agreement and information or documents disclosed pursuant to this
Section 21.1 if required by any court of law or any law, rule, or regulation, or
if requested by a Governmental Authority having or asserting jurisdiction over
such Persons and having or asserting authority to require such disclosure in
accordance with that authority, or pursuant to the rules of any recognized stock
exchange or agency established in connection therewith.

 

21.2 Public Announcements

 

  (a) General. Neither Party may issue or make any public announcement, press
release or statement regarding this Agreement unless, prior to the release of
the public announcement, press release or statement, such Party furnishes the
other Party with a copy of such announcement, press release or statement, and
obtains the approval of the other Party, such approval not to be unreasonably
withheld; provided that, notwithstanding any failure to obtain such approval, no
Party shall be prohibited from issuing or making any such public announcement,
press release or statement if in the sole discretion of the disclosing Party it
is deemed appropriate to do so in order to comply with the applicable laws,
rules or regulations of any Governmental Authority, legal proceedings or stock
exchange having jurisdiction over such Party.

 

  (b) Promotional Materials. Notwithstanding any provision in Section 21.2(a) to
the contrary, either Party may, with the consent of the other Party not to be
unreasonably withheld, use the following in external announcements and
publications: (i) information concerning the signing of this Agreement; (ii) the
general nature of the Services; and (iii) the general nature of Customer’s
involvement in the Sabine Pass Facility project.

 

56



--------------------------------------------------------------------------------

ARTICLE 22

REPRESENTATIONS AND WARRANTIES

 

22.1 Representations and Warranties of Customer

As of the date hereof and until the expiration of this Agreement, Customer
represents, undertakes and warrants that:

 

  (a) Customer is and shall remain duly formed and in good standing under the
laws of Delaware and duly qualified to do business in the State of Louisiana;

 

  (b) Customer has the requisite power, authority and legal right to execute and
deliver, and to perform its obligations under, this Agreement;

 

  (c) Customer has not incurred any liability to any financial advisor, broker
or finder for any financial advisory, brokerage, finder’s or similar fee or
commission in connection with the transactions contemplated by this Agreement
for which Customer or any of its Affiliates could be liable; and

 

  (d) neither the execution, delivery nor performance of this Agreement violates
or will violate, results or will result in a breach of or constitutes or will
constitute a default under any provision of Customer’s organizational documents,
any law, judgment, order, decree, rule or regulation of any court,
administrative agency or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which Customer is a party.

 

22.2 Representations and Warranties of SABINE

As of the date hereof and until the expiration of this Agreement, SABINE
represents, undertakes and warrants that:

 

  (a) SABINE is and shall remain duly formed and in good standing under the laws
of the State of Delaware and duly qualified to do business in the State of
Louisiana;

 

  (b) SABINE has the requisite power, authority and legal right to execute and
deliver, and to perform its obligations under this Agreement;

 

  (c) SABINE has not incurred any liability to any financial advisor, broker or
finder for any financial advisory, brokerage, finder’s or similar fee or
commission in connection with the transactions contemplated by this Agreement
for which Customer or any of its Affiliates could be liable; and

 

  (d) neither the execution, delivery nor performance of this Agreement,
violates or will violate, results or will result in a breach of, or constitutes
or will constitute a default under, any provision of SABINE’s organizational
documents, any law, judgment, order, decree, rule or regulation of any court,
administrative agency or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which SABINE is a party.

 

57



--------------------------------------------------------------------------------

ARTICLE 23

NOTICES

Except as otherwise specifically provided, all notices authorized or required
between the Parties by any of the provisions of this Agreement shall be in
writing (in English) and delivered in person or by courier service or by any
electronic means of transmitting written communications which provides written
confirmation of complete transmission, and addressed to such Party. Oral
communication does not constitute notice for purposes of this Agreement, and
e-mail addresses and telephone numbers for the Parties are listed as a matter of
convenience only. The foregoing notwithstanding, notices given from LNG Vessels
at sea may be given by radio, and notices required under Article 5 may be given
by e-mail. A notice given under any provision of this Agreement shall be deemed
delivered only when received by the Party to whom such notice is directed, and
the time for such Party to deliver any notice in response to such originating
notice shall run from the date the originating notice is received. “Received”
for purposes of this Article 23 shall mean actual delivery of the notice, or
delivery of the notice to the address of the Party specified in Clause D or, in
the event notice was given by radio from an LNG Vessel at sea, actual receipt of
the communication by radio, or to be thereafter notified in accordance with this
Article 23. Each Party shall have the right to change its address at any time
and/or designate that copies of all such notices be directed to another Person
at another address by giving written notice thereof to the other Party.

ARTICLE 24

COORDINATION

 

24.1 Terminal Operations Coordination Committee

 

  (a) Establishment of Terminal Operations Coordination Committee. Not later
than ninety (90) days following the execution of this Agreement, the Parties
shall form a joint coordination committee (“Terminal Operations Coordination
Committee”) to serve as a forum for the Parties to coordinate and consult
regarding the provisions of Sections 24.2 and 24.3.

 

  (b) Representatives. The Terminal Operations Coordination Committee shall be
comprised of such equal number of representatives from each of Customer and
SABINE as the Parties may agree from time to time.

 

  (c) Limitation of Authority. Notwithstanding anything herein to the contrary
in this Section 24.1, the Terminal Operations Coordination Committee shall have
no authority to bind or make agreements on behalf of Customer or SABINE or to
issue instructions to or direct or exercise authority over Customer or SABINE or
any of their respective officers, employees, advisors or agents or to waive or
modify any provision hereof.

 

  (d) Expenses. Each Party shall bear all costs and expenses incurred its
respective representatives to the Terminal Operations Coordination Committee
shall be borne by SABINE.

 

58



--------------------------------------------------------------------------------

24.2 Coordination Prior to Commercial Start Date

 

  (a) Terminal Operations Coordination Committee Meetings. The Terminal
Operations Coordination Committee shall meet: (i) within six (6) months
following the execution of this Agreement and thereafter on a frequency of no
more than a quarterly basis until the Commercial Start Date; and (ii) upon
request of either Party upon at least fifteen (15) days prior notice (or such
shorter time as the Parties may agree), which notice shall include an agenda for
the proposed meeting and any appropriate supporting documentation. Such meetings
shall be held at such place as the Parties may agree from time to time. At such
meetings, the Terminal Operations Coordination Committee shall coordinate the
Parties’ activities with respect to the performance of the Parties prior to the
Commercial Start Date.

 

  (b) Construction Progress Reports. At least fifteen (15) days prior to each
quarterly Terminal Operations Coordination Committee meeting, each Party shall
furnish to the other a schedule update and interim progress report specifying
the progress since the last report and the expected progress towards completing
the construction, testing and operational start-up of the Sabine Pass Facility
(such schedules and interim progress reports hereinafter referred to as a
“Progress Report”). Each Progress Report shall include, as applicable: (i) the
status and progress of all construction and an update of the construction
schedule; (ii) the status and an update of construction approvals, permits and
authorizations not yet received; and (iii) any other information which a Party
may reasonably request to evaluate the status and progress of the above matters.
If any material change occurs with respect to any of the above matters
subsequent to the most recent Progress Report hereunder, the issuing Party shall
promptly give notice to the other Party.

 

24.3 Coordination After Commercial Start Date

 

  (a) Terminal Operations Coordination Committee Meetings. After the Commercial
Start Date, the Terminal Operations Coordination Committee shall meet on a
yearly basis or such other time as the Parties may mutually agree. Such meetings
shall be held at such place as the Parties may agree from time to time. At such
meetings, the Terminal Operations Coordination Committee shall discuss the
matters set forth on Exhibit A attached hereto.

 

  (b) Correlation Tests. To assist in the proper determination of the amount of
LNG delivered under this Agreement, the Parties shall perform periodically
correlation tests (each a “Correlation Test”) of SABINE’s gas chromatograph at
the Sabine Pass Facility and of LNG Supplier’s gas chromatograph at the
applicable liquefaction facility. The procedure for such tests shall be agreed
upon by the Parties, subject to the following conditions:

 

  (i) At least sixty (60) days prior to the Commercial Start Date, the
laboratory staffs of the Parties shall jointly develop detailed testing methods
based on GPA standards (as appropriate), such standards to be modified to
conform to measurement and testing standards set forth in the Sabine Pass
Services Manual. The first Correlation Test shall take

 

59



--------------------------------------------------------------------------------

place no later than ninety (90) days after the Commercial Start Date.
Thereafter, a Correlation Test shall be conducted on a yearly basis unless the
Parties mutually agree to a two (2) or three (3) year interval between tests in
consideration of the consistency of prior test results;

 

  (ii) Customer shall obtain a calibrated sample for determining response
factors, with such sample being transported from SABINE’s laboratory to the
other by LNG Vessels. The results of these tests shall be made available to both
Parties; and

 

  (iii) Each Correlation Test shall be performed with the same procedure in the
respective laboratory chromatograph with a view to achieving similar testing
results within GPA tolerance allowances.

ARTICLE 25

MISCELLANEOUS

 

25.1 Amendments

This Agreement may not be amended, modified, varied or supplemented except by an
instrument in writing signed by SABINE and Customer.

 

25.2 Approvals

Each Party shall use reasonable endeavors to maintain in force all Approvals
necessary for its performance under this Agreement. Customer and SABINE shall
cooperate fully with each other wherever necessary for this purpose.

 

25.3 Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties.

 

25.4 Waiver

No failure to exercise or delay in exercising any right or remedy arising from
this Agreement shall operate or be construed as a waiver of such right or
remedy. Performance of any condition or obligation to be performed hereunder
shall not be deemed to have been waived or postponed except by an instrument in
writing signed by the Party who is claimed to have granted such waiver or
postponement. No waiver by either Party shall operate or be construed as a
waiver in respect of any failure or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.

 

25.5 No Third Party Beneficiaries

The interpretation of this Agreement shall exclude any rights under legislative
provisions conferring rights under a contract to Persons not a party to that
contract. Nothing in this

 

60



--------------------------------------------------------------------------------

Agreement shall otherwise be construed to create any duty to, or standard of
care with reference to, or any liability to, any Person other than a Party.

 

25.6 Rules of Construction

 

  (a) Drafting. Each provision of this Agreement shall be construed as though
all Parties participated equally in the drafting of the same. Consequently, the
Parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting Party shall not be applicable to this
Agreement.

 

  (b) Priority.

 

  (i) In the event of a conflict between the terms of this Agreement excluding
Annexes I and II and Exhibits A, B and C (the “Base Agreement”) and the terms of
Annexes I and II and Exhibits A, B and C then all terms of the Base Agreement
shall take precedence over Annexes I and II and Exhibits A, B and C.

 

  (ii) In the event that any conflict arises between this Agreement and the
Sabine Pass Marine Operations Manual, this Agreement shall prevail. In the event
that any conflict arises between this Agreement and the Sabine Pass Services
Manual, this Agreement shall prevail.

 

25.7 Survival of Rights

Any termination or expiration of this Agreement shall be without prejudice to
any rights, remedies, obligations and liabilities which may have accrued to a
Party pursuant to this Agreement or otherwise under applicable law. All rights
or remedies which may have accrued to the benefit of either Party (and any of
this Agreement’s provisions necessary for the exercise of such accrued rights or
remedies) prior to the termination or expiration of this Agreement shall survive
such termination or expiration. Furthermore, the provisions of Article 11,
Article 12, Article 14, Article 19, Article 20, Article 21, Article 23, and
Article 25 shall survive the termination or expiration of this Agreement.

 

25.8 Rights and Remedies

Except where this Agreement expressly provides to the contrary, the rights and
remedies contained in this Agreement are cumulative and not exclusive of any
rights and remedies provided by law.

 

25.9 Interpretation

 

  (a) Headings. The topical headings used in this Agreement are for convenience
only and shall not be construed as having any substantive significance or as
indicating that all of the provisions of this Agreement relating to any topic
are to be found in any particular Article or that an Article relates only to the
topical heading.

 

61



--------------------------------------------------------------------------------

  (b) Singular and Plural. Reference to the singular includes a reference to the
plural and vice versa.

 

  (c) Gender. Reference to any gender includes a reference to all other genders.

 

  (d) Article. Unless otherwise provided, reference to any Article, Section,
Annex or Exhibit means an Article, Section, Annex or Exhibit of this Agreement.
In addition, reference to a Clause means a reference to a Clause in Part One and
reference to an Article or Section means a reference to an Article or Section of
Part Two.

 

  (e) Include. The words “include” and “including” shall mean include or
including without limiting the generality of the description preceding such term
and are used in an illustrative sense and not a limiting sense.

 

  (f) Time Periods. References to “day,” “month,” “quarter” and “year” shall,
unless otherwise stated or defined, mean a day, month, quarter and year of the
Gregorian calendar, respectively. For the avoidance of doubt, a “day” shall
commence at 24:00 midnight.

 

  (g) Statutory References. Unless the context otherwise requires, any reference
to a statutory provision is a reference to such provision as amended or
re-enacted or as modified by other statutory provisions from time to time and
includes subsequent legislation and regulations made under the relevant statute.

 

  (h) Currency. References to United States dollars shall be a reference to the
lawful currency from time to time of the United States of America.

 

25.10 Disclaimer of Agency

 

   The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, nor shall the Parties report for any purpose any transaction occurring
pursuant to this Agreement as: (a) a partnership, joint venture or other
association or a trust; nor (b) a lease or sales transaction with respect to any
portion of the Sabine Pass Facility. This Agreement shall not be deemed or
construed to authorize any Party to act as an agent, servant or employee for the
other Party for any purpose whatsoever except as explicitly set forth in this
Agreement. In their relations with each other under this Agreement, the Parties
shall not be considered fiduciaries.

 

25.11 No Sovereign Immunity

 

   Any Party that now or hereafter has a right to claim sovereign immunity for
itself or any of its assets hereby waives any such immunity to the fullest
extent permitted by the laws of any applicable jurisdiction. This waiver
includes immunity from: (a) any expert determination or arbitration proceeding
commenced or to be commenced pursuant to this Agreement; (b) any judicial,
administrative or other proceedings to aid the expert

 

62



--------------------------------------------------------------------------------

   determination or arbitration commenced pursuant to this Agreement; and
(c) any effort to confirm, enforce, or execute any decision, settlement, award,
judgment, service of process, execution order or attachment (including
pre-judgment attachment) that results from an expert determination, mediation,
arbitration or any judicial or administrative proceedings commenced pursuant to
this Agreement. Each Party acknowledges that its rights and obligations
hereunder are of a commercial and not a governmental nature.

 

25.12 Severance of Invalid Provisions

 

   If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

 

25.13 Compliance with Laws

 

   In performance of their respective obligations under this Agreement, each
Party agrees to comply with all applicable laws, statutes, rules, regulations,
judgments, decrees, injunctions, writs and orders, and all interpretations
thereof, of all Governmental Authorities having jurisdiction over such Party.

 

25.14 Conflicts of Interest

 

   SABINE shall avoid any conflict between its own interests and the interests
of Customer in relation to obtaining LNG terminalling services from the Sabine
Pass Facility. In this regard, SABINE shall not become one of the Other
Customers during the Term hereof unless Customer has first consented in writing
(such consent not to be unreasonably withheld or delayed) to such expanded
business role by SABINE. In no event shall: (a) any of SABINE’s joint venture
partners or affiliated entities of any kind be restricted from becoming one of
the Other Customers during the Term hereof; or (b) any partner, shareholder,
member, or other equity owner of SABINE be restricted from becoming one of the
Other Customers during the Term hereof. Except as provided above, the Parties
and their Affiliates are free to engage or invest (directly or indirectly) in an
unlimited number of activities or businesses, any one or more of which may be
related to or in competition with the business activities contemplated under
this Agreement, without having or incurring any obligation to offer any interest
in such business activities to the other Party.

 

25.15 Expenses

 

   Each Party shall be responsible for and bear all of its own costs and
expenses incurred in connection with the preparation and negotiation of this
Agreement.

 

63



--------------------------------------------------------------------------------

25.16 Scope

 

   This Agreement constitutes the entire agreement between the Parties relating
to the subject matter hereof and supersedes and replaces any provisions on the
same subject contained in any other agreement between the Parties, whether
written or oral, prior to the date of the original execution hereof.

 

25.17 Counterpart Execution

 

   This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided
that no Party shall be bound to this Agreement unless and until both Parties
have executed a counterpart. For purposes of assembling all counterparts into
one document, Customer is authorized to detach the signature page from one or
more counterparts and, after signature thereof by the respective Party, attach
each signed signature page to a counterpart.

 

25.18 Other Customer Rights Generally

 

  (a) Additional Sabine Pass Facility Capabilities. In addition to its rights
pursuant to Article 3 with respect to the Services (and without any additional
charge or fee payable to SABINE whatsoever other than Retainage and Port
Charges), Customer shall at all times while the Sabine Pass Facility is
operational have the following exclusive rights:

 

  (i) Excess Capability. The right to commercial use and enjoyment of all
services (including LNG Vessel berthing and unloading, LNG receipt, LNG storage,
LNG regasification, Gas redelivery, and all other related services (whether
directly or indirectly)) to the maximum extent available on a given day from the
Sabine Pass Facility (“Excess Capability”), such Excess Capability to be
reasonably determined within facility limitations assuming operation thereof by
SABINE as a Reasonable and Prudent Operator, including:

 

  a. Unsold Services. Services that SABINE is not contractually obligated to
make available to any Other Customer pursuant to the provisions of an Existing
Customer Agreement; and

 

  b. Unutilized Services. Services that an Other Customer elects (either
expressly, implicitly or through inaction) not to use under its Existing
Customer Agreement (“Unutilized Services”).

 

     For the avoidance of doubt, Customer’s use of any Excess Capability shall
be in addition and without prejudice to its rights to the Services;

 

  (ii) LNG Segregation. The right to commercial use and enjoyment of the ability
of the Sabine Pass Facility to segregate LNG receipts into specific LNG storage
tanks and the ability of such facility to withdraw quantities of Gas from
specific storage tanks for revaporization; and

 

64



--------------------------------------------------------------------------------

  (iii) Variable Pressure / Temperature. The right to commercial use and
enjoyment of the ability of the Sabine Pass Facility to alter the pressure and
temperature of Gas during regasification and/or Gas redelivery at the Delivery
Point; and

 

  (b) Additional LNG Storage. If requested by Customer, SABINE shall construct,
or permit the construction of, an additional LNG storage tank with a working
capacity of approximately one hundred sixty thousand (160,000) Cubic Meters of
LNG for the benefit of Customer at the Sabine Pass Facility, promptly upon:
(i) receipt by SABINE of all Approvals for such construction and operation;
(ii) receipt by SABINE of any required Lender approvals; and (iii) SABINE
obtaining financing for construction of such additional LNG storage tank
reasonably acceptable in form and content to SABINE. Subject to (i), (ii) and
(iii) above, SABINE shall cause completion of such additional LNG storage tank
as soon as possible but no later than four (4) years after such Customer
request.

 

25.19 Implementation of Other Customer Rights Under Section 25.18

 

  (a) Modification of Associated Limitations Under this Agreement. In order to
enable Customer to fully exercise its rights under Section 25.18, the Parties
agree that the associated operational, scheduling, and commercial limitations
which would otherwise apply to Customer’s rights to Services are hereby deemed
to not apply to Customer’s rights under Section 25.18. Accordingly, any other
provision of this Agreement notwithstanding, the following shall not apply to
Customer’s exercise, use and enjoyment of its rights under Section 25.18,
provided that in no event shall the operation of this Section 25.19(a) have an
unreasonable adverse impact on the operations of the Sabine Pass Facility:

 

  (i) limitations on the right of Customer to: (a) schedule and unload
quantities in excess of the Maximum LNG Reception Quantity; or (b) nominate and
receive Gas at rates in excess of the Maximum Gas Redelivery Rate or at rates
less than Minimum Gas Redelivery Rate; and

 

  (ii) obligations of Customer to provide operational notices, if the giving of
such operational notices would be impractical or impossible under the
circumstances.

 

  (b) No Adverse Effects on Customer’s Rights. The Parties hereto acknowledge
and agree that SABINE has conveyed and granted to Customer all remaining
Services and other capacity rights available at the Sabine Pass Facility over
and above those conveyed and granted under the Total TUA and Chevron TUA. SABINE
hereby covenants and agrees that it will not, without the prior written approval
of Customer, (i) enter into any agreement with any other Person if such
agreement or amendment would have an unreasonable adverse impact on Customer’s
rights hereunder; or (ii) market additional services (including LNG Vessel
berthing and unloading, LNG receipt, LNG storage, LNG regasification, Gas
redelivery, and related services) to any other Person.

 

  (c) Cooperation. Subject to at all times SABINE being responsible for the
operation of the Sabine Pass Facility, the Parties shall cooperate closely with
regard to the

 

65



--------------------------------------------------------------------------------

     information requirements necessary for SABINE and Customer to determine the
quantities and extent of Excess Capability, both on a current and prospective
basis. In this regard, SABINE shall provide to Customer all relevant
non-confidential information at a frequency reasonably requested by Customer,
with such frequency to include real-time information.

 

  (d) No Breach of Existing Customer Agreements. For the avoidance of doubt, the
Parties confirm that, in interpreting and implementing the provisions of
Section 25.18 and this Section 25.19, in no event shall SABINE be obligated to
provide services to Customer or take any other action which would cause SABINE
to breach its contractual obligations under the Existing Customer Agreements.

 

66



--------------------------------------------------------------------------------

ANNEX I

MEASUREMENTS AND TESTS FOR LNG AT RECEIPT POINT

 

1. Parties to Supply Devices

 

  a) General. Unless otherwise agreed, Customer and SABINE shall supply
equipment and conform to procedures that are in accordance with the latest
appropriate International Organization for Standards (“ISO”) documents.

 

  b) Customer Devices. Customer or Customer’s agent shall supply, operate and
maintain, or cause to be supplied, operated and maintained, suitable gauging
devices for the liquid level in LNG tanks of the LNG Vessels, pressure and
temperature measuring devices, and any other measurement or testing devices
which are incorporated in the structure of LNG vessels or customarily maintained
on board ship.

 

  c) SABINE Devices. SABINE shall supply, operate and maintain, or cause to be
supplied, operated and maintained, devices required for collecting samples and
for determining quality and composition of the LNG and any other measurement or
testing devices which are necessary to perform the measurement and testing
required hereunder at the Sabine Pass Facility.

 

  d) Dispute. Any Dispute arising under this Annex I shall be submitted to an
Expert under Section 20.2.

 

2. Selection of Devices

All devices provided for in this Annex I shall be approved by SABINE, acting as
a Reasonable and Prudent Operator. The required degree of accuracy (which shall
in any case be within the permissible tolerances defined herein and in the
applicable standards referenced herein) of such devices selected shall be
mutually agreed upon by Customer and SABINE. In advance of the use of any
device, the Party providing such device shall cause tests to be carried out to
verify that such device has the required degree of accuracy.

 

3. Verification of Accuracy and Correction for Error

 

  a) Accuracy. Accuracy of devices used shall be tested and verified at the
request of either Party, including the request by a Party to verify accuracy of
its own devices. Each Party shall have the right to inspect at any time the
measurement devices installed by the other Party, provided that the other Party
is notified in advance. Testing shall be performed only when both Parties are
represented, or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other method agreed to by SABINE and
Customer. At the request of any Party hereto, any test shall be witnessed and
verified by an independent surveyor mutually agreed upon by Customer and SABINE.

 

1



--------------------------------------------------------------------------------

Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.

 

  b) Inaccuracy. Inaccuracy of a device exceeding the permissible tolerances
shall require correction of previous recordings, and computations made on the
basis of those recordings, to zero error with respect to any period which is
definitely known or agreed upon by the Parties as well as adjustment of the
device. All invoices issued during such period shall be amended accordingly to
reflect such correction, and an adjustment in payment shall be made between
Customer and SABINE. If the period of error is neither known nor agreed upon,
and there is no evidence as to the duration of such period of error, corrections
shall be made and invoices amended for each receipt of LNG made during the last
half of the period since the date of the most recent calibration of the
inaccurate device. However, the provisions of this Paragraph 3 shall not be
applied to require the modification of any invoice that has become final
pursuant to Section 11.7.

 

  c) Costs and Expenses of Test Verification. All costs and expenses for testing
and verifying SABINE’s measurement devices shall be borne by SABINE, and all
costs and expenses for testing and verifying Customer’s measurement devices
shall be borne by Customer. The fees and charges of independent surveyors for
measurements and calculations shall be borne directly by Customer.

 

4. Tank Gauge Tables of LNG Vessels

 

  a) Initial Calibration. Customer shall arrange or caused to be arranged, for
each tank of each LNG Vessel, a calibration of volume against tank level.
Customer shall provide SABINE or its designee, or cause SABINE or its designee
to be provided, with a certified copy of tank gauge tables for each tank of each
LNG Vessel verified by a competent impartial authority or authorities mutually
agreed upon by the Parties. Such tables shall include correction tables for
list, trim, tank contraction and any other items requiring such tables for
accuracy of gauging.

Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).

 

  b) Presence of Representatives. SABINE and Customer shall each have the right
to have representatives present at the time each LNG tank on each LNG Vessel is
volumetrically calibrated.

 

  c) Recalibration. If the LNG tanks of any LNG Vessel suffer distortion of such
nature as to create a reasonable doubt regarding the validity of the tank gauge
tables described herein (or any subsequent calibration provided for herein),
Customer or Customer’s agent shall recalibrate the damaged tanks, and the vessel
shall not be employed as an LNG Vessel hereunder until appropriate corrections
are made. If mutually agreed between Customer and SABINE representatives,
recalibration of damaged tanks can be deferred until the next time when such

 

2



--------------------------------------------------------------------------------

damaged tanks are warmed for any reason, and any corrections to the prior tank
gauge tables will be made from the time the distortion occurred. If the time of
the distortion cannot be ascertained, the Parties shall mutually agree on the
time period for retrospective adjustments.

 

5. Units of Measurement and Calibration

The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBTU, the Gross Heating Value (Volume Based) which is
expressed in BTU/SCF and the pressure which is expressed in millibar and
temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.

 

6. Accuracy of Measurement

All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer’s recommendations. In the absence of a manufacturer’s
recommendation, the minimum frequency of calibration shall be one hundred eighty
(180) days, unless otherwise mutually agreed between the Parties. Documentation
of all tests and calibrations will be made available by the Party performing the
same to the other Party. Acceptable accuracy and performance tolerances shall
be:

 

  a) Liquid Level Gauging Devices.

Each LNG tank of the LNG Vessel shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Annex I.

The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.

The liquid level in each LNG tank shall be logged or printed.

 

  b) Temperature Gauging Devices.

The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.

The measurement accuracy of the temperature gauging devices shall be as follows:

 

  (i) in the temperature range of minus one hundred sixty five to minus one
hundred forty degree Celsius (-165C to -140°C), the accuracy shall be plus or
minus zero point two degree Celsius (± 0.2 °C);

 

3



--------------------------------------------------------------------------------

  (ii) in the temperature range of minus one hundred forty to plus forty degree
Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point five
degree Celsius (± 1.5 °C).

The temperature in each LNG tank shall be logged or printed.

 

  c) Pressure Gauging Devices.

Each LNG tank of the LNG Vessel shall have one (1) absolute pressure gauging
device.

The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.

The pressure in each LNG tank shall be logged or printed.

 

  d) List and Trim Gauging Devices.

A list gauging device and a trim gauging device shall be installed. These shall
be interfaced with the custody transfer system.

The measurement accuracy of the list and the trim gauging devices shall be
better than plus or minus zero point zero five (±0.05) degrees for list and plus
or minus zero point zero one (± 0.01) degrees for trim.

 

7. Gauging and Measuring LNG Volumes Delivered

 

  a) Gauge Tables. Upon SABINE’s representative and the independent surveyor, if
present, arriving on board the LNG Vessel prior to the commencement of or during
unloading, Customer or Customer’s representative shall make available to them a
certified copy of tank gauge tables for each tank of the LNG Vessel.

 

  b) Gauges. Volumes of LNG delivered pursuant to this Agreement shall be
determined by gauging the LNG in the tanks of the LNG Vessels before and after
unloading. Each LNG Vessel’s tank shall be equipped with a minimum of two
(2) sets of level gauges, each set utilizing a different measurement principle.
Comparison of the two (2) systems, designated as Primary and Secondary
Measurement Systems, shall be performed from time to time to ensure compliance
with the acceptable performance tolerances stated herein.

 

  c) Gauging Process. Gauging the liquid in the tanks of the LNG Vessels and
measuring of liquid temperature, vapor temperature and vapor pressure in each
LNG tank, trim and list of the LNG Vessels, and atmospheric pressure shall be
performed, or caused to be performed, by Customer before and after unloading.
SABINE’s representative shall have the right to be present while all
measurements are performed and shall verify the accuracy and acceptability of
all such measurements. The first gauging and measurements shall be made
immediately before the commencement of unloading. The second gauging and

 

4



--------------------------------------------------------------------------------

measurements shall take place immediately after the completion of unloading. The
liquid level in the LNG Vessel before and after the unloading shall be
determined by at least two (2) separate tank gaugings to be conducted at least
fifteen (15) minutes apart.

 

  d) Records. Copies of gauging and measurement records shall be furnished to
SABINE immediately upon completion of unloading.

 

  e) Gauging Liquid Level of LNG. The level of the LNG in each LNG tank of the
LNG Vessel shall be gauged by means of the primary gauging device installed in
the LNG Vessel for that purpose. The level of the LNG in each tank shall be
logged or printed.

Measurement of the liquid level in each LNG tank of the LNG Ship shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary devices fail, the secondary device shall be used.

Five (5) readings shall be made following manufacturer’s recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.

 

  f) Determination of Temperature. The temperature of the LNG and of the vapor
space in each LNG tank shall be measured by means of a sufficient number of
properly located temperature measuring devices to permit the determination of
average temperature. Temperatures shall be measured at the same time as the
liquid level measurements and shall be logged or printed.

In order to determine the temperature of liquid and vapor respectively in the
LNG Vessel one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.

Customer shall cause each cargo tank in the LNG Vessel to be provided with a
minimum of five (5) temperature measuring devices. One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank. These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.

The average temperature of the vapor in an LNG Vessel shall be determined
immediately before unloading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured. The
temperature measuring devices shall be fully surrounded by the vapor. This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one

 

5



--------------------------------------------------------------------------------

degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one
(1) decimal place.

 

  g) Determination of Pressure. The pressure of the vapor in each LNG tank shall
be determined by means of pressure measuring devices installed in each LNG tank
of the LNG Vessels. The atmospheric pressure shall be determined by readings
from the standard barometer installed in the LNG Vessels. Pressures shall be
measured at the same time as the liquid level measurements, and shall be logged
or printed.

Customer shall cause the LNG Vessel to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo tank with an accuracy equal to or better than plus or minus one percent (±
1%) of the measuring range.

The pressure of the vapor in an LNG Vessel shall be determined immediately
before unloading at the same time as when the liquid level is measured.

Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.

 

  h) Determination of Density. The LNG density shall be calculated using the
method described within ISO 6976-2000, Calculation of calorific values, density,
relative density and Wobbe Index from composition. This method shall be updated
to conform to any official published revision of that document. Should any
improved data, method of calculation or direct measurement device become
available which is acceptable to both Customer and SABINE, such improved data,
method or device shall then be used. If density is determined by measurements,
the results shall be measured at the same time as the liquid level measurements
and shall be logged or printed.

 

8. Samples for Quality Analysis

 

  a) General. Flow proportional representative liquid samples shall be collected
from an appropriate point located as close as practical to the unloading line
starting two (2) hours after the beginning of transfer and ending two (2) hours
before the end of transfer. Samples taken when biphasic or overheated LNG is
suspected to be in the main transfer line will be disregarded. These incremental
samples will be passed through a vaporizer, and samples of the vaporized liquid
will be analyzed. The resulting analyses, which are proportional to time, will
be mathematically flow rate weighted to yield an analysis that is representative
of the unloaded Cargo. This flow rate weighted analysis shall be used for all
appropriate calculations associated with the delivered Cargo. Should the
automatic sampling system fail during the unloading, manual samples shall be
collected and analyzed for accounting purposes.

 

6



--------------------------------------------------------------------------------

  b) Manual Samples. Prior to the end of the unloading cycle, two (2) spot
samples shall be collected from the vaporizer. Spot samples shall be collected
in accordance with Gas Processors Association (“GPA”) Standard 2166 - Methods
for Obtaining Gas Samples for Analysis by Gas Chromatography - or by other
mutually agreeable methods. The samples shall be properly labeled and then
distributed to Customer and SABINE. SABINE shall retain one (1) sample for a
period of thirty (30) days, unless the analysis is in dispute. If the analysis
is in dispute, the sample will be retained until the dispute is resolved.

Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.

 

9. Quality Analysis

 

  a) Certification and Deviation. Chromatograph calibration gasses shall be
provided and their composition certified by an independent third party. From
time to time, deviation checks shall be performed to verify the accuracy of the
gas composition mole percentages and resulting calculated physical properties.
Analyses of a sample of test gas of known composition resulting when procedures
that are in accordance with the above mentioned standards have been applied will
be considered as acceptable if the resulting calculated gross real heating value
is within plus or minus zero point three percent (± 0. 3%) of the known gross
real heating value of the test gas sample. If the deviation exceeds the
tolerance stated, the gross real heating value, relative density and
compressibility previously calculated will be corrected immediately. Previous
analyses will be corrected to the point where the error occurred, if this can be
positively identified to the satisfaction of both Parties. Otherwise it shall be
assumed that the drift has been linear since the last recalibration and
correction shall be based on this assumption.

 

  b) GPA Standard 2261. All samples shall be analyzed by SABINE to determine the
molar fraction of the hydrocarbon and other components in the sample by gas
chromatography using a mutually agreed method in accordance with GPA Standard
2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by Gas
Chromatography, current as of January 1, 1990 and as periodically updated or as
otherwise mutually agreed by the Parties. If better standards for analysis are
subsequently adopted by GPA or other recognized competent impartial authority,
upon mutual agreement of Customer and SABINE, they shall be substituted for the
standard then in use, but such substitution shall not take place retroactively.
A calibration of the chromatograph or other analytical instrument used shall be
performed by SABINE immediately prior to the analysis of the sample of LNG
delivered. SABINE shall give advance notice to Customer of the time SABINE
intends to conduct a calibration thereof, and Customer shall have the right to
have a representative present at each such calibration; provided, however,
SABINE will not be obligated to defer or reschedule any calibration in order to
permit the representative of Customer to be present.

 

7



--------------------------------------------------------------------------------

  c) GPA Standard 2377 and 2265. SABINE shall determine the presence of Hydrogen
Sulfide (H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide and Carbon
Dioxide in Gas Using Length of Stain Tubes. If necessary, the concentration of
H2S and total sulfur will be determined using one or more of the following
methods as is appropriate: gas chromatography, Gas Processors Standard 2265 -
Standard for Determination of Hydrogen Sulfide and Mercaptan Sulfur in Gas
(Cadmium Sulfate - Iodometric Titration Method) or any other method that is
mutually acceptable.

 

10. Operating Procedures

 

  a) Notice. Prior to conducting operations for measurement, gauging, sampling
and analysis provided in this Annex I, the Party responsible for such operations
shall notify the appropriate representatives of the other Party, allowing such
representatives reasonable opportunity to be present for all operations and
computations; provided that the absence of the other Party’s representative
after notification and opportunity to attend shall not prevent any operations
and computations from being performed.

 

  b) Independent Surveyor. At the request of either Party any measurement,
gauging, sampling and analysis shall be witnessed and verified by an independent
surveyor mutually agreed upon by Customer and SABINE. The results of such
surveyor’s verifications shall be made available promptly to each Party.

 

  c) Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made available to the other Party for a period
of not less than three (3) years after such measurement and computation.

 

11. Quantities Delivered

 

  a) Calculation of MMBTU Quantities. The quantity of MMBTU delivered shall be
calculated by SABINE and verified by Customer. Either Party may, at its own
expense, require the measurements and calculations and/or their verification by
an independent surveyor, mutually agreed upon by the Parties. Consent to an
independent surveyor proposed by a Party shall not be unreasonably withheld by
the other Party.

 

  b) Determination of Gross Real Heating Value. All component values shall be in
accordance with the latest revision of ISO 6579 and the latest revision of the
reference standards therein.

 

  c) Determination of Volume of LNG Unloaded.

 

  (i) The LNG volume in the tanks of the LNG Vessel before and after unloading
(valves have to be closed) shall be determined by gauging on the basis of the
tank gauge tables provided for in Paragraph 6. The volume of LNG remaining in
the tanks after unloading of the LNG Vessel

 

8



--------------------------------------------------------------------------------

shall be subtracted from the volume before unloading and the resulting volume
shall be taken as the volume of the LNG delivered from the LNG Vessel.

The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.

 

  (ii) Gas returned to the LNG Vessel during unloading shall not be deemed to be
volume unloaded for Customer’s account.

 

  (iii) If failure of the primary gauging and measuring devices of an LNG Vessel
should make it impossible to determine the LNG volume, the volume of LNG
unloaded shall be determined by gauging the liquid level using the secondary
gauging and measurement devices. If an LNG Vessel is not so equipped, the volume
of LNG delivered shall be determined by gauging the liquid level in SABINE’s
onshore LNG storage tanks immediately before and after unloading the LNG Vessel,
and such volume shall have added to it an estimated LNG volume, agreed upon by
the Parties, for boil-off from such tanks during the unloading of such LNG
Vessel and have added to it the volume of any LNG that has been pumped from the
LNG Vessel’s tanks during unloading. SABINE shall provide Customer, or cause
Customer to be provided with, a certified copy of tank gauge tables for each
onshore LNG tank which is to be used for this purpose, such tables to be
verified by a competent impartial authority.

 

12. Calculations

The calculation procedures contained in this Section are generally in accordance
with the Institute of Petroleum Measurement Manual, Part XII, the Static
Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.

 

 

d    =    density of LNG unloaded at the prevailing composition and temperature
Tl in kg/m3, rounded to two (2) decimal places, calculated according to the
method specified in Paragraph 12.1 of this Annex I. Hi    =    gross heating
value (mass based) of component “i” in MJ/kg, in accordance with Paragraph
12.6.1 of this Annex I. Hm    =    gross heating value (mass based) of the LNG
unloaded in MJ/kg, calculated in accordance with the method specified in
Paragraph 12.3 of this Annex I, rounded to four (4) decimal places. Hv    =   
gross heating value (volume based) of the LNG unloaded in BTU/SCF, calculated in
accordance with the method specified in Paragraph 12.5 of this Annex I. K1    =
   volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6.3 of this Annex I, rounded to six (6) decimal
places.

 

9



--------------------------------------------------------------------------------

   K2    =    volume correction in m3/kmol, at temperature Tl obtained by linear
interpolation from Paragraph 12.6.4 of this Annex I, rounded to six (6) decimal
places.    Mi    =    molecular mass of component “i” in kg/kmol, in accordance
with Paragraph 12.6.1 of this Annex I.    P    =    average absolute pressure of
vapor in an LNG Vessel immediately before unloading, in millibars, rounded to a
whole millibar.    Q    =    number of MMBTU contained in the LNG delivered,
rounded to the nearest ten (10) MMBTU.    T1    =    average temperature of the
liquid cargo in the LNG Vessel immediately after unloading, in degrees Celsius,
rounded to one (1) decimal place.    Tv    =    average temperature of the vapor
in an LNG Vessel immediately before unloading, in degrees Celsius, rounded to
one (1) decimal place.    V    =    the volume of the liquid cargo unloaded, in
cubic meters, rounded to three (3) decimal places.    Vh    =    the volume of
the liquid cargo in an LNG Vessel immediately after unloading, in cubic meters,
rounded to three (3) decimal places.    Vb    =    the volume of the liquid
cargo in an LNG Vessel immediately before unloading, in cubic meters, rounded to
three (3) decimal places.    Vi    =    molar volume of component “i” at
temperature Tl, in m3/kmol, obtained by linear interpolation from Paragraph
12.6.2 of this Annex I, rounded to six (6) decimal places.    Xi    =    molar
fraction of component “i” of the LNG samples taken from the receiving line,
rounded to four (4) decimal places, determined by gas chromatographic analysis.
   Xm    =    the value of Xi for methane.    Xn    =    the value of Xi for
nitrogen.

 

12.1 Density Calculation Formula

The density of the LNG unloaded which is used in the MMBTU calculation in 12.4
of this Annex I shall be calculated from the following formula derived from the
revised Klosek-McKinley method:

LOGO [g46989pt121.jpg]

In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.

 

10



--------------------------------------------------------------------------------

12.2 Calculation of Volume Delivered

The volume, in cubic meters, of each LNG cargo unloaded shall be calculated by
using the following formula:

LOGO [g46989pt122.jpg]

 

12.3 Calculation of Gross Heating Value (Mass Based)

The gross heating value (mass based), in MJ/kg, of each LNG cargo unloaded shall
be calculated by using the following formula:

LOGO [g46989pt123.jpg]

 

12.4 MMBTU Calculation of the Quantity of LNG Unloaded

The number of MMBTU contained in the LNG unloaded shall be calculated using the
following formula:

LOGO [g46989pt124.jpg]

The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBTU is obtained from GPA-2145:1994 and
IP-251:1976 as follows:

 

  (a) q(T,P) means the gross heating value (measured at temperature T and
pressure P), contained in a given quantity of gas;

 

  (b) q(60°F, 14.696 psia) in MJ = 1/1.00006 x q(15°C, 1013.25 millibar) in MJ;

 

  (c) 1 MMBTU corresponds to 1055.06 MJ;

 

  (d) q(60°F, 14.696 psia) in MMBTU = 1/1055.06 x q(60°F, 14.696 psia) in MJ;
and

 

  (e) Combining (b) and (d) above yields:

q(60°F, 14.696 psia) in MMBTU = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.

Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBTU for invoicing purposes.

 

11



--------------------------------------------------------------------------------

12.5 Calculation of Gross Heating Value (Volume Based)

The calculation of the Gross Heating Value (Volume Based) in BTU/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (Mass Based) Hm and the following formula
shall apply:

LOGO [g46989pt125.jpg]

The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into BTU/SCF is obtained as follows:

 

  (a) molar gross heating value = S (Xi x Mi x Hi) MJ/kmol;

 

  (b) 1 kmol = 2.20462 lbmol;

 

  (c) 1 lbmol = 379.482 SCF;

 

  (d) hence 1 kmol = 836.614 SCF; and

 

  (e) Hv = 1,000,000/ (1055.12 x 836.614) x S (Xi x Mi x Hi) BTU/SCF; or

Hv = 1.13285 x S (Xi x Mi x Hi) BTU/SCF,

 

12.6 Data

 

  (a) Values of Hi and Mi

 

Component

   Hi (in MJ/kg)    Mi (in kg/kmol)     

Methane

   55.575    16.043   

Ethane

   51.950    30.070   

Propane

   50.368    44.097   

Iso-Butane

   49.388    58.123   

N-Butane

   49.546    58.123   

Iso-Pentane

   48.949    72.150   

N-Pentane

   49.045    72.150   

N-Hexane

   48.716    86.177   

Nitrogen

   0    28.013   

Carbon Dioxide

   0    44.010   

Oxygen

   0    31.999   

Source: GPA Publication 2145 Sl-96: “Physical Constants of Paraffin Hydrocarbons
and other components of natural gas”.

 

12



--------------------------------------------------------------------------------

(b) Values of Vi (cubic meter/kmol)

 

Temperature

   -150°C    -154°C    -158°C    -160°C    -162°C    -166°C    -170°C

Methane

   0.039579    0.038983    0.038419    0.038148    0.037884    0.037375   
0.036890

Ethane

   0.048805    0.048455    0.048111    0.047942    0.047774    0.047442   
0.047116

Propane

   0.063417    0.063045    0.062678    0.062497    0.062316    0.061957   
0.061602

Iso-Butane

   0.079374    0.078962    0.078554    0.078352    0.078151    0.077751   
0.077356

N-Butane

   0.077847    0.077456    0.077068    0.076876    0.076684    0.076303   
0.075926

Iso-Pentane

   0.092817    0.092377    0.091939    0.091721    0.091504    0.091071   
0.090641

N-Pentane

   0.092643    0.092217    0.091794    0.091583    0.091373    0.090953   
0.090535

N-Hexane

   0.106020    0.105570    0.105122    0.104899    0.104677    0.104236   
0.103800

Nitrogen

   0.055877    0.051921    0.048488    0.046995    0.045702    0.043543   
0.041779

Carbon Diox

   0.027950    0.027650    0.027300    0.027200    0.027000    0.026700   
0.026400

Oxygen

   0.03367    0.03275    0.03191    0.03151    0.03115    0.03045    0.02980

Source: National Bureau of Standards Interagency Report 77-867, Institute of
Petroleum IP251/76 for Oxygen.

Note: For intermediate values of temperature and molecular mass a linear
interpolation shall be applied

 

(c) Values of Volume Correction Factor, K1 (cubic meter/kmol)

 

Molecular Mass of Mixture

   -150°C    -154°C    -158°C    -160°C    -162°C    -166°C    -170°C

16.0

   -0.000012    -0.000010    -0.000009    -0.000009    -0.000008    -0.000007   
-0.000007

16.5

   0.000135    0.000118    0.000106    0.000100    0.000094    0.000086   
0.000078

17.0

   0.000282    0.000245    0.000221    0.000209    0.000197    0.000179   
0.000163

17.2

   0.000337    0.000293    0.000261    0.000248    0.000235    0.000214   
0.000195

17.4

   0.000392    0.000342    0.000301    0.000287    0.000274    0.000250   
0.000228

17.6

   0.000447    0.000390    0.000342    0.000327    0.000312    0.000286   
0.000260

17.8

   0.000502    0.000438    0.000382    0.000366    0.000351    0.000321   
0.000293

18.0

   0.000557    0.000486    0.000422    0.000405    0.000389    0.000357   
0.000325

18.2

   0.000597    0.000526    0.000460    0.000441    0.000423    0.000385   
0.000349

18.4

   0.000637    0.000566    0.000499    0.000477    0.000456    0.000412   
0.000373

18.6

   0.000677    0.000605    0.000537    0.000513    0.000489    0.000440   
0.000397

18.8

   0.000717    0.000645    0.000575    0.000548    0.000523    0.000467   
0.000421

19.0

   0.000757    0.000685    0.000613    0.000584    0.000556    0.000494   
0.000445

19.2

   0.000800    0.000724    0.000649    0.000619    0.000589    0.000526   
0.000474

19.4

   0.000844    0.000763    0.000685    0.000653    0.000622    0.000558   
0.000503

19.6

   0.000888    0.000803    0.000721    0.000688    0.000655    0.000590   
0.000532

19.8

   0.000932    0.000842    0.000757    0.000722    0.000688    0.000622   
0.000561

20.0

   0.000976    0.000881    0.000793    0.000757    0.000721    0.000654   
0.000590

25.0

   0.001782    0.001619    0.001475    0.001407    0.001339    0.001220   
0.001116

30.0

   0.002238    0.002043    0.001867    0.001790    0.001714    0.001567   
0.001435

Source: National Bureau of Standards Interagency Report 77-867.

Note 1: Molecular mass of mixture equals S (Xi x Mi).

Note 2: For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.

 

13



--------------------------------------------------------------------------------

(d) Values of Volume Correction Factor, K2 (cubic meter/kmol)

 

Molecular Mass of Mixture

   -150°C    -154°C    -158°C    -160°C    -162°C    -166°C    -170°C

16.0

   -0.000039    -0.000031    -0.000024    -0.000021    -0.000017    -0.000012   
-0.000009

16.5

   0.000315    0.000269    0.000196    0.000178    0.000162    0.000131   
0.000101

17.0

   0.000669    0.000568    0.000416    0.000377    0.000341    0.000274   
0.000210

17.2

   0.000745    0.000630    0.000478    0.000436    0.000397    0.000318   
0.000246

17.4

   0.000821    0.000692    0.000540    0.000495    0.000452    0.000362   
0.000282

17.6

   0.000897    0.000754    0.000602    0.000554    0.000508    0.000406   
0.000318

17.8

   0.000973    0.000816    0.000664    0.000613    0.000564    0.000449   
0.000354

18.0

   0.001049    0.000878    0.000726    0.000672    0.000620    0.000493   
0.000390

18.2

   0.001116    0.000939    0.000772    0.000714    0.000658    0.000530   
0.000425

18.4

   0.001184    0.001000    0.000819    0.000756    0.000696    0.000567   
0.000460

18.6

   0.001252    0.001061    0.000865    0.000799    0.000735    0.000605   
0.000496

18.8

   0.001320    0.001121    0.000912    0.000841    0.000773    0.000642   
0.000531

19.0

   0.001388    0.001182    0.000958    0.000883    0.000811    0.000679   
0.000566

19.2

   0.001434    0.001222    0.000998    0.000920    0.000844    0.000708   
0.000594

19.4

   0.001480    0.001262    0.001038    0.000956    0.000876    0.000737   
0.000623

19.6

   0.001526    0.001302    0.001078    0.000992    0.000908    0.000765   
0.000652

19.8

   0.001573    0.001342    0.001118    0.001029    0.000941    0.000794   
0.000681

20.0

   0.001619    0.001382    0.001158    0.001065    0.000973    0.000823   
0.000709

25.0

   0.002734    0.002374    0.002014    0.001893    0.001777    0.001562   
0.001383

30.0

   0.003723    0.003230    0.002806    0.002631    0.002459    0.002172   
0.001934

Source: National Bureau of Standards Interagency Report 77-867.

Note 1: Molecular mass of mixture equals S (Xi x Mi).

Note 2: For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.

 

14



--------------------------------------------------------------------------------

ANNEX II

MEASUREMENTS AND TESTS FOR GAS AT DELIVERY POINT

 

1. Applicability. The measurement procedures in this Annex II shall apply to the
measurement of quantities (volume, energy) Gas delivered by SABINE for
Customer’s Account at the Delivery Point.

 

2. Unit of Measurement. All Gas delivered at the Delivery Point shall be
measured in MMBTU.

 

3. Metering.

 

  (a) Metering Equipment. SABINE shall supply, operate and maintain (or cause to
be supplied, operated and maintained at or near the Delivery Point) the
following:

 

  (i) meters with redundancy and other equipment as is necessary to accurately
measure the volume of Gas delivered at the Delivery Point hereunder;

 

  (ii) devices for collecting samples and for determining the quality and
composition of Gas delivered at the Delivery Point hereunder; and

 

  (iii) and any other measurement or testing devices which are necessary to
perform the measurement and testing required hereunder at the Delivery Point.

(collectively, the “Downstream Metering Equipment”). The Downstream Metering
Equipment shall be designed and installed in accordance with the current
recommendations of the American Gas Association, Report No. 3 and 9 for
Ultrasonic Metering.

 

  (b) General. A pressure transmitter shall be installed on each meter tube to
measure the static pressure at the plane of the upstream differential pressure
tapping. The temperature of the flowing Gas shall be measured on each meter tube
by a platinum resistance thermometer installed in a thermowell so that the probe
tip is in the center one-third of the pipe. Each meter run shall be provided
with a dedicated microprocessor-based flow computer system powered by an
appropriate back-up power supply.

 

  (c) Measuring and Density Standards. Gas shall be measured by ultrasonic
meters. Ultrasonic meters shall be constructed and operated, Gas shall be
measured, and properties shall be determined in accordance with American Gas
Association, Report No. 9 and any subsequent modification and amendment thereof.
The compressibility and density shall be calculated in accordance with the
latest revision of the American Gas Association, Report No. 9. Metering
equipment shall include the use of flow conditioners, straightening vanes, and
pulsation dampening devices where necessary. Meter tubes shall be of a design

 

1



--------------------------------------------------------------------------------

incorporating suitable access for periodic internal inspection, including access
for internal inspection of the upstream side of the flow conditioner. Electronic
gas measurement with a continuous readout of pressure, temperature, and Gas flow
rate shall be used. All computations shall be made as prescribed in the above
cited standard.

 

  (d) Ultrasonic Metering Standard. All ultrasonic metering shall comply with
the American Gas Association, Report No. 9 and any subsequent modification and
amendment thereof.

 

4. Determination of Gross Heating Value.

 

  (a) GPA 2261 and 2145. The heating value of the Gas delivered by SABINE at the
Delivery Point shall be determined by gas chromatograph. The composition of the
Gas shall be continuously measured by on-line chromatographs. The Gross Heating
Value of the Gas shall be calculated using results from the on-line
chromatograph. The chromatographs will analyze all hydrocarbon components, up to
and including at least the Nonanes+ group, and inerts having a concentration of
greater than zero point zero zero two mole percent (0.002%). The determination
of Gas composition shall be in accordance with the GPA Standard 2261 – Analysis
for Natural Gas and Similar Gaseous Mixtures by Gas Chromatography. All physical
properties used in quality and quantity calculations shall be based on these
compositional analyses and the component values published in GPA 2145, or the
latest revision thereof. Water vapor content shall be included in the component
analyses. The sample analysis cycle time shall be less than six (6) minutes. The
maximum response time from sample probe to analyzer shall be four (4) minutes.
In the event of failure of the on-line Gas chromatograph, chromatograph analysis
of samples collected proportional to the flow through the meters shall be used.
Auto-calibration of the Gas chromatograph shall be conducted on a weekly basis
or as otherwise mutually agreed by the Parties.

 

  (b) GPA 2145. Back-up composite samples of the flowing Gas shall be obtained
weekly to be used for relative density (specific gravity), Gross Heating Value,
and compressibility factors in case of electronic failure. Composite sampling of
the flowing stream shall be by use of a mutually agreeable continuous sampler,
designed and installed to sample proportionally to the flow rate. The end point
of each composite sample chromatographic analysis shall be the Nonane+ fraction,
and values for this fraction shall be based on the C9 value in the latest
revision of GPA Standard 2145 – Table of Physical Constants of Paraffin
Hydrocarbons and Other Components of Natural Gas. All component values shall be
in accordance with such standard.

 

  (c) Quarterly Deviation Checks. Monthly gas chromatograph deviation checks
shall be made on Gas composition mole percentages and resulting Gross Heating
Value. Analyses of a sample of test Gas of known composition resulting when
procedures that are in accordance with the above mentioned standards have been

 

2



--------------------------------------------------------------------------------

applied will be considered as acceptable if the resulting calculated Gross
Heating Value is within plus or minus five (5) BTU per Standard Cubic Foot of
the known Gross Heating Value. If the deviation exceeds the tolerance stated,
Gross Heating Value, relative density, and compressibility previously calculated
will be corrected immediately. Previous analyses will be corrected to the point
where the error occurred. If the point that the error occurred cannot be
determined, previous analyses will be corrected for one-half the period since
the last verification test, not to exceed a correction period of six (6) months.

 

  (d) Corrections for Water Content. The heating value on a dry basis for Gas
containing water shall be corrected in accordance with standards followed by the
American Gas Association. Moisture content of flowing Gas shall be determined as
often as found necessary in real practice by use of a mutually acceptable
calculation or test instrument, which could include a Meco Moisture Analyzer.

 

5. Operating Procedures

 

  (a) Notice. Prior to conducting operations for measurement, calibration,
sampling and analysis provided in Annex II, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such representatives reasonable opportunity to be present for all
operations and computations; provided that the absence of the other Party’s
representative after notification and opportunity to attend shall not prevent
any operations and computations from being performed.

 

  (b) Independent Surveyor. At the request of either Party any measurement,
calibration, sampling and analysis shall be witnessed and verified by an
independent surveyor mutually agreed upon by Customer and SABINE. The results of
such surveyor’s verifications shall be made available promptly to each Party.

 

  (c) Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made available to the other Party for a period
of not less than three (3) years after such measurement and computation.

 

6. Verification. At least once each month, and in addition, from time to time
upon at least two (2) weeks prior written notice by either Party to the other,
SABINE shall verify or cause to be verified the accuracy of the Downstream
Metering Equipment. When as a result of such test any of the Downstream Metering
Equipment is found to be out of calibration within the accuracy provided by the
manufacturer in the specification for such equipment, no adjustment shall be
made to the Fee. If the testing of the Downstream Metering Equipment
demonstrates that any meter is out of calibration by more than the accuracy
provided by the manufacturer in the specifications for such equipment, the
applicable Downstream Metering Equipment reading for the actual period during
which out of calibration measurements were made shall be estimated as follows,
in descending order of priority:

 

3



--------------------------------------------------------------------------------

  (a) by using the registration of any check meter or meters if installed and
accurately registering;

 

  (b) by correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation; or

 

  (c) by estimating the quantity of delivery by measuring deliveries during
prior periods under similar conditions when any meter was registering
accurately.

If the actual period that such equipment has been out of calibration cannot be
determined to the mutual satisfaction of SABINE and Customer, the adjustment
shall be for a period equal to one-half of the time elapsed since the most
recent test. The previous payments made by Customer to SABINE for this period
shall be subtracted from the amount of payments that are calculated to have been
owed under this Agreement. The difference (which may be a positive or negative
amount) shall be added to the next monthly statement pursuant to Section 11.2.

 

7. Costs. The cost of the monthly testing and calibration of the Downstream
Metering Equipment shall be borne by SABINE. The cost of any testing and
calibration of the Downstream Metering Equipment beyond the monthly test
permitted above shall also be paid by SABINE, unless the request to test any of
the Downstream Metering Equipment is made by Customer and the results of such
test requested by Customer demonstrate that the Downstream Metering Equipment is
less than one percent (1%) out of calibration or outside of the accuracy given
by the manufacturer, in which case the cost of such testing and calibration
shall be for Customer’s account. Each Party shall comply with any reasonable
request of the other Party concerning the sealing of the Downstream Metering
Equipment, the presence of a representative of Customer when the seals are
broken and tests are conducted, and other matters affecting the accuracy,
testing and calibration of the Downstream Metering Equipment.

 

8. Disputes. Any Dispute arising under this Annex II shall be submitted to an
Expert under Section 20.2.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

SABINE PASS SERVICES MANUAL

The Sabine Pass Services Manual referred to in Section 3.5 shall address the
following matters and other matters of a similar nature:

 

1. Details associated with the implementation of Sections 5.1 and 5.2 among
SABINE, Customer and Other Customers;

 

2. Details associated with the Gas delivery procedures in Section 5.3 among
SABINE, Customer and Other Customers;

 

3. Details associated with the content and format of the Sabine Pass Website;

 

4. Details associated with the invoicing process under Article 11 including:

 

  a. Format of invoices (electronic and original)

 

  b. Numbering systems/codes for all invoice-related documents.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PORT LIABILITY AGREEMENT

THIS PORT LIABILITY AGREEMENT (this “Agreement”) is effective as of
                    , 20    , and is made by and between Sabine Pass LNG L.P., a
Delaware limited partnership (“SABINE”), represented herein by Sabine Pass
LNG-GP, Inc., its General Partner, and [INSERT NAME(S) OF VESSEL OWNER(S)], a
[TYPE OF ENTITY AND JURISDICTION OF ORGANIZATION] (collectively “Vessel Owner”).

RECITALS

WHEREAS, Vessel Owner, using the LNG vessel set forth below under its name and
signature (“Vessel”), proposes to deliver certain quantities of liquefied
natural gas to SABINE at its marine terminal and receiving, storage and
regasification facilities located on the Sabine River, Cameron Parish, Louisiana
(as more fully defined below, the “Marine Terminal”); and

WHEREAS, Vessel Owner and SABINE (collectively, the “Parties” and individually a
“Party”) have agreed to allocate the risk of and responsibility for loss and
damage resulting from an Incident (as defined below) at the Marine Terminal in
the following manner;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. The following terms shall have the following meanings when used herein:

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

“Incident” means any occurrence or series of occurrences having the same origin
arising out of or relating to the Vessel’s use of the Marine Terminal in which
there is any one or more of the following: (i) loss of or damage to the Marine
Terminal or the Vessel; (ii) injury to the employees and agents comprising
Terminal Interests or Vessel Interests; (iii) loss or damage, other than to the
Marine Terminal or the Vessel, caused or contributed to by the Vessel, including
but not limited to, injury to third parties or damage to the property of third
parties; or (iv) an obstruction or danger affecting or interfering with the
normal operation of the Marine Terminal or the Port.

“Terminal Interests” means: (i) SABINE; (ii) all Affiliates of SABINE; (iii) all
Persons (other than the Vessel Interests and Persons providing fire boats, tugs
and escort vessels to Vessel at the Port) employed or providing services at the
Marine Terminal in connection with the unloading, storage, or regasification of
LNG at the Marine Terminal; and (iv) the employees and agents of all Persons
referred to in this paragraph.

 

B-1



--------------------------------------------------------------------------------

“Marine Terminal” means SABINE’s marine terminal and LNG receiving, storage and
regasification facilities located at the Port, including all berths, buoys,
gear, craft, equipment, plant, facilities and property of any kind (whether
afloat or ashore) located thereat or adjacent thereto and in the ownership,
possession or control of the Terminal Interests.

“Person” means any individual, firm, corporation, trust, partnership,
association, joint venture (incorporated or unincorporated), or other business
entity.

“Port” means the port at or near the mouth of the Sabine River, Cameron Parish,
Louisiana, including its anchorage, turning basin and approaches into the Marine
Terminal associated therewith.

“Vessel Interests” means: (i) Vessel Owner; (ii) all Affiliates participating in
the ownership and/or operation of Vessel; (iii) all Persons (other than the
Terminal Interests) participating, employed, or providing services in connection
with the ownership or operation (including all operations related to navigation
and berthing/unberthing) of the Vessel; and (iv) the employees and agents of all
Persons referred to in this paragraph.

 

2. In all circumstances, the master of the Vessel shall remain solely
responsible on behalf of the Vessel Interests for the proper navigation and
safety of the Vessel and her cargo.

 

3. Any liability arising from an Incident shall, as between the Vessel Interests
and the Terminal Interests, be borne: (i) by the Vessel Interests alone, if the
Vessel Interests are wholly or partially at fault and the Terminal Interests are
not at fault; (ii) by the Terminal Interests alone, if the Terminal Interests
are wholly or partially at fault and the Vessel Interests are not at fault;
(iii) by the Vessel Interests and the Terminal Interests, in proportion to the
degree of their respective fault, if both are at fault and the degree of such
fault can be established; or (iv) by the Vessel Interests and the Terminal
Interests equally if neither of them appears to be at fault or it is not
possible to establish the degree of their respective fault. In this regard, any
acts or omissions of Persons providing fire boats, tugs and escort vessels to
Vessel at the Port shall be deemed to be the responsibility of the Vessel
Interests.

 

4.

 

  (i) SABINE shall be solely responsible for claims brought by any employee
and/or member of the family or dependent of any employee of SABINE arising out
of or consequent upon the personal injury, loss or damage to property of, or
death of such employee, family member or dependent, and SABINE shall indemnify
and hold any Vessel Owner harmless in the event any such employee, or any family
member or dependent thereof, or the executor, administrator, or personal
representative of any of the foregoing, shall bring such a claim against any
Vessel Owner.

 

  (ii) The Vessel Owners shall be solely responsible for claims brought by any
employee and/or member of the family or dependent of any employee of any Vessel
Owner arising out of or consequent upon the personal injury, loss or

 

B-2



--------------------------------------------------------------------------------

damage to property of, or death of such employee, family member or dependent,
and each Vessel Owner shall indemnify and hold SABINE harmless in the event any
such employee, or any family member or dependent thereof, or the executor,
administrator or personal representative of any of the foregoing, shall bring
such claim against SABINE.

 

  (iii) SABINE and the Vessel Owners shall consult together to the extent
practicable before either makes any payment which would fall due to be
indemnified by the other under the terms of Sections 4(i) or 4(ii). The
indemnities contained in Sections 4(i) and 4(ii) are separate and distinct from,
and independent of, the obligations undertaken and the responsibilities and
exceptions from and the limitations of liability provided in Sections 2, 3, 5
and 6 of this Agreement.

 

  (iv) The cross indemnities provided in this Section 4 are intended to be
binding regardless of fault or negligence on the part of the party in whose
favor they are being given.

 

5.

 

  (i) Subject to Section 5(ii) below, the total aggregate liability of the
Vessel Interests to the Terminal Interests, however arising, in respect of any
one Incident, shall not exceed one hundred fifty million U.S. dollars
($150,000,000). Payment of an aggregate sum of one hundred fifty million U.S.
dollars ($150,000,000) to any one or more of the Terminal Interests in respect
of any one Incident shall be a complete defense to any claim, suit or demand
relating to such Incident made by the Terminal Interests against the Vessel
Interests. The liability of the Vessel Interests hereunder shall be joint and
several.

 

  (ii) Vessel Interests shall provide to the Terminal Interests at all times
sufficient written evidence that the Vessel’s Protection and Indemnity
Association has agreed to: (a) cover the Vessel Interests as a member of the
Association against the liabilities and responsibilities provided for in this
Agreement in accordance with its Rules; (b) give the Terminal Interests prior
notice of cancellation of the Vessel’s entry in such Protection and Indemnity
Association; and (c) waive in favor of the Terminal Interests all rights of
subrogation of claims by the Protection and Indemnity Association against the
Terminal Interests to the extent such claims have been waived in this Agreement
by the Vessel Interests.

 

6. As to matters subject to this Agreement and regardless of fault or negligence
on the part of any Party, with respect to an Incident:

 

  (i) except to the extent expressly preserved in this Agreement, Terminal
Interests hereby expressly, voluntarily and intentionally waive any right or
claims they might otherwise have against the Vessel Interests under applicable
laws or under any port liability agreement or similar port conditions of use
previously signed by the Master for the Port; and

 

B-3



--------------------------------------------------------------------------------

  (ii) except to the extent expressly preserved in this Agreement, Vessel
Interests hereby expressly, voluntarily and intentionally waive any rights to
limit their liability under the United States Limitation of Vessel Owners
Liability Act or any other similar law or convention, as applicable. Such waiver
shall include any right to petition a court, arbitral tribunal or other entity
for limitation of liability, any right to claim limitation of liability as a
defense in an action, and any other similar right under relevant law. The
foregoing waivers shall apply to all Persons claiming through the Terminal
Interests or through the Vessel Interests.

 

7. The substantive law of New York, without regard to any conflicts of law
principles that could require the application of any other law, shall govern the
interpretation of this Agreement and any dispute, controversy, or claim arising
out of, relating to, or in any way connected with this Agreement, including,
without limitation, the existence, validity, performance, or breach hereof.

 

8. If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.

 

SABINE PASS LNG L.P.    [INSERT SIGNATURES OF EACH OF VESSEL OWNERS]

By: SABINE PASS LNG-GP,

as General Partner

   By:    By: Title:    Title:   

As owner of the [Name of Vessel]

Registration No. [                    ]

State of Registry [                    ]

 

B-4